January 1982
Commission Decisions
01-06-82
01-07-82
01-22-82

SOL & MSHA ex rel Bobby Gooslin v. Kentucky KENT 80-145-D
Carbon Corp.
Oliver M. Elam, Jr., Co.
VINC 78-447-P
Carroll D. Tenney v. Eastern Associated Coal WEVA 80-279-D

Pg. 1
Pg. 5
Pg. 10

Administrative Law Judge Decisions
Roy Glenn, Employed by Climax Molybdenum Co. WEST 80-158-M
Lopez Redi Mix Co.
WEST 80-164-M
Ozark Lead Co.
CENT 81-102-M
Colorado Westmoreland, Inc.
WEST 79-391
Gerald D. Boone v. Rebel Coal Co.
WEVA 80-532-D
Hayward Ready Mix Co., Inc.
LAKE 80-74-M
Logan-Mohawk Coal Co. and H.M.N. & S Coal Co.WEVA 81-24
Consolidation Coal Co.
PENN 81-106-R
Potash Company of America, Ideal Industries CENT 81-210-M
01~19-82
Southern Ohio Coal Co.
WEVA 80-45
01-21-82 Kaiser Cement Corp.
CENT 80-306-M
01-22-82 SOL & MSHA ex rel Daniel G. Jenkins & Thomas
S. Perry v. Kaiser Cement Corp.
WEST 80-463-DM
01-27-82. Scotia Coal Co.
BARB 78-609-P
01-27-82 Consolidation Coal Co.
WEVA 81-368
01-28-82 Valley Rock & Sand Corp.
WEST 80-3-M
01-05-82
01-05-82
01-07-82
01-07-82
01-11-82
01-13-82
01-13-82
01-18-82
01-19-82

Pg. 13
Pg. 23
Pg. 29
Pg. 32
Pg. 37
Pg. 41
Pg. 43
Pg. 49
Pg. 56
Pg. 72
Pg. 81
Pg. 82
Pg. 89
Pg. 107
Pg. 113

Commission Decisions

JANUARY
The following cases were Directed for Review during the month of January:
Western Steel Corporation v. Secretary of Labor, MSHA, Docket No. WEST 81-132-RM.
(Judge Morris, November 27, 1981)
Secretary of Labor, MSHA v. Old Dominion Power Company, Docket Nos., VA 81-40-R,
VA 81-65. (Judge Steffey, November 30, 1981)
Secretary of Labor, MSHA v. White Pine Copper Division, Docket Nos. LAKE 81-106-RM,
LAKE 81-171-M. (Judge Laurenson, December 1, 1981)
Review was Denied in the following case during the month of January:
Marlene Finn v. Brown Badgett, Inc., Docket No. KENT 81-167-D.
Default Decision of November 21, 1981)

(Judge Fauver,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

January. 6, 1982

On Behalf of
BOBBY GOOSLIN

Docket No. KENT 80-145-D

v.
KENTUCKY CARBON CORPORATION
DECISION
This case arises under section 105(c)(2) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et~· (Supp III 1979), and
involves the single issue of a miner's entitlement to monetary relief
for a discriminatory discharge by an operator. ];./ The administrative
law judge concluded that Kentucky Carbon Corporation had discharged the
complainant, Bobby Gooslin, in violation of the 1977 Mine Act. He
ordered the company to rehire and reinstate Gooslin to his former
position with full seniority rights. ]:_/ The judge denied Gooslin's

l/

Section 105(c)(2) provides in pertinent part:
The Commission shall have authority ••• to require a person
committing a violation of this subsection to take such'affirmative
action to abate the violation as the Connnission deems, appropriate,
including, but not limited to, the rehiring or reinstatement of the
miner to his former position with back pay and interest.
2/ We previously considered another aspect of Gooslinvs complaint.
After Gooslin filed his initial claim of unlawful discrimination, the
Secretary~ pursuant to section 105(c)(2), applied to temporarily reinstate Gooslin pending a final determination on the merits of Gooslin's
complaint. The application for temporary reinstatement was granted.
Kentucky Carbon sought review of the reinstatement order, claiming that
the procedural rule which governed the temporary reinstatement proceeding denied it due process. We granted Kentucky Carbon's petit1on
for review of the reinstatement order but specifically stated that
proceedings on the discrimination complaint were not suspended. Two
weeks later the judge issued his decision on the merits finding that
Kentucky Carbon discriminatorily discharged Gooslin. Kentucky Carbon
did not seek review of this finding and it became final by operation of
law. Subsequently, in the proceeding reviewing the temporary reinstatement order, we found that our temporary reinstatement rule did not
afford due process. Accordingly, we vacated the order. We noted,
however, that in view of the judge's decision on the merits and the
company's failure to seek review thereof, a remand was unnecessary.
Kentucky Carbon Corp., 3 FMSHRC 1707, 1712 (1981).

1

82-1-5

claim for back pay, interest, or other monetary benefits. He found that
Gooslin had failed to present any evidence to support his claim for such
relief and, therefore, that Gooslin had "abandoned" the claim. Kentucky
Carbon Corp., 3 FMSHRC 640, 662-663 (ALJ 1981). We granted the petition
for discretionary review of the United Mine Workers of America. ]_/ The
petition raised only the issue of whether the judge properly denied
monetary relief. Ken.tucky Carbon did not file a brief on review in
opposition to the claim for monetary relief. For the reasons that
follow, we hold that the judge erred in finding that Gooslin
abandoned his claim.
The Mine Act's discrimination provision was intended to provide
protection to miners similar to that in exist
federal labor
statutes.!!._/ See Glenn Munsey v. Smitty Baker Coal Co., Inc., 2 FMSHRC
3463, 3465 (1980), (construing analogous provision in Federal Coal Mine
Health and
Act of 1969). The purpose of awarding monetary relief
is two-fold: to further the purposes of the Act by deterring retaliatory
actions, and to put an employee into the financial position he would
have been in but for the discrimination. NLRB v. Mastro Plastics Corp.,
354 F.2d 170, 175 (2d Cir. 1965), cert. den., 384 U.S. 972 (1966). A
finding of discriminatory discharge 11 is presumptive proof that some back
pay i.s owed by the employer." Mastro Plastics, 354 F .2d at 178. "Unless
compelling reasons point to the contrary, the full measure of relief
should be granted to [an improperly] discharged employee." Goldberg v.
Barna Mfg. Corp., 302 F.2d 152, 156 (5th Cir. 1962).
The central purpose of the Mine Act is to promote safety and
health among the nation 1 s miners. To accomplish that goal it is
essential that miners be encouraged to report unsafe conditions free
from the threat of retaliation and subsequent economic loss. Thus, we
are persuaded that upon a finding of discrimination, a pres\lmption of
the right to monetary relief arises and such relief should be denied
only where "compelling reasons" otherwise dictate. Moreover, if monetary
Yelief is denied, the bases for the failure to make the aggrieved party
whole must be articulated.

Although the union was not originally a

to the proceeding,

it entered an appearance prior to the hearing on the merits and sub-

sequently
Gooslin.
!:±_/ E.g., section lO(c) of the National Labor Relations Act (as amended),
29 U.S.C, § 160(c)(1976) (NLRA), and sections 15(a)(3) and 16(c) of the
Fair Labor Standards Act, 29 U.S.C. §§ 215(a)(3), 216(c)(l976) (FLSA).

2

In this case, the presumption in favor of monetary relief was not
rebutted, nor did the judge articulate compelling reasons for his denial
of such relief. The judge stated that Gooslin failed to present evidence
in support of the requested monetary relief. Gooslin established that
he was discharged because of unlawful discrimination,
that the
discharge resulted in monetary loss, and requested various types of
monetary relief. In the circumstances of this case, we conclude that
the j
erred in failing to determine what monetary relief, if any, is
appropriate to make Gooslin whole.
Accordingly, we reverse that part of the judge's decision in which
he found that Gooslin had abandoned his claim for monetary relief and
remand for further proceedings.

3

Distribution
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
C. Lynch Christian, III, Esq.
Jackson, Kelly, Holt & O'Farrell
P.O. Box 553
Charleston, West Virginia 25322
Timothy M. Biddle, Esq.
Crowell & Moring
1100 Connecticut Ave., N.W.
Washington, D.C. 20036

W. Timothy Pohl, Esq.
Kentucky Carbon Corporation
Suite 1300
One Valley Square
Cha~leston, West Virginia
25301
Mary Lu Jordan, Esq.
United Mine Workers of America
900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge James Laurenson
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

4

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 7, 1982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket Nos.

v.
OLIVER M. ELAM, JR., COMPANY

VINC 78-447-P
79-12-P
79-40-P.
79-176-P
79-177-P
79-231-P
LAKE 79-11
79-110
79-281

DECISION
This case involves several alleged violations of mandatory standards
under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
(Supp. III 1979). The sole issue before us is whether the facility
operated by Oliver M. Elam, Jr., Company ("Elam") is a "mine" subject to
the Act. The judge held that it is not. :!./ We affirm.
Elam owns and operates a commercial dock on the Ohio River. It
also owns, for the purpose of leasing to others, approximately 50
pieces of construction equipment such as cranes, trucks, and bulldozers.
Elam employs eleven persons who work interchangeably at both the dock
and equipment rental operation. Usually three employees work at the dock
when it is in use. At the dock facility, steel, ingot cars, pipe, tar
pitch and coal are loaded onto barges; steel and slag are also unloaded.
About 40 percent to 60 percent of the tonnage loaded at the dock is
attributable to coal. 2
Among Elam 1 s customers are some four or five coal brokers who pay
Elam to load coal onto barges at the dock. The brokers, who are not
mine operators, arrange for delivery of the coal by truck to the dock,
and then for delivery by barge to their customers. ll Elam's facilities
for loading coal consist of a hopper, a crusher, and conveyor belts.
The coal is first delivered to and stockpiled on Elam's property. The
brokers 1 employees then weigh the coal and place it in the hopper.
The judges decision is reported at 3 FMSHRC 161 (1981).
Elam loaded approximately 300,000 tons of coal onto commercial
barges in 1978. During 1979, coal loading dropped to about 1,500 tons
ever six weeks,_!_.~·· approximately 13,500 tons per year.
ll Elam does not mine coal, nor does it or any of its stockholders or
officers own any mineral interest. It has no business arrangements,
contracts, or dealings directly with the coal mine operators who
initially extract the coal, nor does it have any contractual arrangements with the customers who ultimately accept delivery of the coal off
the barges.

5

Occasionally, large pieces of coal must be broken by Elam's employees in
order to pass through the hopper. From the hopper a conveyor carries
the coal to an American Ring crusher where it is broken into essentially
one size. The crusher cannot be adjusted for variable sizing and has
no grates to sort the crushed coal. Crushing is done because the
conveyor belts are covered and cannot always accomodate large pieces of
coal; crushing therefore increases the ease of loading, and enables a
larger amount of the same to be placed in a given space on the barges.
From the crusher another conveyor carries the coal to the barges.
Occasionally the crusher is by-passed and coal is loaded directly onto
the barges. All coal whether crushed or not is loaded on the barges.
Elam does not prepare coal to market specifications or for particular
uses, nor does it separate waste from coal or add any material to it.
Thus, all of Elam's activities with respect to coal relate solely to
loading it for shipment.
Section 4 of the 1977 Mine Act states:
Each coal or other mine, the products of which enter
commerce ••. shall be subject to the provisions of
this Act.
30 U.S.C. § 803.
part as:

Section 3(h)(l) of the Act defines "coal or other mine" in

(C) lands, ••• structures, facilities, equipment, machines,
tools, or other property .•. used in, or to be used in, or
resulting from ... the work of preparing coal or other minerals, and includes custom coal preparation facilities.
30 U.S.C. § 802(h)(l)(C). The question in this case is whether Elam's
loading operation constitutes the "work of preparing the coalu, and,
therefore, is a "mine." Section 3(i) of the Act provides:
il[W]ork of preparing the coal" means the breaking,
crushing, sizing, cleaning, washing, drying, mixing,
storing, and loading of bituminous coal, lignite, or
anthracite, and such other work of preparing such coal
as is usually done by the operator of the coal mine.
30 u.s.c. § 802(i).

The legislative history of the 1977 Mine Act indicates that a broad
interpretation is to be applied to the Act's expansive definition of a
mine. S.Rep. No. 95-181, 95th Cong., 1st Sess. 14 (1977), reprinted
Senate Subcommittee on Labor and Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977,
at 602.
also Marshall v. Stoudes Ferry Preparation Co., 602 F.2d
589 (3d Cir. 1979),.cert. denied, 444 U.S. 1015 (1980). While we
acknowledge the inclusive nature of the coverage of the Act, we do not
find Elam's activities to be covered.

6

The 1977 Mine Act's definition of coal preparation was taken unchanged from section 3(i) of the 1969 Coal Act, 30 U.S.C. § 802(i)
(1976). The 1969 Coal Act's defirrition, in turn, was updated from the
1952 Coal Act. The 1952 Act in part provided:
The term 'mine' means an area of land including
everything annexed to it by nature and all structures,
machinery, tools, equipment and other property, real or
personal, placed upon, under or above its surface by
man, used in the work of extracting bituminous coal,
lignite or anthracite, from its natural deposits in the
earth in such area and in the work of processing the
coal so extracted. The term 'mine' does not include
any strip mine.
The term 'work of processing the coal' as used
in this paragraph means the sizing, cleaning, drying,
mixing and crushing of bituminous coal, lignite or
anthracite, and such other work of processing such
coal as is usually done by the operator, and does
not mean crushing, coking, or distillation of such
coal or such other work of processing such coal as
is usually done by a consumer or others in connection
with the utilization of such coal
30 U.S.C. § 47l(a)(7) (repealed 1969) (emphasis added).
In the 1969 Coal Act's definition of coal preparation the word
"preparing" replaced "processing", and the qualifying phrase "and does
not mean crushing, coking, or distillation of such coal or such other
work of processing such coal as is usually done by a consumer ••• "was
deleted. The phrase "and includes custom coal preparation facilities"
was added to the definition of coal mine, and "breaking'', "washing",
11
storing", and "loading 11 were added to the definition of the work
preparing coal.
Although the legislative history of the 1969 Coal Act sheds no
light on the reasons for the 1969 Act's modification of the 1952 Act's
definition, 4/ we find it significant that the types of activities
comprising "the work of preparing the coal" have consistently been
categorized as "work •.. usually done by the op~rator." Thus, inherent
in the determination of whether an operation properly is classified as
"mining" is an inquiry not only into whether the operation performs one
or more of the listed work activities, but also into the nature of the
operation performing such activities. In Elam's operations,simply
because it in some manner handles coal does not mean that it automatically is a "mine" subject to the Act.
!!_/
Of the many bills introduced at the time the 1969 Coal Act was
being considered, two retained the language of the 1952 Coal Act
pertaining to processing done by consumers and others in connection
with the use of coal.. The other bills substituted the language
that eventually was included in the 1969 Coal Act. No explanation
for the differing versions is provided in the legislative history.
In any event, we do not read the relevant language of either version
to differ substantively, nor, apparently, does the Secretary. Brief
at 11.

7

Rather, as used in section 3(h) and as defined in section 3(i),
"work of preparing coal" connotes a process, usually performed by the
mine operator engaged in the extraction of the coal or by custom preparation facilities, undertaken to make coal suitable for a particular
use or to meet market specifications. 5/ In the present case, although
Elam performs several of the functions-included in the 1977 Act's
definition of coal preparation (i_. £_., storing, breaking, crushing, and
loading), it does so solely to facilitate its loading business and not
to meet customers' specifications nor to render the coal fit for any
particular use. We therefore conclude that Elam's facility is not a
"mine" subject to the coverage of the 1977 Mine Act.
Accordingly, the decision of the administrative law judge is
affirmed.

A. E.

ii

i.aw~ iSSioner

See 9 ~ 9 the following descriptions of coal preparation:

Purpose of coal preparation is to increase the value of fuel by
making it more suitable for uses of the consumer. This is done by:
(a) screening or sizing; (b) mixing or blending; (c) cleaning. By
combining any 2 or all of these methods, coal can be prepared to
- standard specifications. A preparation plant should produce ""clean
coal, and refuse free of saleable coal.
R. Peele, ed., Mining Engineers 1 Handbook, Vol. II, at 35-02 (3rd ed.
1941). Also.:
coal preparation. a. A collective term for physical and mechanical processes applied to coal to make it suitable for a particular use.
preparation. a. Treatment of ore or coal to reject waste •.••
b. The process of preparing run-of-mine coal to meet market specifications by washing and sizing.
Bureau of Mines, U.S. Department of Interior, A Dictionary of Mining,
Mineral, and Related Terms 226, 859 (1968).

8

Distribution
Linda Leasure, Esq,
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
William H. Jones, Esq.
1416 Winchester Avenue
Ashland, Kentucky 41101
Administrative Law Judge Michael Lasher
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

9

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 12, 1982

CARROLL D. TENNEY,
Complainant

v.

Docket No. WEVA 80-279-D

EASTERN ASSOCIATED COAL CORPORATION,
Respondent

ORDER
The petition filed on behalf of Carroll D. Tenney on January 5,
1982, which seeks review of a judge's decision issued on November 27,
1981, is dismissed as untimely. 30 U.S.C. 113(d)(2)(A)(i); 30 C.F.R.
2700.70(a).

10

82-1-:11

Distribution
Jay Montgomery Brown, Esq.
515 Deveny Building
P.O. Box 269
Fairmont, West Virginia 26554
Mr. Carroll D. Tenney
Route 1, Box 172-A
Fairview, West Virginia

26570

Sally s. Rock, Esq.
Eastern Associated Coal Corporation
1728 Koppers Building
Pittsburgh, PA 15219
R. Henry Moore, Esq.
Rose, Schmidt, Dixon & Hasley
900 Oliver Building
Pittsburgh, PA 15222
Administrative Law Judge Michael Lasher
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

11

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
333 W. COLFAX AVENUE. SUITE 400
DENVER. COLORADO 80204

SECRETARY OF LAROR, MINE SAFETY AND

.HEALTH ADMINISTRATION (MSHA),
Petit inner,
v.

ROY GLENN, Employed by, and Agent of
CLIMAX MOLYBDENUM COMP.ANY,
Respondent.

)
)
)
)
)
)
)
)
)
)
)

Jl\N 5 \981

CIVIL PF.NALTY PROCEEDING
DOCKET NO. WEST 80-158-M
MSHA CASE NO. 05-02337-05017 A
MINE: Climax Mill & Crusher

DECISION
Appearances:
Philip Smith, Esq., Office of the Solicitor
Unfted States Department of Labor
4015 Wilson Boulevard, Arlington, Virginia 22203
For the Petitioner
J,

Edward H. Sherman, Esq., Sherman & Sherman
1130 Capitol Life Center, 16th at Grant Streets
Denver, Colorado 80203
For the Respondent
Before: Judge John J. Morris
Statement of the Case
The Secretary of Labor of the United States, the individual charged
with the statutory duty of enforcing the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq., (the Act) charges Roy Glenn with a
violation of Section llO(CJ ~the Act.
Section llO(c) now codified at 30 U.S.C.§ 820(c) provides, 1n part,
as follows:
Whenever a corporate operator violates a mandatory health
or safety standard ... any director, officer, or agent of such
corporation who knowingly authorized, ordered, or carried out
such v i o 1 at ion . . . sh a 11 be subj e ct to the same c iv i l penal t i e s ,
fine, and imprisonment that may be imposed upon a person under
subsections (a) and (d).

13

The Secretary alleges that Glenn, as an agent ·if Climax i·lolybdenurn
Company, (Climax), knowingly authorized, ordered, or carried out a
violation of the mandatory safety standard set forth in 30 C.F.R. §
57.15-5. The relevant portions of this standard are as follows:
Mandatory. Safety belts and lines shall be worn when
men work where there is danger of falling .•.
After notice to the parties, a hearing on the merits was held in
Littleton, Colorado. The parties filed post-trial briefs.
Issues
Two preliminary issues raised by the respondent must be addressed
before discussing the merits of the case. The first is whether section
llO(c) of the Act violates the equal protection clause of the United States
Constitution. The second question is whether the violation charged arose
only from the actions of John Payne or whether the actions of Ronald
Robinson and Chris Martinez are also to be considered.
The merits of the case present three issues for consideration. The
threshold
sue is whether there was a violation of 30 C.F.R. § 57.15-5.
If there was, the next question is whether Glenn knowingly authorized,
ordered, or carried out such violation. If Glenn is found to have done so,
the final issue concerns the assessment of an appropriate penalty.
Applicable Case Law
In Secretary of Labor v. Kenny Richardson, 3 FMSHRC 8 (1981), the
Commission held section llO(c) to be constitutional and enunciated the
critical elements which constitute a violation of this section. The
corporate operator must first be found to have violated the Act. Further,
if a person) such as a shift boss, is in a position to protect an
employee's safety and health and if he fails to act on the basis of
information that gives him knowledge or the reason to know of the existence
of a violative condition he has acted knowingly and in a manner contrary to
the remedial nature of the statute.
Preliminary Issues
The constitutional issue raised by respondent in his motion to dismiss
was decided by the Commission in Kenny Richardson. In applying the
rational relationship test, the Commission held that the classification in
section 109(c) of the 1969 Coal Act (identical to section llO(c) of the
1977 Act) is rationally related to the purposes of the Act and, therefore,
is constitutional.

14

The expressed fundamental purpose of the 1969 Coal Act
is to "protect the heal th and safety of the Nation 1 s
coal miners." 30 U.S.C. § 801 (1976).. Section 109C:)
is intended to provide one vehicle for accomplishing
th
purpose by holding·corporate agents who commit
knowing violations individually liable. We believe
that imposing personal liability on corporate agents
furthers the overall goal of the Act by providing an
additional deterrent to many of those individuals in
a position to achieve compliance. Kenny Richardson,
supra at 25.
The Commission recognized that much of the reasoning for placing
individual liability on corporate agents would also be applicable to agents
of non-corporate operators. However, consistent with the rubric enunciated
by the U.S. Supreme Court in Williamson v. Lee Optical 348 U.S~ 483 (1955)
the Commission held that Congress may take one step at
time in remedying
the problem of protecting the health and safety of miners. They followed
the general rule of law that legislation
to be overturned on the grounds
that it denies equal protect ion of the law only where "the varying
treatment of different groups or persons is so unrelated to the achievement
of any combination of legitimate purposes that we can only conclude that
the legislature's actions were irrational." Vance v. Bradley, 440 U.S. 93,
95...,97(1979).

a

Section llO(c) has a legitimate purpose in providing a means of
encouraging officers, directors and agents of a corporation to actively
promote compliance with the mandatory standards. The fact that individuals
in comparable positions who are employed by sole proprietors or partnerships are irrnnune from personal liability does not render this section unconstitutional.
Another argument raised hy respondent is that the merits of th
case
involve only the actions of one miner, John Payne, and not the actions of
the other two miners who were on the girder at the time of the incident in
question. The citation itself reads as follows:
Three welders were observed working on an oxygen line
about 30 feet off of the ground. One of them was observed walking a distance of about 30 feet on a steel
girder without a safety line hooked up. Roy Glenn,
shift boss, was directing the work from below.
To abate the citation the following action was taken:
Lift truck was brought in to take the other two welders
down in a safe way. The work was completed with the use
of the lift truck.
At trial, the MSHA inspector, Richard King, testified that at the time
the citation was written his only concern was with regard to the action of
Payne (Tr. 58-68). However, a subsequent investigation revealed that the
other two miners, Ronald Robinson and Chris Martinez, got to the area where
they were welding in the same manner aa Payne (Tr. 25).

15

The Act provides that "each cit at ion· ... sh al 1 describe 'vith
particularity the nature of t~e violation, includin~ a reference to the
provision of the Act, standard, rule, regulation or order alleged to hav~
been violated." 30 U.S.C. § 814(a). In construing a similar requirement
in the Federal Coal Mine Health and Safety Act of 1969, the predecessor of
the present Act, the Cormnission held that even if a notice is insufficiently speci
, that defect alone would not render the notice invalid.
Secretary of Labor v. Jim Walter Resource$, Inc., 1 MSHC 2233 (1979). The
Commission construed the requirement for specificity as follows:
The primary reasons compelling the statutory mandate of
specificity is for the purpose of enabling the operator
to be properly advisP.d so that corrections can be made
to insure safety and to allow adequate preparations for
any potential hearing on the matter. Jim Walter Resources,
Inc. supra at 2234 .
. Here, as in the case referred to above, the respondent did not claim
any difficulty irt being able to identify and thereby abate the allegedly
violative condition. Nor did Glenn contend that the notice prevented him
from preparing a proper defense. The cit at ion and not ice of abatement
apprised Glenn of the standard violated, the miners observed by the
inspector and that Glenn was directinP, the work of the miners. For the
reasons stated above, I deem the citation .to have been sufficient notice of
the all~gedly violative actions of Robinson and Martinez, as well as
Payne.
Findings of Fact
1. On January 5, 1979, Roy Glenn was the shift boss. He had been a
supervisor since June 1976. He had been a welder and a Climax employee for
21 years (Tr 259, 288).
2. On the date of this incident Glenn was supervising a crew of ten
miners including John Payne, Chris Martinez and Ronald Robinson (Tr. 263,
266).
3. Around noon Glenn instructed Martinez and Robinson to go up on a
girder and to prepare to start to weld a valve on an oxygen line (Tr. 228,
267).

4. At the same time Glenn instructed Payne t~ open and bleed all of
the oxygen valves which were three feet from the floor (Tr. 116, 271).
5. After assigning tasks to his crew, Glenn went around the hack of
the crusher and began checking the valves to make sure they'd been opened.
Glenn considered this to be important because he didn't want to cut in on a
line while it was under pressure (Tr. 272).

16

6. The oxygen line Martine;:: and Robinson were to work on was located
next to a girder which was 20 feet above the floor. The girder was 20 1/2
inches wide and 15 feet long with 5-6 inch open spaces along its surfac~.
BE>low the girder was a concrete floor with heavy eq11ipment and various
large objects in the area (Tr. 22-24, 287).
7.

There were two ways to reach the area where the welding was to be
done. There was a 20 foot ext ens ion ladder on the screen floor which was
40-50 feet away on another deck (Tr. 243, 269, 286). An alternative means,
was to go up a staircase, get onto the girder and walk across the girder
(Tr. 237, 269, 289).
8. Robinson had used the ladder on occasion to get up to the girder
(Tr. 243).
9. On January 5, 1979, Robinson and Martinez walked 10-12 feet across
the girder to reach the oxygen line (Tr. 230). They had safety belts on
while walking on the girder, but the belts weren't hooked onto anything
because there was no cable where they could tie off (Tr. 231, 287).
10.

There were no handrails alongside of the girder (Tr. 24, 120).

11. Once they reached the oxygen line, Robinson and Martinez tied off
their safety lines to an air line (Tr. 242, 252). ·
12. Glenn did not tell Robinson and Martinez how to get up to the
oxygen line. At the time, he did not think about how they were going to
get up to the area (Tr. 235, 251, 269, 270, 289).

13.

Glenn was familiar with the construction of the girder (Tr. 295).

14. Glenn knew Rohinson and Martinez were very experienced in
climbing. Additionally, Robinson was a first class welder and Martinez was
a first class mechanic. Robinson had worked on Glenn's crew since October
1974 (Tr, 251, 268, 289),
15. Martinez and Robinson had worked on a girder many times prior to
the incident in question (Tr. 271).
16. Glenn relied on Martinez and Robinson to complete their assigned
task safely (Tr. 263, 269, 270, 295).
17. Glenn had told his crew that morning to take their safety line
with them (Tr. 241).
18. Payne also went up onto the girder to see if he could help
Robinson and Martinez. He did not use his sa
belt (Tr. 119, 131).
Glenn did not instruct or authorize him to go up on the girder (Tr. 119,
131, 133, 273-276, 281).
19. Payne got halfway across the
rder when he saw Glenn waving at
him with a flashlight and indicating to him to come down. Glenn waved him
down "because [he] didn't need him up there. 11 (Tr. 133, 134, 280).

17

20. In the 21 years Glenn had heen employed h~ Climax he hadn't had
any lost time accidents involving himself or his ere~ (Ti. 283, 285).
21. Glenn gave routine instructions in safety precautions to his
workers, He conducted many "mini-safety meetings" on the spot when a
particular job was to be done. He'd tell the miners of the hazards and
problems they might come up against (Tr. 195, 270).

22. Due to the construction and location of the girder, there was a
danger that a miner walking on the girder could fall (Tr. 22-24, 287).
Corporate Violation
Respondent correctly contends that prior to the determination of the
agent's liability it must be found that the corporation violated the Act.
The Commission, in Kenny Richardson, supra, held that due process does not
require a determination of the mine operator's violation in a proceeding
separate from or prior to a nroceeding involving the agent. "The
operator's violation is merely an element of proof in the Secretary's case
against the agent." Richardson, supra, at 10-11.
In the present case, it ts undisputed that Payne, Robinson and
Martinez walked across the girder without the use of a safety belt (Tr.
119, 231, 287). It is also uncontroverted that there was a danger of
falling from the girder which was 20 1/2 inches wide and was located 20
feet above a concrete floor (Tr. 22-24, 287). There is, therefore, no
question that Payne, Robinson and Martinez failed to comply with 30 CFR
57.15-5 which requires safety belts to be used when there is a danger of
falling.
A mine operator is to be held liable for any violation of the Act
that occurs at the mine regardless of fault. Sec. o~ Labor v El Paso Rock
Quarries 2 FMSHRC 1132 (1981). I, therefore, conclude for the purpose of
this proceeding that Climax Molybdenum violated 30 CFR 57.15-5.
Contentions of the Parties
The Secretary contends that Glenn, acting as an agent for Climax,
authorized Martinez and Robinson to walk across the girder without the
benefit of safety belts in violation of 30 C.F.R. 57.15-5. Petitioner's
position is based on the following scenario: Glenn was a shift boss for
Climax, He supervised a crew of ten miners which included Martinez,
Robinson and Payne. Glenn was aware of the standard's requirement that
safety belts be worn where there's a danger of falling. He was also
familiar with the construction of the girder. He told Robinson and
Martinez to work on the oxygen line. Glenn knew one way to reach the line
was to walk across the girder, and he knew that in doing so a miner could
not use a safety belt. Glenn failed to instruct the miners to use another
means of getting to the line which would have been safer and in compliance
with the Act,
In his post-trial brief, the Secretary admits that Glenn did not
authorize Payne to go up onto the girder. Payne did so voluntarily without
the knowledge of Glenn. The actions of Payne, therefore, are not a
violation of which r;lenn h<ld actual knowledge, nor could he have had
knowledge of such a violation.

18

Glenn maintains that he was not 1n
rn a posit ion to have
prevented the violation. In the alternative, he contends that if he is
considered to have been an agent, he did not authoriz.e the violation.
Glenn's argument that he was not an agent is premised on the
allegation that Glenn 1 s position at the mine was not within the scope of
the Act's definition of an agent, 30 U.S.C. § 802 (e) ..!/ He was not
responsible for the operation of all or part of the mine or the supervision
of miners. Rather, Glenn contends that he had only limited supervision
over the job to be done. He assigned tasks to members of h
crew but did
not have the power or control over them as an officer or director would.
Specifically, if he'd been notified of a violation he wouldn't have had the
power to correct it. Such authority belonged only to an officer or
director of the corporation.
Respondent bases his alternative position on the defense that he
couldn't have foreseen the violative actions of Robinson and Martinez.
Glenn had instructed them that morning on safety and told them to take.
their safety belts. He did not tell Martinez and Robinson how to get to
the area where they were to weld and did not know how they got onto the
girder. He simply relied on Robinson's and Martinez's experience as a
first class welder and a first class mechanic, respectively, to perform
the
assigned tasks safely. The two miners could have reached the area
safely by using a ladder.
It was not Glenn's practice to give detailed instructions to such
experienced miners. As he put it, 11 1 don't tell a doctor how to treat me."
(Tr. 269). However, Glenn maintains that he was conscientious about safety
as evidenced by the fact that in the twenty-one years he worked for Climax
neither he nor his crew had had any lost time accidents. Essentially,
Glenn contends that a supervisor should not be held to be an absolute
insurer of the conduct of others over whom he had no control.
Discussion
On January 5 1 1979, Glenn, in his capacity as a shift boss, was an
of Climax. He was responsible for the supervision of ten miners on
his crew. His duties included the instruction of the miners as to safety
and their assignment to certain tasks. (Tr. 270, 297). This indicates
that he did more than merely supervise the job to be done. He had some
control over the act
of the miners themselves which brought him within
11
the scope of the Actis definit £on of an
I accordingly deny
1
Glenn s contention that he was not the agent of Climax.

1/

(e) 11 agent 11 means any person charged with responsibility for the
operation of all or a part of a coal or other mine or the supervision of
the miners in a coal or other mine.

19

Glenn's liability under section llO(c) for the Actions of Robinson ~nd
Martinez turns on whether he knew or had reason to k·1ow of the violation
and whether he had the anthority to prevent the violation. There is no
evidence to support MSHA' s allegation that Glenn hirnse 1 f carried out the.
violation or directly ordered the two miners to walk across the girder
without the benefit of a safety belt.
Glenn's secondary argument concerns his view that he did not know of
the violation. The evidence, however, supports MBHA's position that Glenn
had reason to know that Robinson and Martinez might walk across the girder
without the use of a safety belt and that there was a danger that they
could fall. Glenn testified that he was familiar with the construction of
the girder. He knew there were no handrails or a cable attached to the
girder and, therefore, safetv belts could not he used while walking across.
Glenn stated that there were two ways the miners could have reached the
oxygen line. They could have used a ladder which was on another deck or
they could have walked across the girder. These facts establish that Glenn
had sufficient information to give him reason to know of a possible
violative condition, namely, that Martinez and Robinson could walk across
the girder without the
of safety belts.
The difficult issue to decide in this case is whether Glenn "authorized" the violation. It is undisputed that he did not tell the miners to
walk across the girder. He did not see them on the girder until they were
sitting down and had t
off their safety belts to the oxygen line. Glenn
never gave any thought to. how Martinez and Robinson would get to the area.
At the time, he was concerned about the danger of cutting into a line which
was still under pressure and he was following Payne and Gilbert Martinez
(not to be confused with Chris Martinez) to make sure the lines were bled
properly. ·c1enn relied on Robinson and Martinez with their experience and
expertise to complete their assigned tasks in a safe manner.
The credible evidence also establishes that Glenn did not consider it
to be unsafe for Robinson and Martinez to walk ~cross the girder without
using a safety belt because they were very experienced in theii job. Glenn
testified at the hearing: nl am sure if these two men felt any danger
whatsoever they would have done something else" (Tr. 295). Additionally,
when he saw Payne on the girder he waved him down because he didn't need
him up there and not because he believed it was unsafe for him to be
walking across the girder.
As discussed earlier there is no question that there was a risk of
falling for any miner who walked across the girder without a safety belt.
There was no room for judgment by any miner as to whether this danger
existed. Glenn had the authori
to instruct his crew on the safe means of
completing a job. To this extent he had control over the actions of
Robinson and Martinez and, therefore, could have prevented the violation.

20

C6ntrary to the Secretary's contentions, the rPcorrl does not support a
finding that Glenn presumed Robinson and Martinez would walk ~cross the
girder. Glen's testimony on this issue is ambiguous. However, because
walking across the girder was at least as likely a means of getting to the
oxygen line as using the !adder, I find that Glenn had a duty to instruct
the miners to use the ladder. Rased on the above facts, I find that Glenn
indirectly authorized the violation by failing to caution Robinson and
Martinez on the danger of walking on the girder and the need to use the
ladder.
The circumstances of this case differ from that in Kenny Richardson
because here the violative condition did not exist at the time Glenn had a
duty to act. In Richardson, the respondent violated the Act by failing to
remove from service equipment in an unsafe condition. However, it is
consistent 'with the remedial nature of the Act to impose a duty on agents
to prevent violations which they have reason to know are likely to occur as
well as to abate existing violative conditions. Often those with the same
supervisory capacity as Glenn are the only members of management that have
sufficient direct contact with the miners to actually ensure compliance
with the safety and health standards. The primary purpose of the Act is to
urge all members of management to do everything within their power to
protect the health and safety of miners. Glenn's testimony evidenced an
attitude that is contrary to this purpose. Although he is to be commended
for an excellent safety record, his policy in this instance of allowing the
miners to evaluate the risks of the job and determine when precautions are
to be taken creates an atmosphere itself which is conducive to the
occurrence of falling-type accidents.
Assessment of a Penalty
The Secretary proposes that a penalty of $500.00 be assessed against
Glenn. Petitioner bases this on the allegation that Glenn was grossly
negligent in allowing the violation to occur. I disagree with MSHA' s
determination of the degree of negligence attributable to Glenn,
iiGross negligence 11 is defined in 30 C.F.R. § 100.3(d)(3) as causing
the violative condition or practice by the exercise of a reckless disregard
of mandatory standards or the reckless or deliberate failure to correct an
unsafe condition or pr act ice known to exist. Glenn did not actually know
that Robinson and Martinez walked across the girder. He had previously
tructed them on the need to wear safety belts and routinely discussed
s
matters with his crew. His policy as to these experienced and
highly skilled miners was to allow them to evaluate the dangers involved in
a particular job, and he relied on them to take appropriate actions to
protect themselves. Although this policy was not, under the circumstances
in th
case, the best means of protecting the miners, it is not when
coupled with the routine safety meetings, indicative of a reckless
disregard of the standards,

21

Another factor to be considered is the good faith efforts of Glenn in
quickly abating the condition. He immediately had Robinson and Martinez
safely removed from the girder. After considering all the criteria
required to be examined in the assessment of a penalty, I deem a penalty of
$40.00 to be appropriate.
·

ORDER
Based on the foregoing findings of fact and conclusions of law I enter
the following:

1.

The citation is affirmed.

2.

A penalty of $40 is assessed.

3.

Respondent is ordered to pay said $40 within 40 days of the date

of this order.

(

l~Yt~
/ Administr live Law Judge

,/

Distribution:

J. Phillip Smith, Esq.
Office of the Solicitor
United States Department of Labor
4015 Wilson Boulevard
Arlington, Virginia 22203
Edward H. Sherman, Esq.
Sherman & Sherman
30 Capitol Life Center
16th at Gr~nt Street
Denver, Colorado 80203

22

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COLFAX AVENUE. SUITE 400
DENVER. COLORADO 80204

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)

JAN

5 \982

CIVIL PENALTY PROCEEDING

)

Petitioner,

)

DOCKET NO. WEST 80-164-M

)

v.

)

A/C No. 45-02404-05001 H

)

LOPEZ REDI MIX COMPANY,

MINE: Lopez Redi Mix Pit & Plant

)
)

Respondent.

)
)

~~~~~~~~~~~~~~~~~~~-

DECISION
APPEARANCES:
Ernest Scott, Jr., Esq., Office of the Solicitor
United States Department of Labor
8003 Federal Building, Seattle, Washington 98174
For the Petitioner
Michael W. Smith., Esq.
1010 Sixth Street, P.O. Box 438
Anacortes, Washington 98221
For the Respondent
Before: Judge Virgil E. Vail
STATEMENT OF THE CASE
The above-captioned civil penalty proceeding was brought pursuant to
Section llO(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 820(a) (hereinafter referred to as "the Act").
Pursuant to notice, a hearing on the merits was held in Seattle,
Washington on April 28, 1981. The parties waived filing post-hearing
briefs,
ISSUES
The principal issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and implementing
regulations as alleged in the proposal for assessment of civil penalty
filed, and, if so, (2) the appropriate civil penalty that should be
assessed against the respondent for the alleged violation bnsed upon the
criteria set forth in section llO(i) of the Act. Additional issues raised

23

are identified and disposed of where appropriate in the course of this
decision.
In determining ·the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria: (1) the
operator's history of previous violations, (2) the appropriateness of such
penalty to the size of the business of the operator, (3) whether the
operator was negligent, (4) the effect on the operator's ability to continue in business, (5) the gravity of the violation, and (6) the demonstrated good faith of the operator in at tempting to achieve rapid compliance after notification of the violation.
FINDINGS OF FACT
1. Richard Leonard Pickering, Jr. , is the owner and operator of the
Lopez Redi Mix Company, named as respondent in this case.
2. Respondent operates a sand and gravel pit and concrete redi mix
business on Lopez Island, San Juan County, in the State of Washington.
3. Respondent operates the business with the assistance of one part
time employee who usually drives the truck.
4. Respondent's gross dollar volume of sales per year is approximately $100,000.
5. The respondent's business involves selling sand, gravel and redi
mix cement on Lopez Island and Shaw Island. This is accomplished by the
extraction of sand and aggregate from a pit located on property owned by
the respondent. This product is mixed with cement purchased from suppliers
located in Seattle and Bellingham, Washington. The respondent uses a
Caterpiller 922B front end loader to extract the material from his pit,
purchases diesel oil and gasoline for use in his equipment from Standard
Oil Company, delivers the redi mix cement to its customers traveling on
county roads on the island, uses the telephone and United States mail
service for business purposes and travels at times to Seattle, Washington
via a ferry boat to the mainland and on the highways of the State of
Washington looking at machinery and equipment (Tr. 10, 11 and 12).
6. Citation no. 354617 was issued to the respondent on September 20,
1979, for a violation of 30 C.F.R. § 56.3-2.
7. ?n September 20, 1979, during a regular inspection of respondent's
pit, MSHA I inspector Vern Boston observed an approximately 80 foot high
wall on the east side of the pit with fallen trees and loose brush hanging
over the top edge. A roadway into the pit was sloped so that the loader
would be facing downhill while it was extracting material from the east
wall of the pit (Tr. 31).

1/

Mine Safety and Health Administration.

24

8. The east wall of the pit appeared stable but one tree had slid off
the top and was laying on the sand where it had apparently fallen from the
top.
9. Fresh t
tracks at the face of the east wall of the pit
indicated that recent loading of material had been performed there (Tr. 37
and 38).
10. MSHA inspector Boston issued a section 107(a) withdrawal order to
respondent closing the east wall of the pit until the material had been
stripped back no less than 10 feet at the top.
11. After the inspector issued the citation, respondent "barricaded
off" the area and stopped the removal of material from that area.
12. Respondent purchased an additional five acres of land behind the
east wall in order to correct the situation and have additional gravel to
mine. He hired a contractor to remove the tree stumps and the over burden
from this land (Tr. 55).
13. Respondent returned to removing the gravel from the east wall
after correcting the condition pointed out in the citation without
notifying the MSHA inspector (Tr. 24).

DISCUSSION
Citation no. 354617 2 / charges the respondent with having violated
mandatory safety standard 56.3-2. The standard provides as follows:
56.3-2 Mandatory. Loose, unconsolidated material shall
be stripped for a safe distance, but in no case less than
10 feet, from the top of pit or quarry walls, and the loose,
unconsolidated material shall be sloped to the angle of repose.
The respondent does not argue that the condition described in the
citation issued by inspector Boston did not exist. Instead, he argues that
he, as owner and operator of the front end loader involved herein, was the
only person exposed to danger and that he was extremely careful. Further,
he did not at the time own the adjacent land next to his pit wall and had
to get the material he did own out to supply his customers. He argued that
his operation was small and did not involve shipments in interstate
corrnnerce and was not covered under the Act. Also, in his answer to the
Secretary 1 s pet ion for assessment of penalty, respondent argues that
e'Lopez Redi Mix Company" has no capacity to be sued as a Respondent.

2/

The citation reads as follows:

The east wall of the pit was approximately 80 feet high, vert ally.
It was not stripped back. The over-burden containing loose materials and
trees were hanging over the rim. The loader that is used to extract
materials from beneath the pit wall is a Cat 922B front end loader.

25

Relative to the last argument of the respondent, as described above,
Richard Leonard Pickering, Jr., testified that he is the owner and operator
of the business designated Lopez Redi Mix Company (Tr. 8). Pursuant to
Section 3(d) of the Act an operator of a mine is described as follows:
''operator" means any owner, lessee, or other person who
operates, controls, or supervises a coal or other mine or
any independent contractor performing services or construction
at such mine.

In lieu of Mr. Pickering's statements in this case as to his being the
owner and operator of the Lopez Redi Mix Company, I find there is no merit
to his argument that he cannot be charged with a violation of the Act.
The respondent further argues that his mine is not subject to
regulation under the Act as the products produced by the sand gravel pit
are not destined for shipment in interstate commerce. The undisputed facts
show that respondent sells sand, gravel and concrete to customers on the
island where the pit
located and on one other island nearby. Admittedly, the products of respondent's mine do not move across state lines but
they do affect Commerce under definition of that tenn in Section 4 of the
Act which states as follows:
Each coal or other mine, the products of which enter
Commerce, or the operations or products of which affect
Commerce, and each operator of a mine, and every miner
in such mine shall be subject to the provisions of the Act,
Section 3(b) of the Act defines 11 Commerce 11 as trade,
traffic., commerce, transportation, or communication among
th~ several States, or between a place in a State and any
place outside thereof, or *** between points in the same
State but through a point outside thereof.
I find the law well settled on this question and conclude that
respondentis mine ope~at
come within the Commerce coverage of the Act,
In
United States 421 U.S, 542, 547 0975), the Supreme Court said
Heven act
purely intrastate in character may be regulated by
Congress, where the activity, combined with like conduct by others similar
situated, affects commerce among the States or with Foreign Nations." See

26

Heart of Atlanta Motels, Inc. v. United States, 379 U. S. 241, (1964);
Wickard v. Filburn, 317 U.S. 111, (1942). In the oft-quoted ca3e of
Wickard v. Filburn, supra, the Supreme Court held that wheat grown by an
individual farmer for his own consumption is subject to federal regulations
if it exerts a substantial economic effect on interstate commerce. The
Court said that, even though the farmer's contribution to the demand for
wheat may be trivial, that is 11 not enough to remove him from the scope of
federal regulations where, as here, his contribution taken together with
that of many others similarly situated, is far from trivial." At p. 127.
Turning to the merits of the issued citation in this case, the facts
show that a violation of standard 56.3-2 occurred. Respondent testified
that he knew of the overhang and loose material at the top of the east pit
wall and that it was dangerous to work under it. However, he stated that
he had to get the gravel out (Tr. 15, 16 and 53). He argued that only his
life was endangered and that he was careful (Tr. 17). This, of course, is
not enough. There was a part time employee who drove a truck into the pit
to be loaded and could, conceivably be endangered while in the pit.
Further, the Act provides protection for all miners including the owneroperator herein, in spite of himself.
The remaining question is what penalty should be assessed? This requires an analysis of six criteria. 30 U.S.C. § 820(i). Respondent is a
small mine operator, but by his own statement, his ability to continue in
business would not be affected by any penalty I may impose.
During testimony, there was mention of a prior violation of a similar
type as involved herein. However, no proof was forthcoming on this matter
and it was denied by the respondent. Counsel for the Secretary, in final
argument, stated that he was unclear as to any prior violations as shown on
the statement from the assessment office and therefore, appropriate penalty
for this violation should not be increased for this reason. The respondent
demonstrated good faith by going ahead and barricading this section of the
pit, and purchasing additional land next to the pit in order to facilitate
correcting the overhang on the east wall. He spent considerable money on
having the land "logged" and for the removal of loose material on the top.
find that the respondent 1 s failure to notify the inspector when he
had corrected the condition involved herein was wrong, but that oversight
apparently resulted from a lack of understanding of what was required under
the Act. The respondent 1 s operation is small and he is not experienced in
matters of this type.
I

Based on the above findings and discussions, I conclude that the
appropriate penalty for the violation found is $150.00.'
Conclusions of Law

I. I have jurisdiction over the subject matter and the parties to
this proceeding.

27

2.

Respondent violated 30 C.F.R. § 56.3-2 as alleged by the Secretary

of Labor.
3.

The appropriate penalty for the violation

ts

$150.00 .

.ORDER
Respondent is ORDERED to pay the sum of $150.00 within 30 days of the
date of this decision.

?/~-~';?V~
VirgTIEiVail
Administrative Law Judge
Distribution:
Ernest Scott, Jr., Esq.
Office of the Solicitor
United States Department of Labor
. 8003 Federal Building
Seattle, Washington 98174
Mr. Richard Leonard Pickering, Jr.

P.O. Box 21
Lopez, Washington

98261

28

FEDEl.lAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 71982
Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. CENT 81-102-M
A.C. No. 23-00458-05016

Petitioner

v.
Docket No. CENT 81-133-M
A.c. No. 23-00458-05017

OZARK LEAD COMPANY,

Respondent
Frank R. Milliken Mine and Mill
DECISION
Appearances:

Robert S. Bass, Esq., Office of the Solicitor,
U.S. Department of Labor, Kansas City, Missouri,
for Petitioner;
Gerard T. Carmody, Esq., Bryan, Cave, McPheeters
& McRoberts, St. Louis, Missouri, for Respondent.

Before:

Judge Melick

These cases are before me upon petitions for assessment of civil penalties under section llO(a) of the Federal Mine Safety and Health Act of 1977D
30 lioSoCo § 801 et ~o ~ the "Act~ 11 alleging 10 violations of mandatory
standardso The general issues are whether the Ozark Lead Company (Ozark)
has violated the regulations as alleged in the petitions filed herein, and,
if so, the appropriate civil penalties to be assessed for the violations.
Contested Citation
Citation No. 543834 charges a violation of that part of the mandatory
safety standard at 30 C.FaR. § 57.3-22 that provides that "[l]oose ground
shall be taken down or adequately supported before~any other work is done."
The citation reads as follows:
Loose was observed in the back in the L-1 213-6775
heading. Mucking had progressed beyond the loose toward
the face creating a hazard for persons working or walking
under it. The amount of loose involved was sufficient
enough to cause serious injury.

29

It is not disputed that during the course of a regular inspection of the
Frank R. Milliken Mine on July 30, 1980, MSHA inspector William Burich observed
a mass of loose, unconsolidated material in the brow of the cited heading. The
material was discolored and whitish in appearance indicating to Burich that it
had been dried out for a period of between 4 hours to 24 hours. There were
also cracks in the material. Burich concluded that it was just "waiting to
fall." There was also a muck pile at the face of the cited heading and tire
tracks leading to that muck pile but there were no miners in the immediate
area and no other evidence that any work was underway. Burich did not know
when anyone had last worked in the subject heading and did not bother to
inquire. He nevertheless issued the citation based solely on the speculation
that the tire tracks demonstrated that work had taken place in the cited heading after the "loose" had been created. Burich had also been informed (though
the operator now contends, erroneously) that the cited heading was among those
considered "active" and there were no signs, barricades, or other indication
to s
that the cited entry was inactive or off-limits.
Barry Conway, the mine foreman in charge of the cited area, testified
that the subject heading was indeed considered by him to have been "inactive"
as of July 18, 1980. He admitted, however, that neither the general mine
map nor any other official document reflected this status even as late as
July 30, 1980, the date of the inspection, and that not even Company safety
tor Roderman or mine foreman, Ron Thomas, were told of the closing.
Conway further admitted that no physical evidence existed to show that the
subject heading was "inactive" and that nothing would have prevented an
from entering that heading. Conway testified that as of July 18,
1980, he had not observed any "loose" in the heading. Conway admitted, however, that blasting had thereafter continued in the general vicinity of the
cited area and, on at least one occasion, only 35 feet from the cited loose.
This blasting continued until July 24, 1980. Conway admitted that a reasonably prudent mine foreman would have barricaded an inactive area such as the
at issue.
Since it is undisputed that the cited "loose" did in fact exist, the
question to be decided is whether that "loose" was 11 taken down or
supported before any other work [was] donen within the
men ts cf i:he cited standardo In this regard, I find the Secretary 1 s case to
be
The Secretary 1 s own evidence shows that the 11 loose 11 had existed
for not more than 24 hours before its discovery by Inspector Burich around
30 on the afternoon of July 30, 1980, and no credible evidence exists to
show that any work had been pecf..:.nned in that section of the mine during that
period of timeo Indeed, the only credible evidence of work performed in that
area was shown by company records to have been performed on July 24, 1980-5
before the 11 looseii would have even existed. Evidence that tire tracks
and a muck
e existed in the cited entry without evidence establishing the
time at which they were placed there does not of course prove that work had
been
in the cited entry after the "loose" had come into existence.
While a
dangerous condition did in fact exist here, under the unique
facts of this case I can find no violation of the particular standard that
was citedo The citation must accordingly be vacated.

30

Proposal for Settlement
In an amended joint motion to approve settlement filed at hearing, the
parties requested the disposition noted below. Sufficient evidence has been
presented, including evidence relating to the criteria set forth in section
llO(i) of the Act, from which I am able to determine that the proposed settlement is appropriate. The motion is accordingly approved.

ORDER
Docket No. CENT 81-102-M
Citation No. 543834 is VACATED. The Ozark Lead Company is ORDERED to
pay a civil penalty of $320 within 30 days of the date of this decision, to
be apportioned as noted below:

Citation No.

Date

Standard

Original
Assessment

544407
543835
544608
543836
544408

07/29/80
07/31/80
07/31/80
08/05/80
08/05/80

57.14-1
57.15-5
57.9-54
57.6-57
57.14-1

$52
78
66
98
98

Approved
Settlement
Amount
$45
78

so

98
49

Docket No. CENT 81-133-M
Citation Nos. 543846 and 543848 are VACATED. The Ozark Lead Company is
ORDERED to pay a civil penalty of $170 within 30 days of the date of this
decision, to be apportioned as noted below:

Citation Nao

Date

Standard

543845
543849

10/28/80
10/27/80

5706-106

Original
Assessment

Approved
Settlement
Amount

$ 48
122

57 oll-1

Melick\\
nistrati\v
Distribution:
Robert Bass, Esq., Office of the Sol
Room 2106, 911 Walnut Street, Kans

tor,
City~

Law Judge

UD

Department of Labor,

MO 64106 (Certified Mail)

Gerald T. Carmody, Esq., 500 North Broadway, Suite 2100, St. Louis, MO
63102 (Certified Mail)

31

FEDERAL MINE SAFETY AND HEALTH REVIEW

COMMISJA'r 7 1982

333 W. COLFAX AVENUE. SUITE 400
DENVER, COLORADO 80204

CIVIL PENALTY PROCEEDING
SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,

v.

COLORAIXl WESTMORELAND, INC.,
Respondent.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

DOCKET NO. WEST 79-391
A/C No. 05-02898-03008 v
DOCKET NO. WEST 79-408
A/C No. 05-02898-03023
DOCKET NO. WEST 79-52
A/C No. 05-02898-03015 v
DOCKET NO. WEST 79-327
. A/C No. 05-02898-03021
DOCKET NO. WEST 79-344
A/C No. 05-02898-03022
DOCKET NO. WEST 79-160
A/C No. 0502898-03017 V
DOCKET NO. WEST 80-77
A/C No. 05-02898-03025
DOCKET NO. WEST 79-199
A/C No. 05-02898-03020
DOCKET NO. DENV 79-511-P
A/C No. 05-02898-03012
DOCKET NO. WEST 79-99
A/C No. 05-02898-03016
DOCKET NO. WEST 79-209
A/C No. 05-02898-03018
MINE:

Orchard Valley

DECISION AND ORDER
Appearances:
James H, Barkley~ Esq,
Office of the Solicitor
United States Department of Labor
1585 Federal Building, 1961 Stout Street
for the Petitioner
Denver, Colorado 80294,
Charles W. Newcom, Esq.
Sherman & Howard
2900 First of Denver Plaza
633 Seventeenth Street
Denver, Colorado 80202,
Before:

for the Respondent,

Judge John A. Carlson
STATEMENT OF THE CASE

This proceeding arose through initiation of an enforcement action
brought by the Secretary of Labor, Mine Safety and Health Administration
(MSHA) [hereinafter "the Secretary"], seeking the assessment of civil
monetary penalties against Colorado Westmoreland, Inc. [hereinafter
"Westmoreland"], for alleged violations of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1978) [hereinafter cited as
"the Act"]. Pursuant to notice, thematters came on for hearing in Denver,
Colorado, at which time the parties proposed a negotiated sett lernent on the
record for approval by the Commissio~.:2

DISCUSSION
In the interest of clarity and convenience, I will address the docket
numbers.and citations as they were presented to me on the record.
WEST 79-391
This case involves one citation, no. 242340, alleging a violation of the
mine's roof control plan. Originally a § 104(d)(l) citation with a proposed
penalty of $350.00, the Secretary moved to amend the citation to reflect a §
104(a) action, with the proposed penalty to remain at $350.00. Westmoreland
stipulated to the amendment. I find the amendment to be consistent with the
purposes of the -Act and therefore grant the mot ion.
WEST 79-408
This case involves one order of withdrawal no. 243527, alleging a violation of the mine's roof control plan. The proposed penalty is $305.00.
Westmoreland moved for approval to withdraw its notice of contest and pay the
proposed penalty. I find the request to be consistent with the purposes of
the Act and therefore grant the motion.
WEST 79-52
This case involves one citation, no. 242557, alleging a violation of the
auxiliary fans and tubing standard. The action is a § 104 (d)(l) citation
with a proposed penalty of $1,000.00. Westmoreland moved for approval to
withdraw its notice of contest and pay the proposed penalty. I find the
request to be consistent with the purposes of the Act and therefore grant the
motion.
WEST 79-327
This case involves two citations, nos. 9945783 and 9945803, both
alleging violations of the respirable dust reporting standard. The proposed
penalties are $66.00 and $60.00, respectively. The Secretary moved to vacate
both of the citations for lack of sufficient evidence of a violation.
Westmoreland had no objection. I find the request to be consistent with the
purposes of the Act and therefore grant the motion.
WEST 79-344
This case involves one citation no. 9945834, alleging a violation of the
respirable dust reporting standard. The proposed penalty is $44.00. The
Secretary moved to vacate the citation for lack of sufficient evidence of a
violation. Westmoreland had no objection. I find the request to be
consistent with the purposes of the Act and therefore grant the motion.

33

WEST 79-160
This case involves one order of withdrawal, no. 242193, alleging a
violation of the accumulation of combustible materials standard in that
sloughage from the ribs was allowed to accumulate. The proposed penalty is
$1,500.00. The Secretary moved to vacate the order on the grounds that there
was substantial uncertainty as to whether or not there was a provable
violation. Additionally, the inspector who. issued the order
no longer
employed by the Mine Safety and Health Administration and the Secretary
anticipated some difficulty in obtaining his services for trial. I find the
request to be consistent with the purposes of the Act and therefore grant the
motion.

is

WEST 80-77
This case involves one citation, no. 786452, alleging a violation of the
mechanical equipment guards standard. The proposed penalty is $140.00.
Westmoreland moved for approval to withdraw its notice of contest and pay the
proposed penalty. I find the request to be consistent with the purposes of
the Act and therefore grant the motion.
WEST 80-199
This case involves four citations, nos. 786331, 786337, 786343 and
786344, each involving independent contractors of Westmoreland. The proposed
penalties are $170.00, $122.00, $150.00 and $56.06, respectively.
Westmoreland stated that the notices of contest to the citation were filed
prior to the promulgation of standards relating to citation of independent
contractors and that it had no desire to litigate the legal issue.
Westmoreland moved for approval to withdraw its notices of contest and pay
the proposed penalties, I find the request to be consistent with the
purposes of the Act and therefore grant the motion.

DENV 79-511-P
case involves six contested citations. The
t citation,
no. 9945648, al
a violation of the respirable dust reporting standard
and carries a proposed penalty of $84.00. The Secretary moved to vacate the
citation for lack of sufficient evidence of a violation. Westmoreland had no
objection, I find the request to be consistent with the purposes of the Act
and therefore grant the motion.
The second citation, no, 9945673, al
a violation of a respirable
dust reporting standard in that Westmoreland failed to provide dust samples
for four miners. The proposed penalty is $84.00. The facts indicate that
samples were provided for three of the four miners, The Secretary moved to
amend the citation and the proposed penalty to reflect that only one miner
was not sampled, The sum of $21.rJ() was stipulated to be an appropriate
penalty.

34

With the modification of the citati.on and proposed penalty, Westmoreland
moved for approval to withdraw its notice of contest and pay the amended
penalty. I find the request to be consistent with the purposes of the Act
and therefore grant the motions.
The third citation, no. 245993, involves an issue as to the denial of
Westmoreland's walk-around rights by virtue of the activities of the
inspector, though there is no dispute over the subject matter of the
citation. The proposed penalty is $78.00. The Secretary moved to amend the
proposed penalty to $39. 00 i-n the interest of insuring some enforcement of
the citation. With the modification of the proposed penalty, Westmoreland
moved for approval to withdraw its notice of contest and pay the amended
penalty. I find the request to be consistent with the purposes of the Act
and therefore grant the motions.
The next citation in that same docket number is no. 242556, an imminent
danger order of withdrawal with a proposed penalty of $395.00. The parties
would stipulate that the facts indicate that there was no imminent danger and
move that the citation reflect a § 104(a) action. The parties stipulate that
the proposed penalty of S395.00 is appropriate for the violation. I find the
request to be consistent with the purposes of the Act and therefore grant the
motion.
The next citation, no. 245933, alleges a violation of the ventilation
system and methane and dust control plan standard. The proposed penalty is
$38.00. Westmoreland moved for approval to withdraw its notice of contest
and pay the proposed penalty. I find the request to be consistent with the
purposes of the Act and therefore grant the motion.
The final citation in this docket, no. 245992 1 also alleges a violation
of the standard just referenced. The proposed penalty is $38.00.
Westmoreland moved for approval to withdraw its notice of contest and pay the
propoaed penalty. I find the request to be consistent with the purposes of
the Act and therefore grant the motion.
WEST 79-99
This case involves three
tations. The first citation, no. 9945717,
alleges a violation of the respirable dust reporting standard and carries a
proposed penalty of $52.00. The Secretary moved to vacate the citation for
lack of suffic
evidence of a v lation. Westmoreland had no objection.
find the request to be consistent with the purposes of the Act and
therefore grant the motion.
The second and third citations in this docket, nos. 242696 and 245934s
al
violations of the ventilation system and methane and dust control plan
standard. The proposed penalties are $84.00 and $130.00, respectively.
Westmoreland moved for approval to withdraw its notices of contest and pay
the proposed penalties. I find the request to be consistent with the
purposes of the Act and therefore grant the motion.

35

WEST 79-209
This case involves two citations, nos. 9945705 and 242191, both alleging
violations of a respirable dust standard. The proposed penalties are $180.00
for each alleged violation. Westmoreland moved for approval to withdraw, its
notices of contest and pay the proposed penalties. I find the request to be
consistent with the purposes of the Act and therefore grant the motion.
ORDER
The negotiated settlement proposed on the record is APPROVED. The
respondent, Westmoreland, shall pay civil penalties in the total amount of
$3,398.00 within 30 days of the date of this Decision.
SO ORDERED.

Judge

Distribution:
James H. Barkley, Esq.
Office of the Solicitor
United States Department of Lahor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Charles W, Newcom, Esq.
Sherman & Howard
2900 First of Denver Plaza
633 Seventeenth Street
Denver, Colorado 80202

36

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 111982

Complaint of Discharge,
Discrimination, or Interference

GERALD D. BOONE,
Complainant
v.

Docket No. WEVA 80-532-D
REBEL COAL COMPANY,
Respondent

Rebel Coal No. 2 Mine

DECISION AND ORDER AWARDING DAMAGES AND COSTS
Appearances:

Larry Harless, Esq., United Mine Workers of America,
Charleston, West Virginia, for the Complainant;
Frederick w. Adkins, Esq., Cline, McAfee & Adkins,
Norton, Virginia, for Respondent.

Before:

Judge Melick

On July 8, 1981, a decision was issued in this case holding that
Mr. Boone was discharged by the Rebel Coal Company (Rebel) in violation
of section 105(c)(l) of the Federal Mine Safety and Health Act of 1977
(30 u.s.c. § 801 et seq., hereinafter the "Act"). A subsequent hearing
was held in Abingdon~irginia, on December 15, 1981, limited to the issue
of the amount of damages and costs that should be awarded the Complainant
as a result of that unlawful dischargeo This decision is likewise limited
t.o that issue o
Back Pay
It has been determined that Mr. Boone was unlawfully discharged by
Rebel on May 28~ 19800 The evidence shows that at the time of his discharge,
he was working a regular 5-day work week with periodic overtime on Saturdays"
According to John Lockhart, assistant superintendent of the Rebel No. 2 Mine,
the Saturday work was alternated among the employees so that each would work
one or two Saturdays a month~ I find this testimony to be credible and conclude that Mro Boone was performing overtime work on alternate Saturdays.
Boonevs regular rate of pay at that time was $9.81 an hour and the time-anda-half rate was accordingly $14.72 an hour. On his regular work days, Boone
earned his regular rate for 7-1/4 hours and the time-and-a-half rate for
45 minutes each day. For his Saturday work he received 7-1/4 hours of pay
at the time-and-a-half rate. Mr. Boone was paid for 4 hours' work on the day
of his discharge, May 28, 1980, and was reinstated by Rebel on July 23, 1980.

37

He requests back pay for the work lost between those dates. I find that he
is entitled to such pay in the amount of $3,670 plus interest at the rate of
12 percent per annum computed from the dates such pay·would ordinarily have
been due to the date such payment is made.
The credible evidence further shows that after Mr. Boone was reinstated
on July 23, 1980~ he continued to work for Rebel only until August 20, 1980.
On the latter date, he was injured on the job and was treated and released
from a local hospital. Even though he was subsequently able to return to
work, he never did. Boone never filed for any benefits to which he may have
been entitled as a result of those work-related injuries and I do not there-.
fore find that he is entitled in this proceeding to any additional pay for
lost work due to those injuries. I also find that by leaving his job on
August 20, 1980, and never returning Boone waived and abandoned entitlement
to back pay from that date until October 9, 1981, the date he was ordered
permanently reinstated following a hearing and decision on the merits. 1/
This determination is consistent with decisions under the National Labor
Relations Act wherein the employer is released from back pay obligations
as of the date the employee rejects an offer of permanent reinstatement.
NLRB Vo Huntington Hospital, Inc., 550 F.2d 921 (4th Cir. 1977).
I reject Mr. Boone's contention that he refused to return to work only
because of mistreatment. He alleges that the operator forced him to walk
back to the job site from the hospital that day. The credible evidence
supports the operator's position that it was necessary to send Complainant
to the hospital in an ambulance and that it was a well-established practice to reimburse the employee's taxi fare from the hospital. There is
no evidence that Boone was mistreated.
I therefore find, commencing as of October 9, 1981, and continuing thereafter for each regular work day for which Mr. Boone is not reinstated by Rebel
that he is entitled to the amount of $96.40 (to reflect the new hourly rate of
$11.51 per hour) and for each alternate Saturday commencing with October 10,

I find that this action by Boone also constituted a waiver by him to
temporary reinstatement but not to permanent reinstatement. Likewise, I do
not find that Boone 1 s subsequent express written waiver of temporary reinstatement see transcript of temporary reinstatement proceedings dated September 2,
1980,
written waiver signed by Boone) had any effect on his right to permanent reinstatement. The rights are separate and distinct and it could work
inappropria
and oppressively against the miner should a waiver of temporary
reinstatement be also held a waiver of permanent reinstatement. In the case of
a temporary reinstatement, there is no guarantee that the miner will obtain
permanent reinstatement after hearing on the merits and should he wish to
obtain other employment during that interim period he should not be discouraged
from doing so by risking his rights to permanent reinstatement. As the Commission has said, "unless compelling reasons point to the contrary, the full
measure of relief should be granted to [an improperly] discharged employee."
Secretary ex rel .• Gooslin v. Kentucky Carbon Corporation, 4 FMSHRC _ _
(January 6, 1982), citing Goldberg v. Barna Mfg. Corp., 302 F.2d 152 (5th Cir.
1962).
:_/

38

1981, until Mr. Boone is reinstated, he is entitled to back pay of $125.21.
Interest is to be paid on those amounts at the rate of 12 percent per annum
computed from the date he would have ordinarily have been paid to the date
he is actually paid those amounts.
Evidence has been produced which suggests that Mr. Boone has performed
occasional work assisting in his father's restaurant business since August 30,
1980, which might ordinarily be considered as an offset to the back pay award.
The evidence shows, however, that this work was not performed in an ordinary
employer-employee relationship and was sporadic. Boone received no fixed
income from that work but took cash from the cash register for his expenses
as needed. No receipts or other records were kept with respect to the amounts
withdrawn in this manner and Boone conceded that he filed no income tax
returns with respect those monies. It appears under the circumstances that
this "expense" money was actually not related to any employment relationship
but rather constituted a form of parental support or charity and therefore
should not be considered as "earnings" deductible from the back pay award.
Such expense money should be treated in the same manner as welfare, unemployment benefits and other collateral benefits which are not generally considered "earnings" to be deducted from back pay awards. Cf. NLRB v. Marshall
Field & Company, 318 U.S. 253, 255 (1943); NLRB v. Gullet Gin Company, Inc.,
340 u.s. 361, 369 (1951).
Costs
a.

Travel, Meals, and Lodging for C0mplainant to Attend Hearings:

In a petition filed by Daniel Hedges, Esq., on August 28, 1981,
Complainant seeks reimbursement for $138.64 in expenses for attending the
hearing in this case on April 28, 1981. Complainant also seeks expense
reimbursement for attending the December 15, 1981, hearing. That claim
is $142.54. These amounts are not contested.
bo

Attorneyis Fees and Expenses:

Daniel Fo Hedges, Esqo, an employee of the Appalachian Research and
Defense Fund, Inca 0 petitioned on August 28 0 1981, and September 17, 1981,
for a fee of $1,650 plus expenses of $139.84 for representing Complainant at
the April 28, 1981, hearing. Larry Harless, Esq., petitioned on December 24,
1981, for fees and expenses of $882.05 for representing Complainant at the
December 15, 1981 0 hearingo I have examined the claims and do not find them
to be unreasonablea However 0 since the necessi
of conducting a second
hearing in this case was the direct result of the failure of Complainantvs
first counsel to be prepared to present evidence as to damages and costs at
the initial hear
in this matter, I am deducting from the award to that
attorney the fees and expenses incurred by Complainant and Respondent at
the second hearinga Since the latter fees and expenses ($882.05 for
Attorney Harless and $677050 for Attorney Adkins) exceed the amount billed
by Mr. Hedges for the first hearing, I do not find Rebel to be responsible
for Mr. Hedges' fee. Mr. Harless is entitled to a fee of $882.05 to be paid
by Rebel.

. 3Jl

ORDER
Rebel Coal Company is ORDERED to pay Gerald D. Boone, within 30 days of
this date, the following amounts:
a.

Back Pay (May 28, 1980 - July 22, 1980):

$3,670.

b. Back Pay (October 9, 1981, and continuing through date of actual reinstatement): $96.40 for each regular work day and $125.21 for each alternate
Saturday.
c. Interest on the above amounts computed at 12 percent per annum from
the date these amounts were due to the date actually paid:
d.

Expenses:

$276.18.

Rebel Coal Company is further ORDERED to pay Larry Harless, Esq., within
30 days of this date, attorney's fees and expenses of $882.05.
It is further ORDERED that the Secretary of Labor commence review of this
case for consideration of assessment of civil penalt es against the Rebel Coal
Company.

Distribution:
Larry Harless, Esq., P.O. Box 1313,
Frederick W. Adkins, Esqo, Cline, McAfee and Adkinss 1022 Park Avenue,
NWo~ Norton~ VA 24273 (Certified Mail)
Daniel Hedges, Esq., Appalachian Research and Defense Fund, Inc.,
1116-B Kanawha Boulevard, East Charleston, VN 25301 (Certified Mail)
Thomas A. Mascolino, Esq., Counsel for Trial Litigation, Office of
the Solicitor, Division of Mine Safety, U.S. Department of Labor,
4015 Wilson Boulevard, Arlington, VA 22203 (Certified mail)
Special Investigation, MSHA, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203 (Certified Mail)

40

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAM 13 \981

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. LAKE 80-74-M
A/O No. 47-02554-05002
Stress Pit

v.
HAYWARD READY MIX COMPANY, INC.,
Respondent
DECISION
Appearances:

Eva L. Clarke, Esq., Office of the Solicitor, U.S. Department
of Labor, Arlington, Virginia, for the Petitioner;
Ronald G. Poquette, Esq., Betz, LeBarron & Poquette,
Eau Claire, Wisconsin, for the Respondent.

Before:

Judge Stewart

This is a proceeding filed by the Secretary of Labor, Mine Safety and
Health Administration (MSHA), under section llO(a) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. §820(a) (hereinafter the Act), to assess
civil penalties against Hayward Ready Mix. The contested citations in this
case and the disposition are as follows:
Number

Date

30 C.F.R.
Standard

Assessment

Disposition
Settlement

295815
295816
295817

8/08/79
8/08/79
8/08/79

56.12-13
56.12-13
56.12-13

$90.00
$90.00
$90.00

Withdrawn
Withdrawn
$90.00

At the onset of the hearing held in the above-captioned proceeding on
August 6, 1981, in Eau Claire, Wisconsin, the parties stipulated that the
administrative law judge has jurisdiction in this matter; at all times
relevant in this matter Inspector Nelson Walter was a duly authorized
representative of the Mine Safety and Health Administration; the operator
is a small size operator and that the operator will be able to pay penalties
i f imposed.
After the testimony of the inspector, the issue as to whether two of
the citations involved the log washer, the scalper drive motor, or the
scalper conveyor drive motor was not resolved. The parties conferred
off the record and agreed that two citations would be withdrawn and the
full assessed penalty would be paid for the remaining citation.

41

Based on the testimony of the parties, the information furnished and
an independent review and evaluation of the circumstances, I find the
settlement proposed is in accord with the provisions of the Act.
ORDER
The settlement negotiated by the parties in the above-captioned proceeding
is APPROVED.
Respondent is ORDERED to pay the amount of $90.00 within 20 days of
the date of this order.

Forrest E. Stewart
Administrative Law Judge
Distribution:
Eva L. Clarke, Esq., Office of the Solicitor, U.S. Department of Labor,
4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Ronald G. Poquette, Esq., Betz, LeBarron & Poquette, 514 First Wisconsin
N'ltional Bank Building, Eau Claire, WI 54701 (Certified Mail)

42

1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

13; 1982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

1 Penalty Proceeding
Docket No. WEVA 81-24
A/O No. 46-05~69-03011F

v.
Ford No. 1 Mine
LOGAN-MOHAWK COAL COMPANYe
INC.
Respondent
H.M.N. & S. COAL COMPANYu INC.u
Party Respondent
DECISION APPROVING SETTLEMENT
ORDER TO PAY
The Solicitor has filed a motion to approve a settlement
in the above-captioned proceeding.
original assessment
for the alleged violation of 30 CFR 75.200 was $10;000. The
proposed settlement is $500.
The citation in question provides as follows:
The roof control plan was not being followed
the No. 2 entry working
on the No. l
(001-0) r in that
stipulates that
minimum of six ·temporary
supports shall

be

led prior to

Evidence

cated and statements
by the
eyewitnesses to the accident revealed that
Mo CraddockF Foreman
talling
an area known
loose
thout the use
supports;
resulted in a fatal
to Craddocko
lectors were not
to indicate
places had not been bo
It was further revealed that a practice of using
three to four temporary
supports
roof bolting operations prevailed at this
on the Noo 1 unit (001-0), second shift.
Also, the investigation
that personnel
required to install roof supports were not
adequately trained to insure that such persons
are familiar with the functions of the support
being used and proper installation procedures.

43

The circumstances surrounding the violation are summarized
in the "Commentary" portion of MSHA's investigation report
as follows:
At 3:15 p.m., Monday, December 31, 1979 the
No. 1 section crew, under the supervision of
Lewis M. Craddock, Foreman (victim), entered
the mine and walked to the active working
areas of the section. According to Mark L.
Taylor, electrician, after an examination
of the working areas was made by Craddock
(victim} , normal operations began and
continued until the accident occurred.
Taylor explained that Craddock assisted him
in repairing the No. 4 shutt
car trailing
cable.
Shortly thereafter; Taylor stated that
the No. 2 shuttle car became inoperative and
while making repairs to the car, he (Taylor)
noticed Craddock walking towards the working
faces.
Taylor stated that shortly thereafter
he heard the roof bolting machine being
operated. According to Taylor, after completing the repairs to the shuttle car, he
proceeded to the No. 2 entry face where
Craddock was operating the roof bolting machine.
Taylor stated that Craddock (victim} was in
the process of installing the second row of
roof bolts when he (Taylor) noticed that there
were no temporary roof supports installed in
the place. Taylor continued to state that
Craddock instructed him to assemble some
additional roof bolts for the completion of
the bolting cycle. According to Taylor, he
went to the back of the roof bolting machine
to assemble
bolts when the roof fall
occurred.
stated that he ran around the machine
and attempted to lift the rock from Craddock.
Being unsuccess 1, Taylor explained that he
summoned assistance from the other miners in
the sectio:a.. Craddock was removed from under
the rock,
on a stretcher, and transported to the surface where he was taken to
Man
achian Regional Hospital. Craddock
expired at 8:10 p.m.
·

44

After setting forth the foregoing, the Solicitor's
motion explains that the operator should not be found
negligent for the following reasons:
The victim's behavior could not have been
anticipated by the Respondents for three
reasons.
First, as was revealed in MSHA's
investigation, Foreman Craddock's actions on
the day of his death were an aberrational
departure from his normal behavior. Craddock
had a reputation as a very safety conscious
miner. As is reflected in the inspector's
statement prepared by MSHA's accident
investigator, Craddock would not permit crew
members to bolt roof without the use of
temporary supports.
He had the necessary
temporary supports available to perform the
job; however, he failed to use them.
Second,
Craddock's behavior could not have been
anticipated because at the beginning of the
shift on which the fatality occurred, the
mine superintendent told Craddock to limit
the activity of his shift to loading coal in
four entries.
He told Craddock to leave all
roof bolting work for the midnight shift.
Third, as was normally the case on the
afternoon shift, there were no supervisory
employees other than Craddock who were at
the mine when the accident occurred.
The Solicitor further explains that other conditions
set forth in the order in addition to the failure to set
temporary roof supports are not especially significant,
stating in this respect~
The cause of the accident was Craddockvs failure
to have temporary roof supports in place while
he was roof bolting. As the citation indicates,
other apparent violations of the roof control
plan were discovered during the investigation.
The first is that reflectors were not being
used to identify places in the mine where roof
bolts had not been installed.
In the context
of Respondent 1 s operations, this infraction
was technical in nature because there was only
one mining crew and it was advised at the beginning of the shift as to areas which were not
bolted. MSHA also charged that a "practice" of
using three to four temporary roof supports
"prevailed" at the mine on the second shift. The
investigation simply revealed that one individual,
a roof bolter helper, had on some occasions prior

45

to the accident set only four, or as few as
three jacks. This individual knew that six
jacks were required by the roof control plan,
and would only set fewer jacks when he was
concerned about prolonged exposure to unbolted
roof.
On those occasions when he did set four
jacks, he set them in a manner which he felt
was safer than the six jack pattern. Finally,
MSHA alleged that this employee was not
adequately trained in the requirements of the
roof control plan.
In fact, two' days prior to
the accident the safety director for the mine
had presented a full day of roof control
training, which included a film on the need
for the use of temporary roof supports.
According to the mine superintendent, this
employee was extremely nervous during his
interviewing session. All of the employees
interviewed were aware of the roof conditions
at the mine and stated that management
constantly made them aware of the roof
conditions.
The Solicitor cites Nacco Mining Company 2 FMSHRC 1272
(April 29, 1981) affirming VINC 76X-99 (December 17, 1976)
as a basis for his position that in this case the operator
was not negligent.
In Nacco a section foreman, while supervising two miners who were cutting the roof belt trench,
proceeded alone past the last row of permanent supports
under loose, unsupported roof, where a large rock fell on
him causing the injuries from which he later died. There
were no temporary supports in that location and the foreman
was not installing temporary supports or inspecting the roof
prior to such installationo
In that case, I found that the
gravity of the violation was very serious but that the
operator was not negligent under the circumstances because
it had not been remiss
selecting and training the foreman
who previously had exercised good judgment.
I further found
the operator should not be held responsible for negligence
which was part of the unexpected and inexplicable behavior
foreman whose actions created the potential of harm
to himself but not to any of the miners working under
In affirmingr the Cormnission stated:
Where as herev an operator has taken reasonable
steps to avoid a particular class of accident
and the erring supervisor unforeseeably exposes
only himself to risk, it makes little enforcement sense to penalize the operator for
"negligence." Such an approach might well

46

discourage pursuit of a high standard of care
because regardless of what the operator did to
insure safety, a negligence finding would
automatically result. We therefore approve
the judge's finding of no negligence.
The facts in the instant case support the Solicitor's
assertion that this case involves a well-trained foreman
with a reputation as a very safety conscious miner who
unexpectedly endangered himself without jeopardizing any
member of his mining crew. As the Solicitor points out,
reference to the photograph in the investigation report
reveals that the electrician who came onto the scene just
prior to the fatal accident was well back from the danger
zone in his position behind the roof bolting machine.
According to the Solicitor, the electrician was in that
location because the foreman told him to stay back there
because the roof was bad.
In light of the foregoing, I accept the Solicitor's
position that this case is governed by Nacco.
In Nacco I
assessed a $500 penalty which was approved by the Commission.
That penalty amount which is the recommended settlement
here, also comports with the other statutory criteria. The
recommended settlement is therefore, approved.
ORDER
The operator is ORDERED to pay $500 within 30 days from
the date of this decision.

Distribution:
David E. Street, Esq., Office of the Solicitor, U.S
Department of Labor, Rm. 14480, Gateway Bldg., 3535
Market St., Philadelphia, PA 19104
(Certified Mail)
William H. Howe, Esq., Loomis, Owen, Fellman and Howe,
2020 K St., N.W. 1 Washington, DC 20006
(Certified
Mail)
Arthur Sammons, President, H.M.N. & S. Coal Company, Inc.,
413 E. McDonald Ave., Man, WV 25635
(Certified Mail).

47

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 21, 1982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Civil Penalty Proceeding
Docket No. WEVA 81-24
A/O No. 46-05769-03011F

v.
Deep Ford No. 1 Mine
LOGAN-MOHAWK COAL COMPANY,
INC. I
Respondent
and
H.M.N. & S. COAL COMPANY, INC.,
Party Respondent
AMENDMENT TO ORDER TO PAY
The ORDER in the above-captioned action is hereby
amended
as follows:
Each Respondent is ORDERED to pay $250 within
30 days from the date of this decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:

Certifi

Mailo

David E. Street, Esqo, Office of the Solicitor,
U.S. Department of Labor, Rm. 14480, Gateway Bldg.,
3535 Market St., Philadelphia, PA 19104
Wi

am H. Howe, Esq., Loomis, Owen, Fellman and Howe,
2020 K St., N.W., Washington, DC 20006

Arthur Sammons, President, H.M.N. & S. Coal Co., Inc.,
413 E. McDonald Ave., Man, WV 25635

48

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CONSOLIDATION COAL COMPANY,
Contestant
v.

Contest of Order

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Order No. 845125

Docket No. PENN 81-106-R

Renton Mine
Respondent
DECISION

Appearances:

Jerry F. Palmer, Esq., Pittsburgh, Pennsylvania, for
Contestant;
David T. Bush, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania,
for Respondent~

Before:

Judge Melick

On March 4, 1981, MSHA inspector Gerald Davis issued Order of Withdrawal No. 845125 pursuant to section 104(d)(l) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seq., the "Act" for an alleged
violation at the Consolidation Coal Company (Consolidation) Renton Mine. J:/
11 Section 104(d)(l) of the Act reads as followsg
''If~ upon any inspection of a coal or other mine, an authorized representative of the Secretary finds that there has been a violation of any mandatory
health or safety standard, and if he also finds that, while the conditions
created by such violation did not cause imminent danger, such violation is
of such nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard, and if he
finds such violation to be caused by an unwarrantable failure of such operator to comply with such mandatory health or safety standards, he shall include
such finding in any citation given to the operator under this Act. If, during
the same inspection or any subsequent inspection of such mine within 90 days
after the issuance of such citation, an authorized 'representative of the Secretary finds another violation of any mandatory health or safety standard and
finds such violation to be also caused by an unwarrantable failure of such
operator to so comply, he shall forthwith issue an order requiring the operator the cause all persons in the area affected by such violation, except
those persons referred to in subsection (c) to be withdrawn from, and to be
prohibited from entering, such area until an authorized representative of the
Secretary determines that such violation has been abated."

49

Consolidation thereafter filed a notice of contest under section lOS(d) of
the Act and a motion for summary decision under Commission Rule 64, 29 C.F.R.
§ 2700.64~ challenging the validity of that order.
Hearings were conducted
in this case on December 2, 1981, in Pittsburgh, Pennsylvania, at which I
issued a bench decision granting a partial summary decision modifying the
order to a citation under section 104(d)(l) of the Act. Following hearings
·on the merits of the case, I issued a bench decision upholding that citation.
Those decisions, which appear below with only nonsubstantive changes, are
affirmed at this time.
Partial Summary Decision
On March 4, 1981, MSHA inspector Gerald Davis issued
Order No. 845125 pursuant to section 104(d)(l) of the
Federal Mine Safety and Health Act of 1977 for an alleged
violation at the Consolidation Coal Company Renton Mine.
Consolidation thereafter filed a notice of contest and a
motion for summary decision arguing therein for the vacation of the order.
It is undisputed that the section 104(d)(l) citation
set forth in the order at bar, as the precedential citation required by that sec~ion, had been modified to a section 104(a) citation as a result of a final decision of
this Judge on September 24, 1981. ];j In an effort to
salvage the order in this case, the Secretary has in effect
moved to amend or modify the order to substitute another
section 104(d)(l) citation for the one held invalid. In
order to establish such a substitute citation, the Secretary also now seeks to amend or modify an earlier section
104(d)(l) order (Order No. 843499 issued February 26, 1981),
to a section 104(d)(l) citation. It is undisputed, however,
that Order No. 843499 had previously, on July 10~ 1981, been
the subject of a valid settlement agreement between the
parties
0

Now, a settlement agreement is actually a contract and
the construction of such an agreement is accordingly governed
by the same legal principles applicable to the construction
of any other contract. 3/ In construing and determining the
effect of a valid settlement~ just as with any contract~ the
primary objective is to effectuate the intention of the
parties and in determining the intention of the parties past
practices between them are a relevant consideration. 4/ In
this regard, I find that there was certainly no express
reservation in the settlement agreement to allow MSHA to
2/

3/
4/

Consolidation Coal Company v. Secretary of Labor, 3 FMSHRC 2207.
lSA Am.Jur.2d, Compromise and Settlement, § 23.
3 Corbin on Contracts § 556; 15A Am.Jur.2d, supra.

50

subsequently reinstate or modify that order to a section
104(rl)(l) citation, and no such reservation can be implied
from past practices. To the contrary, it was understood by
Consolidation officials at the time that they entered into
this settlement agreement (and MSHA agrees that the practice
was indeed uniformly followed in the past) that MSHA would
not and had never previously modified a settled section
104(d)(l) order to a section 104(d)(l) citation. MSHA had,
at most, converted those settled section 104(d)(l) orders to
section 104(a) citations and this was the practice that
Consolidation officials understood and had relied upon in
their settlement of Order No. 843499.
It is, of course, well established law that a valid
settlement agreement is final, conclusive, and binding on
the parties. It is just as binding as if its terms had
been embodied in a final judgment of the court. 1/ Under
the circumstances, it would be a violation of that agreement for the Secretary to now modify Order No. 843499 to a
section 104(d)(l) citation.
The Secretaryvs reliance on the decision of Commission
Judge Cook in the Youngstown Mines case (Youngstown Mines
Corporation v. Secretary, 3 FMSHRC at pp. 1807 and 1808)
is misplaced. In that case, Judge Cook modified a section
104(d)(l) order to a section 104(d)(l) citation but the
order there at issue, unlike the order herein~ had not
been settled by the parties.
Under all the circumstances, I find that Order No. 845125
is without an essential precedential section 104(d)(l) citation and therefore cannot be sustained as a valid order. To
the extent that I find Order No. 845125 invalid, I grant the
motion for summary decision filed by Consolidation. Commission
Rule 64~ 29 C.FoRo § 27000640 The order is accordingly modified to a section 104(d)(l) citation. Inasmuch as there does
remain a factual dispute concerning the validity of this citation, however~ which can only be resolved through an evidentiary hearing, the motion for summary decision in that regard
is denied.
Decision on the Merits
This case is before me upon the notice of contest filed
by Consolidation under section lOS(d) of the Federal Mine

Safety and Health Act of 1977 in which Consolidation had
challenged the validity of a section 104(d)(l) order of withdrawalo Since that order has been modified to a section

2_/

lSA Arn.Jur.2d, Compromise and Settlement, § 25.

51

104(d)(l) citation as a result of my partial summary decision in this case, it is the validity of that remaining
citation that is now at issue.
In contesting that citation, Consolidation now admits
that there was indeed a violation as alleged and claims now
only that: (1) the violation was not one that could significantly and substantially contribute to the cause and effect
of a coal mine safety or health hazard, and (2) the violation was not due to the unwarrantable failure of the operator to comply with the standard.
The citation before me alleges a violation of the standard at 30 C.F.R. § 75.701-3. In relevant part, that stanard reads as follows:
For the purpose of grounding metallic frames,
casings and enclosures of any electrical equipment,
the following methods of grounding will be approved
* * * (b) a solid connection to the grounded power
conductor of the system, * * *·
More specifically, the citation before me alleges that
"the ten Labour 300 Volt DC pump in the rock dust chute [was]
not properly frame grounded [and] the return feeder was
corroded into where the pump return conductor clamped to the
DC return feeder." As I have already noted, Consolidation
has conceded that the violation did in fact occur as alleged.
Whether that admitted violation is significant and substantial, however, depends on whether, based on the particular
facts surrounding the violation, there existed a reasonable
likelihood that the hazard contributed to would have resulted
in an injury of a reasonably ser·ious nature. Secretary of
Labor v. Cement Division, National Gypsum Company, 3 FMSHRC
822at 8250 The test essentially involves two considerations,
(1) the probability of resulting injury, and (2) the seriousness of the resulting injuryo
It is undisputed in this case that in order for an electrical shock or electrocution to have occurred under the
situation presented by the admitted violation, there must
in addition have been some electrical failure in the systemo
MSHA inspector Gerald Davis testified without contradiction
that the most likely source for such a failure would have
been from uninsulated and exposed wiring contacting metal
on the pump frameo In this regard, Davis had indeed found
that the 300-volt power cable on the very same pump cited
herein had pulled out of its clamp at the point where it
entered the metal connection box on the pump motor and that,
as a result, some tape insulation on one of the wires spliced

52

inside that box had been partially stripped. A portion of
that wire was thereby exposed. If this exposed wire were to
come into contact with the small metal frame of the connection box, it is clear, based on the undisputed testimony of
Inspector Davis, that a hazard of serious shock or electrocution did exist.
Now, there is also undisputed testimony that the primary
wire entering the connector box was at about knee level in an
area where at least one miner would be present each shift. It
is reasonable to infer from that evidence that at least one
person could accidentally brush against those wires or trip
over those wires and, in any event, come into contact with
those wires sufficiently to cause the exposed wire inside the
box to come into contact with the box itself thereby creating
the shock hazard. Indeed, there is also undisputed evidence
in this case that the vibration in the pump itself could have
caused the exposed wire to come into contact with the metal
box.
Now, the operator's chief witness on this issue, Stanley
Kretoski, claims that the pump was situated on a metal grate
which, in turn, was attached to a metal rail embedded into the
mine floor. He further asserts that this arrangement provided
enough grounding to prevent any serious shock. Kretoski admits,
however, that in order to be certain of the sufficiency of the
grate and rail system, it would be essential to know its actual
resistance. He further admits that he does not know what that
resistance was. Indeed, Kretoski, as with the other witness
presented by Consolidation, was not present at the time of the
issuance of the citation, and relies primarily on his understanding of the cited conditions from other persons. Inspector Davis also testified that even if the grate and rail
system had existed, that would not in itself have been sufficient to prevent serious shock. In light of Mr. Davisv well
established credentials as a skilled and experienced electrician and the fact that he has been qualified and certified
at both the Federal and state level in the field of electrical maintenance, I find his testimony on this point to be
the more credible.
The undisputed facts in this case warrant a conclusion,
in my opinion, that serious shock was reasonably likely to
occur under the circumstances. I find, moreover, that the
hazard of shock or electrocution was reasonably serious.
Under the circumstances, I conclude based on my own de novo
analysis of the facts, that the violation was "significant
and substantial" under the National Gypsum test.
Determination must next be made then as to whether the
instant violation was a result of the unwarrantable failure

53

of the operator to comply with the law. A violation is the
result of unwarrantable failure if the violative condition
was one which the operator knew or should have known existed
or which the operator failed to correct through indifference
or lack of reasonable care. Zeigler Coal Company, 7 IBMA
280.
For the reasons that follow, I find that the violation
here was one which the operator should have kno.wn existed.
Indeed, I find it quite likely that one of the operator's
agents had actual knowledge of the corroded and deteriorated condition of the return feeder wire. The operator's
electrician, identified here only by the name of Jerry, who
accompanied Inspector Davis on the inspection, admitted that
the new feeder wire that was found lying adjacent to the old
corroded one had been lying there for several weeks. The
company maintenance foreman or safety inspector, Bill Simpson,
admitted to Mr. Davis that they had simply not gotten around
to hooking up the new wire. I find that it may be inferred
from this evidence that the operator knew of the deteriorated
condition of the cited grounding wire for at least that
2 weeks before the citation was issued.
When that evidence is considered with Mr. Davis' testimony that it would have taken at least 6 weeks for the cited
wire to have reached the condition of deterioration found by
him, the conclusion is inescapable that the operator indeed
had actual knowledge of the violative condition, and when I
say operator, I am talking about one of the operator's
responsible agents.
Now, I find in any event that the operator should have
known of the condition even if it did not have actual
knowledge. Consolidation, at the time of this violation,
was admittedly performing inspections of all its pumps on
each shift~ and these inspections were admittedly being
conducted by qualified electricians who were to determine
the safety of these pumps on each shift. It is apparent that
Inspector Davis was readily able to discover the cited defects
in the grounding system visually and by simple common sense
techniques without the use of any sophisticated instrumentationo It may be inferred therefore that the operator's
tions were either not being performed as required or
that they were being sloppily or negligently performed. Thus,
find that Consolidation should, for this additional reason,
have known of the violative condition. Indeed, the condition
here cited was apparently so obvious that Mr. Simpson himself
admitted to Inspector Davis that he was embarrassed by it.
I also consider in this case that Consolidation officials
had twice before, on February 10 and February 26, only a few

54

weeks before the citation here, been alerted to deficiencies
in their pumps, and that therefore should have heightened their
awareness of any problems with the pumps.
Under all the circumstances, I find that the violation
was one which the operator knew or certainly should have known
of and therefore the violation was the result of the unwarrantable failure of the operator to comply with the law. The
section 104(d)(l) citation before me must accordingly be
affirmed.
ORDER

Order No. 845125 is MODIFIED to a citation
Act and that citation is AFFIRMED.

ministrative Law Judge
Distribution:
Jerry F. Palmer, Esq., Consolidation
al Company,
nsol Plaza,
1800 Washington Road, Pittsburgh, PA 15241 (Certified Mail)
David T. Bush, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480-Gateway Building, 3535 Market Street, Philadelphia, PA
19104 (Certified Mail)

55

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINiA 22041

JAN i 9 \982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)~

Civil Penalty Proceedings
Docket No. CENT 81-210-M
A/O No. 29-00173-05021-V

Petitioner

v.
Docket No. CENT 81-211-M
A/O No. 29-00173-05022

POTASH COMPANY OF AMERICA,
DIVISION OF IDEAL BASIC
INDUSTRIES, INC.,
Respondent

PCA Mine and Mill

POTASH COMPANY OF AMERICA,
DIVISION OF IDEAL BASIC
INDUSTRIES, INC.,
Contestant
v.

Notices of Contest
Docket No. CENT 81-87-RM

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)~

Docket No. CENT 81-88-RM

Citation No. 161755
November 26, 1980

Respondent

Citation No. 161756
November 26~ 1980
Docket No. CENT 81-89-RM
Citation Noo 173957
November 26~ 1980
PCA Mine and Mill

DECISION
Appearances~

Jordana W. Wilson, Esq., Office of the Solicitor 9 U.So
Department of Labor, Dallas, Texas, for the Petitioner;
Charles C. High Jr., Esq., Kemp, Smith, Duncan and Hammond,
El Paso, Texas, and Roy H. Blackman, Esq., Carlsbad,
New Mexico, for the Respondent.

Before:

Judge Stewart

56

The civil penalty proceedings were filed by the Secretary of Labor, Mine
Safety and Health Administration (MSHA), under section llO(a) of the Federal
Mine Safety and Health Act of 1977; 30 U.S.C. § 820(a) (hereinafter the
Act) ];./ to assess civil penalties against the Potash Company of America.
The notices of contest filed by the Potash Company of America were brought
under section 105 of the Act.
The position of Potash Company of America, a division of Ideal Basic
Industries, Inc. ("hereinafter PCA"), was that Citation No. 161755, issued
by the Secretary of Labor, Mine Safety and Health Administration ("Secretary"
or "MSHA") on November 26, 1980, for allegedly failing to "immediately" report
an "accident" in violation of 30 C.F.R. § 50.10 is without merit and should
be vacated. 2/
This case arises out of a special inspection by MSHA at PCAvs potash
Mine in Carlsbad, New Mexico, on November 24 9 1980, following notification
from Respondent that it incurred a partial loss of electrical power for a
short period of time during the night of November 23s 1980. As a result of
that inspection, PCA was issued three citations for alleged violations of
various regulations, including Citation No. 161755 for failure to
"immediately" notify MSHA of the incident.

1/

Sections llO(i) and (k) of the Act provide:
11
(i) The Commission shall have authority to assess all civil penalties
provided in this Act. In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous violations, the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operatorvs ability to
continue in business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve rapid compliance
after notification of a violation. In proposing civil penalties under this
Act, the Secretary may rely upon a summary review of the information
available to him and shall not be required to make findings of fact concerning
the above factors.
"(k) No proposed penalty which has been contested before the Commission
uncier section 105(
shall be compromised mitigated~ or settled except with
the approval of the Commissiono No penalty assessment which has become a
final order of the Commission shall be compromised, mitigated~ or settled
except with the approval of the court."
2/ Section 105(d) of the Act provides~
"(d) If~ within 30 days of receipt thereof, an operator of a coal or
other mine notifies the Secretary that he intends to contest the issuance or
modification of an order issued under section 104i or citation or a notification of proposed assessment of a penalty issued under subsection (a) or
(b) of this section, or the reasonableness of the length of abatement time
fixed in a citation or modification thereof issued under section 104, or
any miner or representative of miners notifies the Secretary of an intention
to contest the issuance, modification, or termination of any order issued
under section 104, or the reasonableness of the length of time set for

57

Each of these citations were timely contested by PCA and assigned to
Judge Virgil E. Vail with the following docket numbers:
Citation Noo

Docket No.

161755
161756
173957

CENT 81-87-RM
CENT 81-88-RM
CENT 81-89-RM

These cases were subsequent
consolidated and stayed by Judge Vail
pending assessment of penalties. Thereafter, on July 14, 198li the
Secretary filed a complaint proposing penalty for each of these citations
under the.following docket numbers:
Citation Woo

161756
173957
161755

CENT 81-210-M
CENT 81-211-M

PCA answered the complaint on July 29, 1981, and the civil penalty cases
were assigned to the undersigned. By agreement of the parties, the notice
of contest cases pending before Judge Vail were consolidated with the civil
penalty cases for hearing and decision. The hearing on these consolidated
cases was held in Carlsbad, New Mexico, on October 7, 1981.
Disposition of Proceedings in Docket Nos. CENT 81-210-M,
CENT 81-88-R11, CENT 81-89-RM
At the beginning of the hearing, Docket Nos. CENT 81-210-M, CENT
81-88-RM, and CENT 81-89-RM were disposed of by stipulation and motion. The
Secretary moved to vacate Citation No~ 161756~ Docket Noso CENT 81-210-M,
and CENT 81-88-RM (Tro 5) for the reason that after further investigation,

abatement by a citation or modification thereof issued under section 104 9
the Secretary shall immediately advise the Commission of such notification,
and the Commission shall afford an opportunity for a hearing (in accordance
with section 554 of title 5 9 United States Code, but without regard to
subsection (a)(3) of such section)? and thereafter shall issue an order,
based on findings of fact~
~ modifying, or vacat
the Secretaryvs
citation, orderp or proposed penalty 9 or directing other appropriate reliefo
Such order shall become final 30 days after its issuance. The rules of
procedure prescribed by the Commission shall provide affected miners or
representatives of affected miners an opportunity to participate as parties
to hearings under this section. The Commission shall take whatever action
is necessary to expedite proceedings for'., hearing appeals of orders issued
under section 104 o ~
1

58

there appeared to be insufficient evidence to support the citation (Tr. 7).
This motion was granted and the proceedings in regard to this citation were
dismissed.
In addition, the Secretary moved to amend Citation No. 173957, Docket
No. CENT 81-89-RM and Docket No. CENT 81-210-M, to change the characterization from an order of withdrawal to a citation issued pursuant to section
104(a) of the Act, to delete the language that the alleged violation was
substantial and serious, and to change the language of the citation to read:
"The power outage occurred on November 23', 1980 in the North Mine, the
company failed to test air quality for compliance with 30 C.• F .R. Part 57 .5
within two hours of the power failure" (Tr. 5). PCA agreed to withdraw its
notice of contest to the citation as amended and to pay the proposed penalty
of $250 (Tr. 5, 10). The terms of the agreement were approved at the
hearing.
The dismissal of the proceedings in Docket Nos. CENT 81-210-M and
CENT 81-88-RM with regard to Citation No. 161756 is AFFIRMED. The amendment
of Citation No. 173957 in Docket No. CENT 81-89-RM and Docket No.
CENT 81-210-M and the agreement that PCA will pay the full proposed penalty
of $250 are AFFIRMED.
Docket Nos. CENT 81-211-M and CENT 81-87-RM
Stipulations
The facts forming the basis of Citation No. 161755 were tried at the
hearing; however, there was little material disagreement on what occurred.
The disagreement centers on how to interpret what occurred.
The parties entered into additional stipulations that:
The violations as alleged and amended involved a mine
that has products, that is, potash, which enter commerce.
The penalties assessed for the violation of 30 CFR
Part SOolO was $66 and for 57 .11-50 it was $250. Payment of
the assessed penalties would have no effect on the operator's
ability to continue in business.
The PCA Mine and Mill is an underground potash mine owned and operated
The operation is located approximately 24 miles northeast of
Carlsbad, New Mexico. It is a single-level mine located approximately 1,000
feet underground and it covers a 7- by 8-mile area. It is divided into two
segments, the North and South Mines (Tr. 6). It employed 583 persons in 1979
and produced approximately 750,000 tons of ore (Tr. 7).
PCAo

Citation No. 161755
In Citation No. 161755 alleging a violation of 30 C.F.R.
inspector stated:

59

§

50.10, the

This citation was issued after completion of the
investigation 11-26-80. A fire under the power plant control
room caused a power failure that affected the use of the No. 1
and No. 2 hoist for a period of more than 30 minutes. The
power outage occurred at 2140 hours and was not restored
until 2335 hours. The No. 2 man hoist (the one normally used
to hoist men) was not energized until 0130 hours 11/24/80 due
to circuit modification that was necessary to utilize outside
power. Mr. Don Roberts, mine superintendent, stated [thatJ he
felt that this was not criteria for immediate reporting.
In a subsequent action issued on November 26, 1980, the inspector noted
that: "At 0730 hours on 11/24/80 Mr. Bob Snow called the local Mine Safety
and Health Administration office to notify Sidney R. Kirk, Supervisory Mine
Inspector, of the accident."
30 C.F.R.

§

50.10 provides:

If an accident occurs, an operator shall immediately
contact the MSHA District or Subdistrict Off ice having jurisdiction over its mine. If an operator cannot contact the
appropriate MSHA District or Subdistrict Office it shall immediately contact the MSHA Headquarters Office in Washington,
D.C. by telephone, toll free at (202) 783-5582.
An accident is defined in 30 C.F.R. § 50.2 to mean:

(1)

A death of an individual at a mine;

(2) An injury to an individual at a mine which has a
reasonable potential to cause death;
(3)
minutes;

An entrapment of an individual for more than thirty

4)

An unplanned inundation of a mine by a liquid or gas;

(5)

An unplanned ignition or explosion of gas or dust;

(6) An unplanned mine fire not extinguished within
30 minutes of discovery;
(7) An unplanned ignition or explosion of a blasting
agent or an explosive;
(8) An unplanned roof fall at or above the anchorage
zone in active workings where roof bolts are in use or, an
unplanned roof or rib fall in active workings that impairs
ventilation or impedes passage;

60

(9) A coal or rock outburst that causes withdrawal of
miners or which disrupts regular mining activity for more than
one hour;
(10) An unstable condition at an impoundment, refuse
pile, or culm bank which requires emergency action in order
to prevent failure, or which causes individuals to evacuate
an area; or, failure of an impoundment, refuse pile, or culm
bank;
(11) Damage to hoisting equipment in a shaft or slope
which endangers an individual or which interferes with use of
the equipment for more than thirty minutes; and
(12) An event at a mine which causes death or bodily
injury to an individual not at the mine at the time the event
occurs.
It was not alleged by the Secretary, and in his testimony the inspector
stated that it was not his contention, that there was an unplanned mine fire
not extinguished within 30 minutes of discovery under the definition in
paragraph (6). The principal issue addressed at the hearing was whether the
power failure in the transmission line to the power substation constituted
damage to hoisting equipment in a shaft which interfered with use of the
equipment for more than 30 minutes as defined in paragraph (11). 1./
Mr. Earl Diggs, the MSHA inspector who issued the citation, indicated
in his testimony that it was his understanding that an "accident" under
30 C.F.R. § 50.2(h)(ll) occurs any time a hoist is "down" for more than
30 minutes for any reason, without regard to damage (Tr. 38:15-18; Tr.
39:18-24) and that a hoist is "damaged" within the meaning of 30 C.F.R.
§ S0.2(h)(ll) whenever there is "an unplanned [hoist] outage for any
reason" (Tr. 38:15-18)0
3/ In a posthearing brief the Secretary stated that the issue presented is
"ii"[w]hether an unexpected fire causing disruption of power to a hoist for more
than thirty (30) minutes is an 9 accident 1 requiring immediate notification
pursuant to 30 C.F.R. § 50.10." That statement of the issue is too broad as
it could encompass a fire at the hoist itself or in the 440-volt feeder line
to the hoist rather than in the .2300-volt transmission line to the mine
voltage-reducing facilities. The broad issue urged by the Secretary is not
reached in this decision. In its posthearing brief PCA stated this issue to
be uiwas the power outage that occurred on November 23, 1980, an vaccidentv
within the meaning of 30 C.F.R. § 50.2(h)(ll)?" PCA contends that "where, as
here, a hoist is not damaged but, instead, is simply disabled by a loss of
electrical power that effects the mine in general, no 'accident' within the
meaning of 30 C.F.R. § S0.2(h)(ll) occurs and, therefore, no obligation to
immediately report the loss of power arises under 30 C.F.R. § 50.10."

61

The resolution of this case depends upon the specific facts developed
rather than upon the broad and divergent contentions in the Secretary's
posthearing brief and in the inspector's testimony.
PCA gets its power from two sources. It generates approximately
50 percent of its own power and it buys 50 percent of its requirements from
Southewestern Public Service (Tr. 77). Southwestern Public Service power for
the North Mine comes to PCA from Southwestern's Route 31 Substation.
There are five shafts and four hoists at PCA (Tr. 101). In the North
Mine, there are two hoists; hoist No. 1 is normally used for production,
hoist No. 2 is normally used to carry personnel (Tr. 102). Hoist No. 1 is
normally powered by Southwestern Public Service power which is brought in at
PCA's powerhouse and is controlled by breaker No. 3 (Tr. 88-89). Hoist
No. 2 is normally powered by PCA-generated power. The hoists cannot be
operated if power is absent.
On November 23, 1980, at 9:40 p.m. in the powerhouse, Mark Christesson
noticed lights flashing, the generators pulling down, and smoke (Tr. 69).
He immediately shut down the power plant and all of the power (Tr. 69).
Then he went into the basement and discovered and put out a fire (Tr. 69).
This meant there were no lights in the North Mine and that hoist No. 2 was
inoperable (Tr. 70). In addition, because breaker No. 3 had been thrown,
hoist No. 1 was inoperable (Tr. 76). Finally, Southwestern Public Service
power had been tripped at the sub~tation on Highway 31 (Tr& 75-76).
In order to restore power to the No. 1 substation and hoist No. 2, the
circuitry was modified to allow hoist No. 2 to be powered by Southwestern
Public Service power (Tr. 83, 116-118). Rather than power from the powerhouse going down into the North Mine. through the shaft of hoist No. 2,
Southwestern Public Service power was put up through the shaft from other
parts of the underground mine where power was still available. Both the
above ground and below ground electrical work was fairly simple (Tr. 9394, 119); however, Mr. Duren who has been employed by PCA for 35 years
and who was the mine maintenance foreman, testified he had never performed
this changeover before (Tro 118-119).
Southwestern Public Service was notified that the power had tripped so
that they could restore their power. They restored power by 11:35 p.m. (Tr.
87, 97-98, 101, 120). Hoist No. 2 was energized at 2 p.m. (Tr. 100, 120).
Only one witness was able to testify concerning when hoist No. 1 was
energized. Mr. Kilgore testified that he was "pretty sureii hoist No. 1
was energized after hoist No. 2 had been energized (Tr. 114).
The fire referred to in the citation was discovered in PCA's powerhouse
at approximately 10 p.m. on Sunday night, November 23, 1980, and extinguished
within 15 to 20 minutes (Tr. 31;8-13; Tr. 68;18-21). Upon observing smoke

62

in the powerhouse, and as a safety precaution, the powerhouse operator shut
down all electrical power circuits entering or leaving the powerhouse prior
to investigating the cause of the smoke (Tr. 69:2-22).
The mine has five shafts, four of which are equipped with hoists
(Tr. 101:13-20). These hoists are known as the No. 1, No. 2, Eddy, and
South Shaft hoists (Tr. 102:2-10; Tr. 107:14-18).
Mine Electrical Supply and Distribution
Parallel Electrical Supply
The electrical power required for mining operations is provided by a
combination of self-generated power and power purchased from Southwestern
Public Service Company, the public utility serving the Carlsbad, New Mexico,
area. About one-half of the required power is generated by PCA and the
remaining one-half is purchased from Southwestern Public Service
(Tr. 77:7-20).
The generators used by PCA are located in a powerhouse at the mine site
and supply power to a 2300-volt electrical bus system in the powerhouse.
This 2300-volt bus system provides power to various substations through
2300-volt feeder cables (Tr. 78:14-23).
The power purchased from Southwestern Public Service is synchronized
and utilized in parallel with that generated by PCA (Tr. 92:7-12). This
power is received at the mine through several feeder cables, some of which
are independent from each other and PCA's own power supply.
The Southwestern Public Service power serving the North Mine area is
provided through three separate feeder circuits all originating through a
Southwestern Public Service substation located on Route 31 several miles
from the mine site (Tr. 92:13-21; Tr. 121:1-16). One of these circuits
enters the powerhouse and supplies power directly to the 2300-volt bus
system in parallel with the power from PCA's generators. Another circuit
bypasses the powerhouse and enters the North Mine area through what is
known as 2 East Borehole and connects to the 12470 2 East Substation (Tro
121:1-9]) Still another bypasses the powerhouse and enters the north area
of the mine through the 24 East Borehole (Tr. 121:1-4).
The Southwestern Public Service power serving the south area of the
including the power for the Eddy and South Shaft hoists, is independent
irom circuits serving the north area of the mine and does not originate
through the Southwestern Public Service substation on Route 31. Similarly,
these circuits, like two of .those serving the north area of the mine, bypass
the powerhouse (Tr. 105:21-25; Tro 106:1-20).

mine~

63

Electrical Distribution and Power Circuits
For the No. 1 and No. 2 Hoists
The parallel Company/Southwestern Public Service power 4/ from the
2300-volt bus system in the powerhouse is distributed through feeder cables
to similar 2300-volt bus bars in various substations on the mine site.
Breakers to deenergize the substations are located in the powerhouse (~
Joint Exh. 1).
One of these substations, substation No. 1, is located about 100 yards
from the powerhouse and is powered through breaker No. 7 in the powerhouse
with 2300 volts (Tr. 73:5-13; Joint Exh. 1). From this 2300-volt bus bar,
numerous ~ther circuits receive power ranging from 2300 volts to 480 volts.
One circuit·(No. 1 Bank on Joint Exhibit 2) passes through a transformer that
reduces the 2300 volts to 480 volts and then provides power to the following
locations:

1.
2.
3.
4.
5.
6.
7.
8.

Electric Shop;
Electrical Panel in No. 2 Hoist Room;
Commissary;
Research;
Carpenter Shop;
Office Machine Shop;
Pre-Fab Shop; and
Powerhouse auxiliary.

(Joint Exh. 2; Tr. 79:7-25; Tr. 80:1-5).
The electrical panel in the No. 2 hoist room, in turn, supplies power
to numerous other circuits, including the No. 2 hoist, 5/ lighting, control
circuits, and recharging circuits for miner headlamps (Tr. 80:20-25; Tr.
81:1-22).
Other circuits powered from the No. 1 substation include street lights
and various electric motorso (Joint Exh. 2; Tro 116:15-21; Tr. 117:12-20).
Other substations are similarly supplied with power (Tr. 86:15-23).
However, the No. 1 hoist is not powered from a substation. The 2300 volts
supplied from the powerhouse is reduced to 440/480 by a motor-generator set.
The reduced voltage is then supplied to the hoist motor through a switch.
(Joint Exho 1; Tro 23-25; Tr. 89:1-4; Tro 89:5-13)0

!:_/ The power generated by the company is sufficient without Southwestern
Public Service power to operate the hoists (Tr. 96:19-22).
5/ The Noo 2 hoist shaft is located about 75 to 100 yards from the No. 1
substation (Tro 86:4-14)0

64

The Events of November 23, 1980
The Discovery of Smoke and Deenergizing of all Circuits
Around 9:40 p.m. on Sunday night, November 23, 1980, Mark Christesson,
a powerhouse operator, observed smoke in the basement of the powerhouse and
immediately began deenergizing all electrical circuits entering and leaving
the powerhouse (Tr. 69:3-8). This was done as a safety precaution before
entering the basement to determine the cause of the smoke (Tr. 69:13-14;
92:16-21). A small fire was thereafter discovered around 10 p.m. and quickly
extinguished (Tr. 68:18-25; Tr. 69:1).
The deenergizing of all circuits by the powerhouse operator, which
included the Southwestern Public Service circuit to the powerhouse, interrupted electrical power to the No. 1 substation (breaker No. 7), the No. 1
hoist (breaker No. 3), and all other circuits in the north area of the mine
receiving power through the powerhouse (Tr. 70:5-12; Tr. 76:11-24).
In addition, when these circuits were deenergized, the breaker at the
Southwestern Public Service substation on Route 31 tripped resulting in the
loss of power originating through this substation and entering the north area
of the mine directly through the 2 East Borehole and 24 East Borehole (Tr.
76:2-7; Tr. 121:18-25).
The south area of the mine, including the Eddy and South Shaft hoists,
was unaffected by this interruption in power. Similarly, the direct current
trolley power used for underground transportation was unaffected (Tr. 122:1317).
Inspection of F.lectrical Cables and Restoration of Power
Shortly after discovery of the fire, Mr. John Wright, PCA's electrical
shop foreman, along with other individuals also called in, arrived at the
mine to assist on-duty employees in restoring power. Upon inspecting the
cables~ in the powerhouse~ it was determined that the fire had damaged the
2300-volt cable f
the Noo 1 substation bus bar (Tr. 73:1-13). The
2300-volt cable supplying power to the Noa 1 hoist was not damaged in any
way (Tro 84:15-21)0 Accordingly, the No. l hoist could have been energized
by closing breaker No. 3, which had been opened along with other circuits by
the powerhouse operator upon observing the smoke, as soon as the breaker at
the Southwestern Public Service substation on Route 31 was reset (Tr. 92:2225) o Once this was done 9 the No. 1 hoist could have been restored to operation in 15 minutes at the most (Tro 92:2-6; Tr. 91:1-22).
In an effort to restore power as soon as possible to the No. 1 substation, which, in turn, supplied power to the No. 2 hoist room and the No. 2
hoist, Wright testified that electricians were sent to the No. 1 substation
to disconnect the 2300-volt feeder cable coming from the powerhouse. This
involved nothing more than untaping and unscrewing a "kerny" and pulling the
wires back from the 2300-volt bus bar (Tr. 83:14-25; Tr. 84:1-5). This was

65

the only work required on the surface to restore power to the No. 1 substation and, in turn, the electrical panel in the No. 2 hoist room that provided
power to the No. 2 hoist [Tr. 84:6-14].
Once this powerhouse feeder cable was disconnected, PCA planned to
reenergize the No. 1 substation by bringing power from underground up the
No. 2 shaft through the existing 2300-volt feeder cables between the No. l
substation and underground (Tr. 117:6-20; Joint Exh. 2]. These feeder cables,
prior to the fire, were used to provide power from the No. 1 substation down
the No. 2 shaft to the underground electrical system (Tr. 117:15-17). The only
work required to obtain power in this manner, as explained by Mr. Frances
Duran, PCA's underground mine maintenance foreman, was to close some disconnects and the circuit breakers at the bottom of the No. 2 shaft (Tr. 117:2125; Tr. 118:1-3). This would change the source of power and energize the
Noo 1 substation by using the Southwestern Public Service power that entered
the mine through the 2 East Borehole. This feeder cable was already tied
into the underground electrical system through the 12470 2 East Substation
at the bottom of the 2 East Borehole and the 3 West Substation (Tr. 121:5-16).
The total time necessary to reverse this electrical flow and energize the
No. 1 substation from underground, as explained by Mr. Duran, who performed
the task, was 10 to 15 minutes (Tr. 119:13-18). When this change was made
around 10 p.m., Mr. Duran testified that there was no power from Southwestern
Public Service through the 2 East Borehole circuit so he waited for this power
to be restored before closing the breaker (Tr. 119:19-25; Tr. 120:1; Tr.
121:18-25).
Southwestern Public Service Temporary Substation
And Delay in Restoring Power
The three Southwestern Public Service circuits providing power to the
north area of the mine through the powerhouse, 2 East Borehole and 24 East
Borehole, all originated through the Southwestern Public Service substation
on Route 31 (Tr. 96:2-7; Tr. 121:1-4; Tr. 78:1-13). On November 23, 1980,
this substation was under construction and power to the mine was fed from
temporary substation,
truck mobile unit on the back of a tractor/
(Tr, 98:1-7)0 For this reason~ PCA was instructed by Southwestern
Public Service not to reset the breaker if it ever tripped but, instead, to
call them and they would dispatch someone to reset it (Tr. 98:8-14).
Accordingly, when it was discovered on November 23, 1980, that the
Southwestern Public Service breaker had tripped, Mr. Ronald G. Kilgore, a
surface electrician~ testified that he arrived at the mine between 10:15 and
10:30 porno and called Southwestern Public Service to dispatch someone to
reset the breaker (Tr. 112:25; Tr. 113:1-2; Tro 113:18-21). This was a
Sunday night so the individual on call had to be notified by Southwestern
Public Service and then drive to the substation (Tr. 113:1-5).
This breaker was reset and Southwestern Public Service power restored
to the mine through the 2 East Borehole and 24 East Borehole circuits around
11:30 p.m. (Tro 114:1-3). This power was then available to the No. 1 hoist

66

by closing breaker No. 3 in the powerhouse and to the No. 2 hoist through

the No. 1 substation by closing the breaker at the bottom of the No. 2 shaft
(Tr. 89:14-18, Tr. 90:9-25; Tre 91:1-12; Tr. 119:19-25; Tr. 1,20:1). Both
breakers were thereafter closed and power to the hoists restored.
Notification to MSHA and Issuance of Citation
During the process of restoring power, Mr. Robert W. Snow, surface
maintenance superintendent, testified that he discussed with Mr. Don Roberts,
mine superintendent, whether the power outage was a reportable accident and
both concluded it was not (Tr. 105:1-15). Similarly, it was concluded that
the fire was not reportable because of its short duration (Tr. 105:6-8). 2_/
Definition of Accident
The Secretary urges that in a lay sense the fire and loss of power to
the hoists were "accidental" and that the hoisting equipment was "damaged"
because its usefulness was impaired. As support for this argument, the
Secretary relies on The American Heritage Dictionary of the English Language
(1976), which defines "accident" as: "1. An unexpected and undesirable
event; a mishap. 2. Anything that occurs unexpectedly or unintentionally."
It defines "damage" as "Impairment of the usefulness or value of person or
property; loss; harm."
It is clear that it was not the intention of 30 C.F.R. § 50.10 to
require the reporting of every unexpected and undesirable event or mishapo
The definition of "accident" in 30 C.F.R. § 50.2(h)(ll) as "Damage to hoisting equipment in a shaft or slope which endangers an individual or which
interferes with use of the equipment for more than thirty minutes" is not set
forth in the abstract. That definition as well as the requirement for
reporting accidents is included in Subchapter M, Part 50, entitled
"Notification, Investigation, Reports and Records of Accidents, Injuries,
Illnesses, Employment, and Civil Production in Mines. 11 Accidents of the
12 types listed in section 50.2(h) are clearly the kinds of accidents which
must be reported and there is no requirement in section 50ol0 to report
accidents of other typeso Even without reference to the headnote title of
Part 50 9 it is obviousp when those two sections are read in context, that the
only accidents required to be reported by section 50.10 are those defined in
section 50.2(h).
Aside from the 0 lay definition" of accident~ the posthearing brief of
the Secretary urges that "[m]ost importantly the triggering alternative
element for the definition of ~accidenti as defined in the MSHA regulations,

6/ An "accident" is defined in 30 C.F.R. § 50.2(h)(6) as including nAn
unplanned mine fire not extinguished within 30 minutes of discovery."
However~ there is no contention in this case that the fire lasted 30 minutes
[Tr. 31:11-13L

67

'or which interferes with use of the equipment for more than thirty minutes,'
existed here because there was no power for the hoists from 9:40 p.m. to
..., 11: 35 p.m. and the hoists were not energized until .2 p .m."
Section 50.2(h)(ll) does not define a reportable accident as an occurrence where there is no power for the hoists for a period of time. Its
definition, as pertinent to this case, is damage to hoisting equipment in
a shaft which interferes with use of the equipment for more than 30 minutes.
There is no question that there was an interference with the use of hoisting
equipment in a shaft for more than 30 minutes but the pivotal question is
whether the interference was due to damage to the hoisting equipment.
In this case, it is undisputed, and even conceded, that neither the
No. 1 nor No. 2 hoists were physically damaged as a result of the powerhouse
fire and loss of power on November 23, 1980 (Tr. 50:12-16). Nevertheless,
the Secretary contends that the loss of electrical power to the hoists,
without more, was a reportable accident within the meaning of 30 C.F.R.
§ 50.10 and 30 C.F.R. § 50.2(h)(ll) because the loss of power interfered
with the use of the hoists for more than 30 minutes.
There is evidence that MSHA had promulgated guidelines which, in effect,
indicated that not every occurrence causing a hoist to be shut down for more
than 30 minutes is an occurrence which must be reported. A document with a
caption including the phrase: "Information Report on 30 C.F.R. Part 50"
(Respondent's Exh. 1), published by the MSHA Health and Safety Analysis
Center in February 1980, indic~ted that a natural occurrence, such as ice in
the shaft causing a hoist to be shut down for more than 30 minutes, is not
a reportable accident. J_/
Mr. Earl Diggs, the inspector who issued Citation No. 161755, identified
PCA's Exhibit 1 as being published by the Department of Labor, Mine S~fety

J../

An information report on 30 C.F.R Part 50 (revised February 1980),
issued by the UoSo Department of Laborvs Mine Safety and Health Administration (Technical Support) by the Health and Safety Analysis Center,
Denver, Colorado, contains the following question and answer on page 28:
"Qo What constitutes "Damage to hoisting equipment • o • which interferes • o • for more than 30 minutes?
"A. Damage may be caused (1) by some accident that includes the
hoisting equipment or (2) damage may result from hoisting equipment failure
All of the mining corrnnunity interested in preventing serious injuries
and fatalities know that potential injuries may result from any hoisting
accident or hoisting equipment failure. The real potential hazards make
it imperative that the mining industry and MSHA learn about and analyze
causes of hoisting accidents and failures of hoisting equipment to preclude
future occurrences at the same or a different mine.
"A natural occurrence such as ice in the shaft may cause a shaft and
hoist to be shut down for more than 30 minutes. However, where no accident
occurs, equipment is not damaged, and no individuals were endangered, the
natural occurrence would not of itself be reportable."

68

and Health Technical Support and stated that Technical Support "* * * is
where we get support from. When we have problems, we go to them for assistance" (Tr. 41:14-18). However, he stated that he disagreed with the answer
given by Technical Support in response to Question 28 (Tr. 45:9-12).
The guidelines in the publication by the MSHA Health and Safety Analysis
Center are not binding in this proceeding in a determination of whether there
was a reportable accident. They do indicate, however, that the inspector had
no reason to be misled into believing that every occurrence causing a hoist
to be shut down for more than 30 minutes was reportable. The inspector
testified that he had not previously read the document. If he had, it is
possible that he would not have testified so readily that he believed that
every power failure for 30 minutes, for any reason, was reportable. While I
cannot agree with PCA's characterization of a fire in the powerhouse as a
natural occurrence no different from the disabling of a hoist due to an
electrical failure, Exhibit 1 does establish that one branch of MSHA did not
believe that without exception an occurrence causing a hoist to be shut down
for more than 30 minutes must be reported.
The inspector testified that he subsequently referred the question
involved in this case to the MSHA subdistrict office for an opinion.
The
answer to the July 2, 1981, memorandum (several months after the date of
the citation) indicated in general that no time in addition to 30 minutes
was allowed for troubleshooting but that personnel could be allowed to
remain underground under certain conditions. 8/ It was not definitive as
to whether interference with hoisting, other than by a hoist malfunction,
for 30 minutes was reportable. Even if the memorandum had been prepared
prior to the date the citation was issued, and even if it were deemed to
have significant probative value, there would be a remaining issue as to
whether a general power outage was a hoist malfunction.
8/ The text of the July 29, 1981, memorandum to the Supervisory Mine
Inspector from the Subdistrict Manager (Petitioner's Exhibit 7) was as
:follows:
"The questions raised in your July 2, 1981 memorandum were forwarded to
the Chief of Safety (see attached memorandum) for determination.
11
Concerning reporting hoist malfunctions, the Chief of Safety agrees
that once hoisting has been interfered with for thirty minutes, the incident
must be immediately reported to MSHA. No additional time is allowed for
trouble shootingo
11
Concerning compliance wHh Standard 57.11-50~ When a mine has two
hoists and one is down for repairs for more than thirty minutes, the Chief
of Safety stated that a program directive has been prepared regarding this
standard which has been forwarded to the Solicitor's office for approval.
Therefore~ until this program directive is released, continue the current
policy of allowing personnel to remain underground the remainder of the
shift providing that all personnel are notified and are in agreement but
not to allow the next shift to go underground until the hoist is repaired.
"Feel free to distribute this memorandum to any interested party. 11

69

Thus, the exhibit does not aid in the resolution of the question as to
whether a remote power failure in a transmission line can be classified as
damage of a nature to make the power outage a reportable accident. No
basis can be found to support the inspector's belief that a power outage
for any reason (which would have included even a failure of the connnercial
lines or equipment supplying high voltage to the mine) constitutes damage
to the hoisting equipment when no physical damage to the equipment occurs as
a result of the outage.
The power outage under the circumstances of this case is clearly not
reportable .under the requirements of 30 C.F.R. § 50.10.
Here, 2300 volts were supplied through transmission lines from two
sources, a commercial line and a PCA line. The high voltage supplied by
the transmission line was reduced to 440 volts by transformers at a substation for use by one hoist and by a motor generator set for the other.
It was established that there was no actual physical damage to either the
hoist equipment or the 440-volt lines supplying the hoists. The record
clearly establishes that the general power outage due to a failure in the
transmission line is simply too remote to be considered as damage to a
hoist in a shaft which would constitute a reportable accident. This
determination leaves unanswered such questions as whether a failure of
the 440-volt line at the point where it leads into the hoist motor or
into the starting panel is a reportable accident or whether a failure of
the 440-volt line 100 feet from the hoist is a reportable accident but it
does dispose of this case in the only reasonable way that the specific
issue involved herein can be resolved.
A violation of 30 C.F.R. § 50.10 was not established by the preponderance
of the evidence. Citation No. 161755 is VACATED. Proposed findings of fact
and conclusions of law in the posthearing briefs filed by the parties which
are not expressly or impliedly adopted herein are rejected on the grounds that
they are, in whole or in part, contrary to the facts and law or because they
are immaterial to the decision in this case.
ORDER
The proceeding in regard to Citation No. 161755 is DISMISSED. With
regard to Citation No. 173957; Potash Company of America is ORDERED to pay
the agreed upon sun of $250 within 30 days of the date of this order.

Forrest E. Stewart
Administrative Law Judge

70

Distribution:
Jordana w. Wilson, Esq., Office of the Solicitor, U.S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
Charles C. High, Jr., Esq., Kemp, Smith, Duncan and Hammond, 2000 State
National Plaza, El Paso, TX 79999 (Certified Mail)
Roy H. Blackman, Esq., P.O. Box 31, Carlsbad, NM 88220 (Certified Mail)

71

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 191982
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 80-45
A.C. No. 46-03805-03055

v.
Martinka No. 1 Mine
SOUTHERN OHIO COAL COMPANY,
Respondent
sUMMAaY DECISION
This is a proceeding filed by the Secretary of Labor, Mine Safety and
Health Administration (MSHA) (hereinafter "the Secretary"), under section
llO(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 820(a)
(hereinafter the Act), 1/ to assess civil penalties against Southern Ohio
Coal Company (hereinafter SOHIO).
The petition filed by the Secretary on November 29, 1979, included the
following citations for which a ,civil penalty was sought:
Citation or
Order No.
0063004l}
00630045

Date

Standard

Penalty

5-29-79
5-29-79

103(f)
103(f)

$114
114

Notations by the inspector on the citations issued, in subsequent action
in the citations, and on his statements included the following:
);./

Section llO(i) of the Act provides:
"The Commission shall have authority to assess all civil penalties provided in this Acto In assessing civil monetary penalties, the Commission
shall consider the operatorvs history of previous violations, the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve rapid compliance
after notification of a violation. In proposing civil penalties under this
Act, the Secretary may rely upon a summary review of the information available to him and shall not be required to make findings of fact concerning
the above factors."

72

A.

Citation No. 0630044
Joe S. Barber, representative of the miners, was nqt
compensated with pay on the 05/08/79, 05/10/79, 05/11/79
and 05/14/79 when accompanying an authorized representative
of the Secretary on .a physical inspection of the mine.

Inspector's Statement
The condition or practice cited was known by the operator and should have
been corrected. It was a technical violation. No dangers were involved.
The condition was corrected within the time specified for abatement.
Management took extraordinary steps to gain compliance by paying the man.
Subsequent Action, Citation No. 0630044-1, June 8, 1979
Joe S. Barber, representative of the miners was fully
compensated with pay.
B.

Citation No. 0630045
Charles F. Yost, representative of the miners was not
compensated with pay on the 05/08/79 and 05/09/79 when
accompanying an authorized representative of the Secretary
on a physical inspection of the' mine.

Inspectorvs Statement
The condition or practice cited was known by the operator and should have
been corrected. It was a technical violation. No dangers were involved.
The condition was corrected within the time specified for abatement.
Management took extraordinary steps to gain compliance by paying the man.
Subsequent Action~ Citation No. 0630045-1, June 8, 1979
Charles Fo Yost, representative of the miners was fully
compensated with pay.
SOHIOvs answer to the petition for assessment of civil penalty filed on
December 3lp 1979 9 was as follows:

la Southern Ohio Coal Company, Respondent, denies that
its actions constituted a violation of Section 103(f) of the
Federal Mine Safety and Health Act of 1977 as alleged by the
authorized representative.
2. Southern Ohio Coal Company, Respondent, states that
the authorized representative acted in an arbitrary and

73

capricious manner contrary to the intent of the law-in finding that there had been the alleged violations and in issuing Citation Nos. 630044 and 630045.
WHEREFORE, Southern Ohio Coal Company requests that the
Office of Administrative Law Judges deny the Petition for
Assessment of Civil Penalty.
Pursuant to Rule 2700.10 of the rules of the Federal Mine Safety and
Health Review Commission, 29 C.F.R. Part 2700, SOHIO also filed a motion
on December 31, 1979, for an order vacating Citation Nos. 0630044 and
0630045 and for dismissal of the proceeding upon the following grounds:
(1) That Citation Nos. 630044 and 630045, copies of
which are attached hereto as Exhibit A, alleged that two
representatives of the miners were not compensated with
pay when accompanying an authorized representative of the
Secretary on a physical inspection of the mine, in violation of Section 103(f) of the Federal Mine Safety and
Health Act of 1977 (the "Act").
(2) That the subject citations were issued during a
"CCW' type of inspection.
(3) That a "CCB" type of inspection constitutes a
haulage inspection which is not a part of a regular inspection, MSHA Citation and Order Manual, I-122, a copy of which
is attached hereto as Exhibit B. [1_/J
(4) That representatives of the miners are not entitled
to compensation pursuant to the Act when accompanying authorized representatives of the Secretary during a physical
inspection of the mine, unless said inspection is a part of
a regular inspection, Secretary of Labor v. The Helen Mining
Company~ Docket Noc PITT 79-11-P, 1 MSHC 2193, 2198, 2199
(Federal Mine Safety and Health Review Commission, November 21)
1979)0
On January 22, 1980, the Secretary filed a Motion to Hold in Abeyance
requesting an order holding in abeyance Respondent's motion to dismiss. As
grounds thereforet the Secretary submitted:

lo The Citations allege violations of §103(f) of-the
Federal Mine Safety and Health Act of 1977 resulting when
];/

Exhibit B contained the following information:
"CCB - Haulage Technical Inspection. Inspection of a haulage system.
A haulage inspection which is part of a regular inspection shall not be
reported under this code."

74

two employees of Respondent suffered a loss of pay when
accompanying an authorized rep.resentative of the Secretary
on other-than-regular inspection of the mine.
2. This issue is now pending an appeal from the Review
Commission's decisions in Helen Mining Company, 75-2518,
79-2537 (D.C. Cir.,), and Kentland-Elkhorn 79-2503, 79-2536
(D.C. Cir.).
WHEREFORE, the Secretary requests that Respondent's
aforesaid Motion be held in abeyance until a decision is
rendered in the above-mentioned cases.
Following the January 22, 1980, Motion to Hold in Abeyance, no further
action was taken until December 1, 1980, when pursuant to Rule 2700.64 of the
Federal Mine Safety and Health Review Commission's Rules of Procedure, SOHIO
filed a motion for summary decision in the above-captioned case to dispose of
the entire subject proceeding. In support of this motion, SOHIO enumerated
the following statement of facts, statement of reasons presented, and
discussion:
STATEMENT OF FACTS:
On May 29, 1979, Charles J. Thomas, authorized representative of Petitioner, served upon Respondent Citation Number
630044. Said Citation alleged that "Joe So Barber, representative of the miners, was not compensated with pay on
05/08/79, 05/10/79, 05/11/79 and 05/14/79 when accompanying
an authorized representative of the Secretary on a physical
inspection of the mine." On that same date and during that
same inspection, which was a "CCB" (haulage) inspection and
not a part of a regular inspection, Inspector Thomas issued
Citation Number 630045, which Citation alleged that "Charles F.
Yost~ representative of the miners, was not compensated with
pay on 05/08/79 and 05/09/79 when accompanying an authorized
representative of the Secretary on a physical inspection of
the mine.u Both of the subject citations were later
terminated following Respondentqs compensating Messrs. Barber
and Yost.
On December 27~ 1979 Respondent filed a Motion to Dismiss the subject action. Said Motion stated in part that the
citations were not issued during a regular inspection and that
the representatives of the miners were not entitled to compensation pursuant to the Federal Mine Safety and Health Act of
1977, according to Secretar of Labor v. The Helen Minin
Company, 1 MSHC 2193, 21 8, 21
Federal Mine Safety and
Health Review Commission, November 21, 1979).

75

Subsequently, on January 15, 1980, Petitioner filed a
Motion to Hold in Abeyance in which Petitioner admitted that
the two subject employees were engaged in an "other-thanregular inspection of the mine" at the subject times and
locations. Petitioner further stated that the issue in
the subject action was pending appeal from the Review
Commission's decisons in Helen Mining Company, supra, and
Kentland - Elkhorn, l MSHC 2230 (Federal Mine Safety and
Health Review Commission, November 30, 1979). Thus far,
no formal ruling has been made concerning the above motions.
ISSUES PRESENTED:
.(1) Whether Section 103(f) of the Federal Mine Safety
and Health Act of 1977 provides for compensation to
representatives of the miners who accompany a federal
inspector during a non-regular inspection.
(2) Whether the precedential effect of Federal Mine
Safety and Health Review Commission decisions in The Helen
Mining Company, supra, Kentland - Elkhorn Coal Corporation
supra, should be stayed in the instant action pending
judicial review.
DISCUSSION:
(1) It is undisputed that both Citation Numbers 630044
and 630045 concern Respondent's refusal to compensate representatives of the miners during a non-regular inspection,
see Section 1 of Petitioner's Motion to Hold in Abeyance. It
is further undisputed that the issue of whether representatives of the miners are entitled to compensation when
accompanying an authorized representative of Petitioner on a
non-regular inspection is now pending an appeal from the
Review Commission~s decisions in Helen Mining Company, supra,
and Kentland - Elkhorn~ supra~ see Section 2 of Petitionervs
Motion to Hold in Abeyanceo Both of the above cases stand for
the proposition that walkaround pay is limited to regular
inspections, Helen Mining Company, supra, at 2198; Kentland ElkhornD supra~ at 2231.
(2)

Since the filing of Respondentvs Motion to Hold in
numerous cases have been decided regarding the
validity of citations such as those in the instant action.
In Helen Mining Company 9 the United Mine Workers of America
moved for an order staying the effect of the Review Commission decisions in the Helen Mining Company and the Kentland Elkhorn cases, among others, pending judicial review. The
Commissionervs denied this motion. Commissioner Backley in
his concurring option stated that the UMWA was seeking "a
Abeyance~

76

stay of the precedential value of the Commission's opinions."
Commissioner Backley further stated that "[t]o stay the
precedential effect of [the Commission's] decisions would
not merely result in the issuance of final Commission decisions contrary to what the Commission has found to be the
intent of Congress, but it would be inconsistent with the
role assigned to the Commission under the Act," Helen Mining
Companx, 1 MSHC 2331 (Federal Mine Safety and Health Review
Commission, March 21, 1980). Commissioner Backley further
stated that "[t]o temporarily overrule our precedent pending
judicial review of our final orders • • • would be in
derogation of our function."
Subsequently numerous other cases have come before Federal Mine Safety and Health Review Commission judges in which
the operators have moved for summary decision and such motions
have invariably been granted. In Princess Susan Coal Company,
an inspector conducted a 11 free silica technical investigation"
and the representative of the miners who accompanied the
inspector was not compensated for the time he spent accompanying the inspector. Because the "free silica technical investigation" was not a regular inspection, the motion for summary
decision was granted and the citation vacated, Princess Susan
Coal Company, 1 MSHC 2367 (March 7, 1980). In Alabama
By-Products Corp., miners were not compensated for accompanying inspectors during a "blitz" inspection. Citing Helen
Mining Company, the Administrative Law Judge granted the
Motion for Summary Decision and vacated the citation, Alabama
By-Products Corporation, 1 MSHC 2395 (February 14, 1980).
Similarly, in Island Creek Coal Company, the Administrative
Law Judge vacated citations issued because compensation was
denied to representatives of the miners who accompanied
inspectors during spot inspections, Island Creek Coal Co.,
l MSHC 2521 (July 30, 1980).
WHEREFORE~

RESPONDENT~

SOUTHERN OHIO COAL COMPANY HEREBY

REQUESTS~

(1)

That its motion for Summary Decision be granted;

(2)

That Citation Numbers 630044 and 630045 be vacated;

{3) That the civil penalty proceeding captioned Docket
Noo WEVA 80-45 be dismissed; and
(4) That the court grant such other and further relief
as the court may deem proper.
On December 29, 1980, the Secretary filed a Memorandum in Opposition to
Motion for Summary Decision to respond to SOHIO's motion for summary decision,
stat

77

The issue before this Tribunal is whether or not the
instant action should be stayed pending the decisions of
federal courts in Helen Mining Company, BNA 1 MSHC 2193
(FMSHRC, November 21, 1979), and Kentland-Elkhorn, BNA 1
MSHC 2230 (FMSHRC, November 30, 1979).
Respondent has urged that the instant case should not be
stayed, and that a summary decision in its favor should be
entered. As its only grounds for this position, Respondent
notes that Commissioner Backley stated in his concurring
opinion in Helen Mining Company, 1 MSHC 2331 (FMSHRC,
March 21, 1980) that to stay the effect of that decision
would result in the issuance of final Commission decisions
contrary to Connnission precedent and that staying the Helen
decision would be inconsistent with the role assigned to the
Commission under the Act. Helen Mining Company, supra.
Petitioner respectfully submits that Commissioner
Backley's dicta in the Helen decision has no application to
the instant case. If the Commission had stayed the Helen
decision, the effect of its action would have been to subvert
its own final order in that very case. In contrast, in the
case at bar a stay is appropriate to preserve Petitioner's
position so that in the event the courts rule in the Secretary's favor in Helen and Kentland-Elkhorn, the presiding
administrative law judge may quickly reach a decision on the
merits of the instant case. Otherwise, if Respondent's
Motion is granted and the courts do rule in the Secretary's
favor, Petitioner would have to begin his entire case again
from scratch by issuing new Citations. Clearly the most
economical course would be to stay the instant proceedings
pending the courts' decisions.
The presiding administrative law judge may, in his disexercise his authority to stay proceedings where
issues raised in the proceedings will be substantially
affected by other pending litigationo
cretion~

[T]he power to stay proceedings is incidental
the to power inherent in every court to
control the disposition of the causes on its
docket with economy of time and effort for
itself, for counsel, and for litigants. How
this can best be done calls for the exercise
of judgment, which must weigh competing
interests and maintain an even balance. Landis
Vo North American Co., 299 U.S. 248, 254-55,
57 S.Ct. 163, 81 L.Ed. 153 (1936) (Cardozo,
J.). In the exercise of its sound discretion,
a court may hold one law suit in abeyance to

78

abide the outcome of another which may substantially affect it or be dispositive of the
issues. Cf. American Life Ins. Co. v. Steward,
300 U.S. 203, 215, 57 S. Ct. 377, 81 L. Ed. 605
(1937).
Bechtel Corp. v. Local 215, Laborers' International Union,
544 F.2d 1207, 1215 (3d Cir. 1976).
WHEREFORE to serve the interests of judicial economy,
Petitioner respectfully opposes Respondent's Motion and
requests that the presiding Administrative Law Judge continue to stay these proceedings in accordance with Petitioner's Motion to Hold in Abeyance, filed January 15,
1980.
IN THE ALTERNATIVE, Petitioner requests that if
Respondent's Motion is granted, that the Secretary's
case be dismissed without prejudice.
Citation Nos. 0630044 and 0630045
This case involves two citations charging violations of section 103(f)
of the Federal Mine Safety and Health Act of 1977 (the Act). Section 103(f)
reads in part:
Subject to regulations issued by the Secretary, a representative of the operator and a representative authorized by
his miners shall be given an opportunity to accompany the
Secretary or his authorized representative during the physical
inspection of any coal or other mine made pursuant to the
provisions of subsection [103](a) * * *· [O]ne such representative of miners who is an employee of the operator shall
be entitled to suffer no loss of pay during the period of
such participation under the provisions of this subsectiono
In Kentland-Elkhorn Coal Corporation, 1 FMSHRC 1833 (November 30~ 1979)»
appeal pending No. 79-2536 (D.C. Cir., December 21, 1979), the Federal Mine
Safety and Health Review Commission interpreted the section 103(f) so-called
walkaround pay provision to apply to section 103(a) "regular" inspections
onlyo In reaching this decision, the Commission relied on its reasoning in
Helen Mining Companyi 1 FMSHRC 1796 (November 21, 1979),
pending Noo
79-2537 (D.C. Ciro December 21, 1979). In Helen Minin
~ the Commission held that a miner was not entitled under section
to walkaround pay for spot inspections pursuant to section 103(i) of the Act and
noted that compensation was due only for a miner's accompaniment of a Federal inspector during a section 103(a) "regular" inspection. The Commission concluded therein that "regular" inspections were those described in
the third sentence of section 103(a) of the Act, i.e., the four required
annual inspections of underground mines and the two-required annual inspections of surface mines.

79

There is no disagreement between the parties in this case that the
inspections giving rise to the citations were haulage inspections and not
"regular" inspections within the framework of the Kent.land-Elkhorn and
Helen Mining decisions. Under the rule of law set forth by the Commission
in Kentland-Elkhorn and Helen Mining, SOHIO is entitled to summary decision
as a matter of law.
ORDER
Citation Nos. 0630044 and 0630045 are VACATED.
DISMISSED.

The proceeding is

Forrest E. Stewart
Administrative Law Judge
Distribution:
David E. Street, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480-Gateway Building, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
David M. Cohen, Esq., American Electric Power, P.O. Box 700, Lancaster,
OH 43130 (Certified Mail)

80

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

JA~ 2 i \982

Civil Penalty Proceedings
Docket No. CENT 80-306-M
A/O No. 41-00038-05007

Petitioner
v.

Docket No. CENT 80-354-M
A/O No. 41-00038-05008-I

KAISER CEMENT CORPORATION,
Respondent

Longhorn Cement Plant
ERRATA
This is to correct a typographical error on Page 14 of the decision
and order. An assessment·of $100 was shown for Citation No. 172311, included in a list of four Citations, and Respondent was ordered to pay a
total sum of $400. This assessment is deleted since Citation No. 172311
was dismissed because of inadequacy of proof as discussed on Pages 8 and
9 of the decision.
The order is amended to read "Respondent is ORPERED to pay Petitioner
the sum of $300 within 30 days of the date of this order" •

.//

/

fJ {?..J.-.- I
'-/flt~ (.;. v,.Lat~/Forrest E. Stewart
Administrative Law Judge
Distribution~

Donald W. Hill, Esq., Office of the Solicitor, U.S. Department of Labor,
555 Griffin Square Building, Suite 501, Dallas, TX 75202 (Certified
Mail)
Robert E. Bettac, Esq., Foster & Associates, Inc., Suite 1313, National
Bank of Commerce Building, San Antonio, TX 78205 (Certified Mail)

81

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 60204

JAN 2 21982

-------->
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA), on
behalf of DANIEL G. JENKINS, and,
THOMAS S. PERRY,
Complainants,

)

COMPLAINT OF DISCRIMINATION

)

)

DOCKET NO. WEST 80-463-DM

)

)

v.

MD 80-87
MD 80-88

)
)

KAISER CEMENT CORPORATION,
Respondent.

)

MINE: Kaiser Cement

)
)

)
~~~~~~~~~~~~~~~~~~~

DECISION
APPEARANCES:
Phyllis K. Caldwell, Esq., Office of the Solicitor
United States Department of Labor, 1585 Federal Building
1961 Stout Street, Denver, Colorado 80294
For the Complainants
Roger Zeltmann, Director Labor Relations, Kaiser Building
300 Lakeside Drive, Oakland, California 94612
For the Respondent
Before: Judge Virgil E. Vail
STATEMENT OF THE CASE
The Secretary of Labor (hereinafter the Secretary) brought this action
on behalf of Daniel G. Jenkins and Thomas S. Perry alleging that Jenkins
and Perry were unlawfully discharged. Respondent contends that Jenkins and
Perry were discharged for insubordination.
Pursuant to notice, a hearing was held on June 3, 1981, in Helena,
Montana. During the initial proceedings the complainant Thomas S. Perry
and respondent entered into a settlement agreement which was presented to
the undersigned and approved. This settlement agreement was subsequently
reduced to writing and approved in a partial settlement order dated
September 18, 1981.
At the hearing, Daniel G. Jenkins testified on his own behalf. Carl
Lane and Wes Banta, both employees of the respondent testified on
respondent's behalf. The respondent also offered the testimony of Thomas
D. Short and Bill Lavelle.
Post-hearing and reply briefs were filed by both parties.

82

STIPULATIONS
At the hearing the parties offered the following stipulations:
1. The Federal Mine Safety and Health Review Commission has
jurisdiction in this proceeding.
2.

Kaiser Cement is a surface metal, non-1netal mine.

3. Kaiser Cement has not previously had a discriminatory discharge
case before the Commission.

4. Kaiser Cement produces 350 to 400 thousand tons of cement annually
and employed 95 people, including 71 hourly employees.
ISSUES

1. Is the complaint of Daniel G. Jenkins barred by the time
restrictions, as contained in § lOS(c) of the Federal Mine Safety and
Health Act of 1977 (hereinafter the Act)?
§

2. Was Daniel G. Jenkins unlawfully discharged in violation of
lOS(c) of the Act, now codified at § 30 U.S.C. 815(c)(l)?

FINDINGS OF FACT
Based on the testimony and evidence presented at the hearing, I make
the following findings of fact:
1. Daniel G. Jenkins was employed by the respondent from 1963 until
the time of his discharge on February 14, 1980. (Tr. 28). At the time of
his discharge, Jenkins was employed as a heavy equipment operator.
2, On February 14, 1980, Carl Lane, the quarry superintendent, told
Jenkins that he was to load holes with explos
(Tr, 113).
3. Jenkins refused to load the holes, relying on a union safety
agreement, allegedly entered into at a union meeting in August 1979 (Tr.
33 and 113). Jenkins introduced at the hearing a copy of notes he had
taken at the meeting (P's Exhibit 2).!_/
4, After Jenkins refusal, he and Lane went to Wes Banta 1 s office, the
indust al relations superintendent, to discuss Jenkins refusal to load the
holes.

5. The following people were present at the meeting: Jenkins, Perry,
Banta, Lane and the union president, Bryon Johnson (Tr. 30).
1/ Jenkins notes state as follows: Heavy Equipment loading holes. Cannom
will tell Carl from safety factor nobody will load holes but the powder
man unless he is sick or on vacation.

83

6. At the meeting, Jenkins reiterated his pos1t1on that he was not
required to load explosives, based on a Step III grievance ·meeting.
However, Banta could find no reference to such an agreement in his notes,
nor did complainant offer any testimony other than his own to support his
position (Tr. 136).
7 •. Banta told Jenkins he would have to produce evidence of the
agreement and suggested that he go ,ahead and load the holes and then file a
grievance with the union.
8. Jenkins still refused to load the holes and asked Banta how long a
suspension he would receive for his re~usal. Banta told him that his ·
actions were more serious than a suspension and he would probably be discharged. At that time, Jenkins told Banta he was going to MSHA because of
safety reasons. (Tr. 137) Banta requested Jenkins tell him what he thought
was unsafe about the loading, but Jenkins did not offer a reply (Tr. 137).
9. Jenkins did not express any fear to either Lane or Banta (Tr. 48
and 138). The only reference to safety was made when Jenkins said he was
going to MSHA (Tr. 138).
10.

Jenkins was discharged on the ground of insubordination.

DISCUSSION
The complaint of discrimination on behalf of Jenkins was filed by the
Secretary on September 8, 1980 alleging that the act of discrimination
occurred on or about February 15, 1980. Respondent contended that the
Corrnnission therefore did not have jurisdiction because the complaint was
not filed within 90 days, as required by the Federal Mine Safety arid Health
Act of 1977, 30 U.S.C. 801, ~seq., Sept 1, 1977 (hereinafter referred to
as the Act).
The relevant part of the Act provides as follows:
§ 105(c)(2) Any miner or applicant for employment or representative of miners who believes that he has been discharged, interfered with, or otherwise discriminated
against by any person in violation of this subsection may,
within 60 days after such violation occurs, file a complaint
with the Secretary alleging such discrimination. Upon receipt of such complaint, the Secretary shall forward a copy
of the complaint to the respondent and shall cause such investigation to be made as he deems appropriate. Such investigation shall commence within 15 days of the Secretary's
receipt of the complaint, and if the Secretary finds that
such complaint was not frivolously brought, the Connnission,
on an expedited basis upon application of the Secretary,

84

shall order the immediate reinstatement of the miner
pending final order on the complaint ,,,
(3) Within 90 days of the receipt of a complaint filed
under paragraph (2), the Secretary shall notify, in writing,
the miner, applicant for ·employment, or representative of
miners of his determination whether a violation has occurred.
At the hearing, the undersigned ruled that the Commission had
jurisdiction. It has been held that filing deadlines are jurisdictional in
nature and failure to comply with the filing requirements should not result
in dismissal of discrimination proceedings. Secretary of Labor, on behalf
of Gary M. Bennett v. Kaiser Aluminum and Chemical Corporation 2 MSHA 1424
(1981), Christian v. South Hopkins Coal Co., 1 FMSHRC 126 (1979) and U.S.
CODE CONG. & AD. NEWS at 3436. Therefore, I held that the delay in filing
the complaint in this matter did not deprive the Commission of
jurisdiction.
Turning to the merits of this case the statutory prov1s1on, Section
lOS(c)(l) of the Act, now codified at § 30 U.S.C. 815(c)(l), provides as
fol lows:
§ 105(c)(l) No person shall discharge or in any manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise
of the statutory rights of any miner, representative of
miners or applicant for employment in any coal or other mine
subject to this Act because such miner, representative of
miners or applicant for employment has filed or made a complaint
under or related to this Act including a complaint notifying
the operator or the operator's agent, or the representative of
the miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine~ or because
such miner~ representative of miners or applicant for employment
is the subject of medical evaluations and potential transfer
under a standard published pursuant to section 101 or because
such miner 9 representative of miners or applicant for employment
has instituted or caused to be instituted any proceeding under
or related to this Act or has testified or is about to testify
in any such proceeding, or because of the exercise by such
miner, representative of miners or applicant for employment on
behalf of himself or others of any statutory right afforded by
this Act,

The Commission has ruled that to establish a prima facie case for a
violation of § lOS(c)(l) of the Act a complainant must show by a preponderance of the evidence that (1) he engaged in a protected activity and

85

(2) that the adverse action was motivated in any part by the protected
activity. The employer may affirmatively defend, however, by proving by a
preponderance of all the evidence that, although part of his motive was
unlawful, (1) he was also ~otivated by the miner's unprotected activities,
and (2) that he would have taken adverse action against the miner in any
event for the unprotected activiti.es alone, David Pasula v. Consolidation
Coal Company 2 FMSHRC 2786 (1980). Rev'd on other grounds, No. 80-2600 (3d
Cir. October 30, 1981).
The first question to be addressed is whether complainant, Jenkins,
was engaged in a protected activity. There is no doubt that many mining
activities are inherently dangerous. This is particularly true in a
situation such as the one presented here, where employees are handling
explosives. However, the fact that there is a danger presented by. the job
assignment does not automatically bring it within the bounds of "protected
activity. "
There was conflicting testimony presented as to whether Jenkins had
ever voiced his concern over the safety hazards presented by loading explosives. Jenkins had been given on the job training on how to load holes.
In fact Jenkins, through his own testimony, stated that he had assisted the
powderman and done actual loading of explosives a total of 156 hours
through June 23, 1979 (Tr. 52-53). He further testified that he had loaded
shot 9 times when he had been the "head man" (Tr. 53) •. Jenkins also
testified that his refusal to do the work on February 14, 1980, was based
on the alleged union agreement (Tr. 46). The agreement was never proven
and the fact that Jenkins thought that there was an agreement that heavy
equipment operators did not have to load holes does not bring him within
the sphere of protected activity, as defined in the Act.
Jenkins testified that because the respondent had made changes in the
type of explosives used, he was concerned over his own safety and the
safety of other employees. The evidence proves, however, that Jenkins did
have experience with the new types of explosives and just one month prior
to his discharge had worked with the new style of boosters and primadets
(Tr. 32 and 122). The respondent 1 s on the job training program had
received MSHA approval (Tr. 126). Jenkins had received the required amount
of training and had in fa.ct complained to Lane that he was doing too much
of the loading and that the job should be equalized between himself and
Thomas S. Perry, the other heavy equipment· operator.
It was proven that Jenkins had never been in charge of loading since
the change in products had been made. In January of 1980 he had assisted
the powderman, which meant helping to haul the powder and explosives out
and tying knots. Being in charge meant that he.would supervise the loading
and follow the ',shot plan 1 prepared by Lane (Tr. 132). Lane testified that
after 3 or 4 shots someone is qualified to load (Tr. 128). Jenkins never
asked for assistance or expressed any fear of doing the work.

86

I cannot conclude that Jenkins refusal to do the assigned task was
protected activity. The preponderance of the evidence shows that Jenkins
refusal to load explosives was based on an agreement he actually thought
was in existence that would have excluded anyone within his job classification from doing such work. The existence of such an agreement was never·
substantiated. ·The complainant did produce his notes he alleged were taken
at the August 1979 meeting. However, no notes were found in the official
records of respondent of such an agreemerit and testimony by respondent's
witnesses denied knowledge of such an agreement, Jenkins did not express
any fear regarding his refusal to work with explosives to Lane or Banta on
the day involved herein (Tr. 48 and 94). It was after Jenkins refused to
comply with the instruction of Lane and Banta to load explosives, that
Banta said, 11 as far as I am concerned you are through" (Tr. 95). It was
following this statement by Banta that Jenkins indicated he would contact
MSHA. The uncontroverted chain of events shows that the reason for the
discharge of Jenkins was his continued refusal to work after respondent had
looked for the alleged agreement that heavy equipment operators were exempt
from such work. I find, in view of Jenkins past experience in handling
explosives, that this was unreasonable and not protected activity. If the
discharge had been based upon Jenkins threat to contact MSHA, I would find
that to be protected activity. However, as stated above, the complainant
was on his way out the door after being told he was through when he voiced
this remark.
After the hearing, respondent submitted a copy of the arbitration
decision concerning Jenkins discharge. The Secretary moved to strike the
decision from respondent's brief. The Secretary's motion is hereby GRANTED
and the undersigned states that he has not read nor is his decision in
anyway influenced by the arbitrator's findings or conclusions.
CONCLUSIONS OF LAW
l,

Complainant 1 s action is not barred by the time limitations in the

Act,
2, Respondent did not violate § lOS(c) when it discharged complainant
for insubordination,
ORDER
I t is ORDERED that the comp la int of Daniel G, Jenkins be and is hereby
DISMISSED,

"--- /
. /l
c~,·~ ~-~--/·
Virgil ,,E/ Vail

~
<·c· az,,c_j(j

AdminiM:'rative Law Judge

87

'--r

Distribution:
Phyllis K. Caldwell, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Roger Zeltmann, Director
Labor Relations, Kaiser Building
300 Lakeside Drive
Oakland, California 94612

88

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner-Respondent
v.

Civil Penalty Proceedings
Docket Nos. BARB 78-609-P
BARB 78-609-P(B)
BARB 78-610-P
Applications for Review

SCOTIA COAL COMPANY,
Respondent-Applicant

Docket Nos. BARB 78-306
through BARB 78-333

DECISION AND ORDER
In the aftermath of the twin methane gas explosions of
March 9, 11, 1976 that took the lives of 23 miners and 3
mine inspectors at the Scotia Mine in Ovenfork, Letcher
County, Kentucky, the Secretary of the Interior cited Scotia
Coal Company, a wholly owned subsidiary of Blue Diamond Coal
Company, Knoxville, Tennessee for 71 violations of the
deral Coal Mine Health and Safety Act of 1969. 1/

Two

years later, civil penalties were assessed in the amount of
$266,404.
The 43 less serious violations were settled in December
1980 for $33,400, subject to approval of the trial judge.

By order of February 25, 1981, the trial judge, with the
1/ In March 1978, responsibility for enforcement was shifted
rrom the Secretary of the Interior to the Secretary of Labor
and from the Mining Enforcement and Safety Administration
(MESA) to the Mine Safety and Health Administration (MSHA).
30 U.S.C. § 801, et~·, (Supp. I 1977).

-89

consent of the parties, increased the settlement amount to
$36,400 and dismissed these 43 charges.
The 28 captioned review-penalty proceedings cover the
15 conditions and practices believed by the Secretary to
have contributed directly to the lethal accumulation of
methane gas and the ignition that caused the first explosion,

~/

plus one combustible and 12 electrical violations

uncovered during the course of the departmental investigation
that were believed to be indicative of a pervasive indifference to safe mining practices.
These 28 unwarrantable failure to comply violations were
initially assessed at $230,500.

On Thursday, November 12,

1981, the parties entered into a settlement agreement under
which Scotia offered to pay the lump sum of $200,000, or 87%
of the amount initially assessed, which sum was allocated by
the Secretary in accordance with his evaluation of the
"individual meaning and collective significance of the
violations" for the 1976 disaster.
2/ Responsibility for the second explosion, at a time when
the government was in control of the mine, is the subject of
separate litigation between Blue Diamond and the Department
of Just
. Claims brought by the survivors of the miners
killed in the first explosion were settled for approximate
6 million dollars in 1980 and by survivors of the victims o
second explosion
approximately 2 million dollars in
1981. Bog~s v. Blue Diamond Coal Compant, 590 F. 2d 655
(6th Cir.979). In the pending crimina case, the United
States seeks the imposition of $240,000 in criminal penalties
against the corporate mine operators. United States v.
Blue Diamond Coal Company,
F. 2d
, No. 80-5084, 6th
Circuit, decided December 1~1981.

90

The sum offered in settlement will be the largest ever
paid by a mine operator for civil penalties assessed as the
result of a single coal mine disaster. 3/
Except as other indicated, my evaluation and allocation
of the $200,000 accords with that recommended by the Secretary.
I fully concur in the Secretary's overall evaluation of
the gravity of these violations, namely, that "When viewed
in the light of the underlying mine practices and the events
of March 9, 1976 . . . the violations, individually and
collectively are seen as extremely grave, occuring through
culpable negligence, the products of reckless management
attitudes and a method of operation which demonstrated
indifference to federal safety standards." 2_/

ll

When the present settlement proposal, $200,000, is added
to the sum already paid, $36,400, the mine operators will
have paid a total of $236,400 in civil penalties which is
89% of MESA's initial assessment for the 71 violations
d.

The Secretary's evaluation appears in counsel 1 s motion
approve settlement which incorporated by reference counsel is
earlier response to the trial judge's pretrial order of
May 1, 1980. Counsel for the Secretary is to be commended
the clarity of expression and organization of these
p adings and for the diligence demonstrated
their
preparation.
5/
is the Secretary's position that both Blue Diamond
Coal Company and Scotia Coal Company were responsible for
safety violations at the Scotia Mine.

91

~/

I.

A.
For the 15 contributory violations, which include the
six violations covered by the pending criminal indictment, 6/
the Secretary assessed the maximum statutory amount of

$10,000 each, finding that "The violations cannot be viewed
in isolation, but must be considered within the context of
mine management's attitude, which condoned and even fostered
the simultaneous existence of so many serious, related
violations.

The deadly interaction of these violations

produced the tragic results."

6/ On June 25, 1979, a Federal Grand Jury in Pikeville,
Kentucky handed down an indictment charging Blue Diamond and
Scotia Coal Companies with six criminal violations of the
Mine Safety Law.
Four counts charge a willful failure to
comply with tl1e ventilation plan for the Scotia Mine and to
make required inspections and examinations for potentially
explosive concentrations of methane gas.
The mine operators
are also charged with two counts of making knowingly false
statements in records required to be maintained with respect
to its ventilation and examination practices.
On February 19, 1980, Judge Hermansdorfer of the United
States District Court for the Eastern District of Kentucky
granted the mine operators motion to suppress evidentiary
records on the ground that their seizure violated the mine
operators' rights under the Search and Seizure Clause of the
Fourth Amendment.
The United States appealed the suppression
order and on December 17, 1981, the Court of Appeals for the
Sixth Circuit reversed the decision of the District Court
finding that the warrantless seizure of statutorily required
records from the office of a coal operator is not violative
of the Fourth Amendment.
United States v. Blue Diamond
Coal Company, supra.
The mine operators will reportedly
petition the court for a rehearing and may seek a review of
the matter by the Supreme Court.
Past and prospective
delays in the criminal proceeding vindicate the Commission's
decision to deny the mine operators a stay of the civil
penalty proceedings pending final resolution of the criminal
proceedings.
Scotia Coal Mining Company, 2 FMSHRC 622;
1 MSHC 2327 (1980).
··

92

I concur in this finding and in the Secretary's further
finding that:
The ultimate illustration of the destructive reinforcement of related violations occurred in the explosion
area of 2 Southeast Main. To begin with, Scotia failed
to comply with its approved Ventilation Plan when
starting the 2 Left Section off 2 Southeast Main.
Ventilation in the area was questionab , at best, and
had not received MESA approval, although Scotia knew
that such approval was required.
(The proposal, had it
been submitted, would not have been approved.) Production in 2 Left Section should have proceeded only after
positive, permanent ventilation controls had been
installed. By using a makeshift temporary curtain
before it completed construction of overcasts, Scotia
ignored prudent ventilation methods, as well as federal
standards, for the sake of a short-term production
gain -- a gain as it turned out, achieved at a terrible
ce.
Even assuming (as Scotia claims) a check curtain was
hung at the intersection of 2 Left Section with 2
Southeast Main, the lack of permanent ventilation
controls at that point created the potential for a
dangerous short-circuit of intake air and a ventilation
1
dead end' at the inby end of 2 Southeast Main. If the
check curtain was installed, it was reportedly maintained in such a haphazard manner as to provide little,
if any, ventilation control, thus enhancing the potential
for a short-circuit of air. Then, the night before the
explosion occurred, plastic curtains were hung in the
Nos. 4 and 5 entries (the intake aircourses) of 2
Southeast Main inby the 2 Left Section, thus aggravating the risk of methane accumulation in the area.
Another violation of Scotia's Ventilation Plan, together
with another ventilation dead end was found at the inby end
of Northeast Main.
for

The Secretary assessed maximum penalt

s

se violations as well as for a violation which charged

that on March 1, 1976, Scotia knowingly submitted to MESA a

93

mine map which concealed those conditions and compounded the
hazards created by the violations of Scotia's Ventilation
Plan.

When considered in the context of Scotia's pattern of

violations, I find this action fully warranted.

B.
To its hazardous ventilation practices, the Secretary
found Scotia added a reckless indifference to its obligation
to inspect and examine idle or dead end areas for explosive
accumulations of methane gas.

Another violation maximally

assessed charged that on the morning of March 9, 1976, the
dead end area of 2 Southeast Main, an area which had been
idle since February 9, 1976, was not examined for a deadly
methane accumulation prior to the time two miners were
ordered to haul a load of steel rails into the area using
two Jocomotives with electrical connections capable.of
causing an incendive spark. Jj
in which I concur,

The Secretary's evaluation,

states:

Scotia's failure to examine 2 Southeast Main inby
2 Left Section on March 9, 1976, is particularly
glaring since management knew that the entire 2
Southeast Main, including 2 Left Section, was
being ventilated in violation of Scotia's approved
Ventilation Plan, and the potential existed for a
dangerous short-circuit of intake air and a vencilation 1 dead end 7 •

*

*

*

. the management foreman who ordered th.e
workmen to enter the area had a duty to verify
that the area had been examined before the miners
7/ An incendive spark is an electrical spark of sufficient
fntensity to ignite a gas or other flammable material.

94

were to enter, or that the workmen were qualified
and equipped to make such examinations. The failure to so verify or to have the examinations done
constituted an unwarrantable failure on the part
of mine management to comply with the standards,
especially in view of the specific knowledge of
management that the ventilation system in the
2 Southeast Main area posed a potential for methane
accumulation inby 2 Left Section. When the violation of Order No. 4 LDP is viewed in context
with other major violations also present, this
management failure to grasp the last chance to
avoid culmination of the hazards it had created,
starkly illustrates Scotia's reckless indifference
t? federal safety standards.
Violations of the preshift examination (methane checks)
requirement were found in three of the five working sections
of the Scotia Mine.

The Secretary's view, in which I concur,

was that:
Taken together, and along with other examination
violations, these violations reflect clear indifference to ··safety. Bu -otressing this disturbing conclusion is the evidence that Scotia emrloyed
only one regular fireboss to make the preshift
examinations required to be performed in the
widely-dispersed working sections within three
hours before beginning the 7:00 a.m., day shift.
This employee's normal work shift ended at
5:00 a.m., allowing only one hour of regular
work time (between 4:00 a.m. and 5:00 a.m.) to
perform all the examinations required before the
day shift began.

c.
The constraints on the time and availability of a
Fireboss resulted in a charge that it was allegedly the
practice of the Fireboss to certify to preshift examinations
that were not made or certainly not made by him.

was, of

course, the alleged failure to make preshift or onshift methane

95

checks in the idled section (the dead end) of 2 Southeast
Main that set the stage for the explosion that occurred when
the two locomotives came to a stop at the 31st crosscut at
11:45 a.m., Tuesday, March 9, 1976.
The final ingredient of the lethal mix that resulted in
the disaster of March 9 was introduced when the Scotia
mine's underground construction foreman arranged to have a
motor crew pick up a load of rails with the Nos. 6 and 8
battery-powered locomotives for delivery to the dead end of
2 Southeast Main.

This was the area in which ventilation

had been totally blocked for six or seven hours on the
ev2ning shift the day before by the installation of check
curtains across the Nos. 4 and 5 (intake air) entries.

~/

8/ This was done to achieve temporary compliance with a
notice of violation issued by a 1".IESA inspector between 3:30
and 4:00 o'clock that afternoon.
This citation issued when
the inspector found less than 9,000 cubic feet of air per
minute was sweeping the last open crosscut of the 2 Left
Section.
The notice was terminated about two hours later
when the inspector remeasured the air flow and found it to
be 10,472 feet per minute.
The inspector, who was on the
section for approximately seven hours, never attempted to
determine how the additional 2,360 feet of air flow was
achieved. MESA and the Secretary claim he was not authorized
to inspect any area of the mine other than the 2 Left Section
and therefore did not concern himself with the adequacy of
the ventilation controls or with the short-circuit of the
ventilation into the dead end area of 2 Southeast Main. Had
he done so he might have discovered that in order to achieve
compliance with his citation the operator had robbed air
from 2 Southeast Main and that the entire section was being
operated in violation of the approved Ventilation Plan.
This arbitrary and somewhat incredible limitation on inspection activity deprived the miners of a last clear chance for
the federal regulatory presence to intervene and to avert
the disaster.

96

Although ventilation of some sort was restored around
midnight on March 8, it was inby this ventilation stoppage
that an explosive concentration of methane occurred before
11:45 a.m., March 9.

To my mind the intentional interrup-

tion of the air flow into an area known to liberate explosive
concentrations of methane gas was an act of reckless endangerment that finds no excuse in the claimed negligence of MESA
in failing to detect the action.

For these reasons, I fully

concur in the assessment of maximum penalties for these
violations.

D.
When high enough concentrations of methane gas, 5 to 15
percent, in an underground coal mine are associated with
inadequate ventilation a'·.d an ignition source, a violent
coal mine explosion is very likely to occur. '}_/ .
9/ The legislative History of the Mine Safety Law reflects
congressional concern for the danger of explosions resulting
from ignition of undetected accumulations of methane in coal
mines:
The most hazardous condition that can exist in a coal
mine, and lead to disaster-type accidents, is the
accumulation of methane gas in explosive amounts.
Methane can be ignited with relatively little energy
and there are, even under the best mining conditions,
numerous potential sources always present . . . Men
working in the face areas where coal is mined and where
fresh methane can be emitted in large volumes due to
the disturbance of the coal bed, are required to take
numerous safety precautions to insure that methane is
not present in explosive amounts'. All equipment inby
the last open crosscut must be of a permissible type,
and frequent examinations, both preshift and onshift,
are made to determine methane concentrations. The

97

According to the Secretary the "evidence is conclusive"
that the ignition source in the case of the first explosion
was on one of the battery-operated locomotives, and most
likely the No. 6,

(Goodman) locomotive.

As the Secretary

points out, "The evidence, which includes positive laboratory
tests demonstrates that, on or within each locomotive, there
were several potential ignition sources for an explosive
methane-air mixture."
In the case of the No. 6 (Goodman), locomotive, the
Secretary claims a "copper wire 'bridge' was deliberately
inserted in order to reactivate the circuit after the fuse
element had broken."

In the case of the No. 8,

(Westinghouse)

locomotive the Secretary's representatives claimed they
"observed that electrical connections to the terminals of
the locomotive batteries and between the batteries themselves, were neither mechanically nor electrically efficient,
a condition chiefly due to the absence of suitable connectors."
fno

9 (continued)
present bill requires examinations for methane onshift
at least once each coal producing shift, at the start
of each coal producing shift before electrical equipment
is energized, at least every 20 minutes during a shift
when electrically operated equipment is energized
before intentional roof falls are made, before explosives
are fired, and before welding is done. When, on examination, methane concentrations exceed 1 volume percentum,
changes must be made in the ventilation to reduce the
methane content. When the methane concentration exceeds
105 volume per centum, the electricity must be shut off
in the section affected, and men withdrawn from the
section until the methane content is reduced.
H.R.
Rep. No. 91-563, 9lst Cong. , 1st Sess. 21.

98

Neither of these violations, however, is believed by
MSHA's experts to have been "the actual cause of the spark
which ignited the methane gas of March 9.

ti

What the experts

hypothesize is "that the accumulated methane gas was ignited
by the arcing created by the open-type controller on the No.
6 Goodman locomotive when the controller was turned to the
toff' position by the locomotive operator after reaching his

destination at the inby end of 2 Southeast Main."
The controller, of course, is the device on electricallypowered locomotives that regulates speed and direction.
Counsel for the Secretary suggests that the absence of a
permissible, explosion proof controller on the No. 6 locomotive
was not a violation because it was not taken inby the last
open crosscut of 2 Southeast Main on March 9.

Recent decisions

by the Commission indicate that if the locomotives were
manufactured as permissible equipment, as apparently they
were, they may be deemed intended for use inby the last open
crosscut and should, therefore, have been maintained in a
permissible, i.e., explosion proof condition.

30 C.F.R.

75.503, Peabody Coal Co., 1 MSHC 1700 (1978); Solar Fuel Company,
3 FMSHRC 1384; 2 MSHC 1359 (1981).
I concur in the maximum assessments for the two electriviolations on the locomotives because their presence (1)
was indicative of a knowing disregard for voluntary compliance
and (2) they or similar conditions completed the triad of
circumstances that contributed directly to
March 9.

99

th~

explosion of

II
A

The Secretary allocated $42,500 of the proffered settlement
sum among 12 electrical violations.

These, while not believed

to have contributed to the conditions which caused the
explosion of March 9, 1976, created severe electrical shock
hazards and potential sources for explosive ignitions.

In

his prehearing submission, the Secretary found these violations were "part of a pervasive failure" to comply and
stated he believed,
these violations were caused not only by a systemic
failure in electrical maintenance, but also by the
systemic failure to carry out examinations required by
the Coal Act and its standards. A close look at these
violations demonstrates they did not result from mere
happenstance. Most were clear, unmistakable breaches
of the electrical protections of the standards, and
ironic evidence of Scotia's 'production at all costs'
attitude; ironic because the investigation revealed
that the mine electrical system, as originally purchased
and installed, was high-grade.
While the $42,500 allocated amounted to a 42% reduction
in the amount initially assessed for these 12 violations, I
that when viewed in the context of the total settlement 10/
the allocation made was reasonable.
B

The last violation covered by the proffered settlement
involves an alleged excessive accumulation of float coal
dust.

Investigators found excessive float coal dust, which

10/

The average per violation for the 28 violations is
~.142.85 which is the highest average ever paid for a
comparable number of violations.

100

is highly explosive, deposited on rock-dusted surfaces for a
distance of approximately 2,500 feet in the 1 West Main,
running from the mouth of the main inby along the conveyor
belt entry.

The accumulation covered the layer of white

rock dust to such an extent that the area appeared black in
color,

The belt roller, of course, provided a potential

source of heat and ignition that could have caused a fire or
explosion.

The existence of this violation is another

example of the operator's reckless disregard for voluntary
compliance.

The Secretary allocated $7,500 to the settle-

ment of this violation which was the amount initially assessed
by MESA.

I concur in this action.
III

Had the result in these proceedings been achieved
within two years after the Scotia disaster, it might have
been cited as a triumph of effective enforcement.

Coming as

it does at this late date, in the context of new, multiple
mine disasters, it may be further proof of the adage that
laggardly enforcement and justice delayed is tragedy invited. 11

11/ Existing and prospective budgetary restrictions raise
the specte: of a de f~cto, if ~o~ a de jure, repeal of the
Act . . Despite convention~l polit~c~l wisdom to the contrary,
experience teaches.t~at in the mi~ing.industry, and especially
underground coal mining, voluntarism is no substitute for
.
compulsory enforcement. The history of mine safety shows a
fed7ral regulatorr presence is required to reduce disasterous
accidents and achieve even a modicum of safety.

101

The enormity of the social and economic cost of these
mine disasters compels I take note of the great and continuing
hazards that both operators and miners face twelve years
after enactment of the mandatory safety standards and
almost six years after the Scotia Mine disaster.

The latest

news bulletins disclose that during the five-day period
between December 3 and 8, 1981, 27 miners were killed in
coal mine accidents and explosions and that deaths among
underground coal miners in 1981 were the highest in seven
years.

Even as this is written a mine explosion at the

R.F.H. Coal Company in Craynor, Kentucky is reported to have
killed seven more miners for a total of 33 miners killed in
less than two months.
Meanwhile, MSHA has indicated that it intends to comply
with the administration's budget-cutting plans by projecting
the elimination of up to 150 underground coal mine inspectors,
reducing the number of enforcement personnel from 1,629 to

l,4790 12

At least 153 miners were killed on the job in

U,S. coal mines during 1981, compared with 133 in all of
1980.

To reduce the enforcement effort by 10% when fatal

accidents are up 15% represents the kind of callous illogic
that

intimately engaged in coal mine health and safety

can endorse.

12/ Due to action of the Congress, another 210 metal and
nonmetal mine inspectors have been furloughed.

102

I also take cognizance of the fact that for no discernable reason the 1982 budget for the Federal Mine Safety and
Health Review Commission was slashed by 28%, from $4.3
million to $3.l million, and that the Commission, which is a
vital link in the enforcement effort, suffered a 28% reduction
in its support st

and administrative law judges.

This

crippling blow to the prompt adjudication of enforcement
cases will seriously disrupt the Commission's already limited
ability to protect miners and to afford operators a forum
for expedited determination of their challenges to erroneous
closure orders and other enforcement actions.
In the face of the rising rate of institutional manslaughter, the calls for further deregulation and relaxation
of the enforcement effort seem unreal, if not morally
irresponsible. 13

Several statistical studies have found

that safety improves with the frequency of federal inspections.
mines pro

A study of 539 bituminous underground coal
more than 100,000 tons annually indicated a

13/ The importance of the federal enforcement effort is
well recognized by the miners, especially the nonunion
miners. As one West Virginia miner put it, "The only thing
keeping the ro
o
your back when you're two miles underground is Government regulations." See "Miners, Mr. President,
Are Not Sl ", Op. Ed. Page, N.Y. Times, Sunday, January 24,
1982.
14/ Low Productivity in American Coal Mining: Causes and
CUres, GAO Rpt. EMD 81-17, March 3, 1981, at 55-56.

103

50% increase in federal inspection rates would result in 11
fewer fatalities, 2,400 fewer disabling injuries, and 3,800
fewer nondisabling injuries per year.

15/

The staggering fact is that over 2,000 miners have been
killed since Congress passed the Mine Safety Law in 1969.
The statistics show this is the worst occupational safety
record of any major industry and that laxity in the enforcement effort has resulted in a sharp reversal of the improvements of the last few years.

It is time we stopped regarding

the rising tide of deaths and disabling injuries with
complacency.

Something must be done and done quickly to

correct the low level of morale at both the inspectorate and
adjudicatory levels.

IV
Notwithstanding my misgivings and the absence of any
assurance that corporate management's attitude toward mine
safety has changed, 16/ an independent evaluation and de
novo review of the entire administrative record including

15/ The Direct Use of Coal, Office of Technology Assessment, Congress of the United States, (1979), at 283.
16/ Counsel for Scotia have always stoutly maintained that
because MESA was in pari delicto, the operator culpability,
if any, was extremely low. Counsel have made clear that the
settlement is proffered solely in the interest of conserving
their clients financial resources and not out of any sense
of social remose or responsibility.

104

the MESA "Report of the Scotia Mine Disaster," 17/ the
Secretary of Labor's Verified Statement to Judge Hermansdorfer
concerning the same and the mine operators' comments thereon,
leads me reluctantly to conclude the settlement proposed is
in accord with the purposes and policy of the Act.

17/ This report was received in camera and has never been
publicly released because of an-outstanding suppression
order issued by Judge Hermansdorfer in January 1978.
Since
the report is not admissible in the criminal case and most
of the civil litigation has been settled, I strongly recommend
the Department of Justice seek vacation of the suppression
order. My independent review of the matter leads me to
conclude that while the report, as supplemented, is not
perfect, it is trustworthy.
Furthermore, the conclusions
reached at p. 57 are supported by a preponderance of the
reliable, probative and substantial evidence in the administrative record considered as a whole.
This is not to say
that ventilation problems were not either undetected or
ignored by MESA or could not have been, by the exercise of
greater diligence or suspicion, discovered.
Nevertheless,
two wrongs do not make a right, nor is the public interest
served by suppressing the report because a court arguably
believed MESA tried to coverup its own wrongdoing at the
expense of the mine operators.
The law places primary
responsibility for compliance on the mine operators. With
all due deference to Judge Hermansdorfer, my independent
review of the administrative record leads me to conclude
that actors other than God and MESA were primarily responsible
for the concentration of methane gas that exploded at the
31st crosscut of the 2 Southeast Main Section of the Scotia
Mine at 11:45 a.m., Tuesday, March 9, 1976.

105

Accordingly, it is ORDERED that the motions to approve
settlement and to withdraw the challenges to the validity of
the orders be, and hereby are, GRANTED.

It is FURTHER

ORDERED that the operator pay the amount of the settlement
agreed upon, $200,000, on or before Monday, March 1,
1982, and that subject to payment the captioned matters be
DISMISSED.

Distribution:
Robert I. Cusick, M. Stephen Pitt, Richard C. Ward, Esq. ,
Wyatt, Tarrant & Combs, 2700 Citizens Plaza, Louisville,
KY 40202 (Certified Mail)
Lawrence W. Moon, Jr., Esq., Office of the Solicitor,
U.S. Department of Labor, 4015 Wilson Blvd., Arlington,
VA 22203 (Certified Mail)
Randall Scott May, Esq., Craft, Barret & Haynes, 113
Lovern St., Drawer 1017, Hazard, KY 41701 (Certified
Mail)

106

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5205 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 27 \982

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH

Civil Penalty Proceeding

ADMINISTRATION (MSHA),

Docket No. WEVA 81-368
A.O. No. 46-01968-03077

Petitioner

Blacksville No. 2 Mine

v.
CONSOLIDATION COAL COMPANY,
Respondent

DECISION
Appearances:

Covette Rooney, Attorney, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the petitioner; Jerry
E. Palmer, Esquire, Pittsburgh, Pennsylvania, for the
respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a petition for assessment of civil penalty
filed by the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. 820(a), ·
charging the respondent with three alleged violations issued pursuant
to the Act and the implementing mandatory safety and health standards.
Respondent filed a timely answer in the proceedings and a hearing
regarding the petitions was held on July 29, 1981, before Judge John F.
Cook, in Oakland, Maryland and the parties appeared and participated
therein. The parties waived the filing of post-hearing arguments, but
were afforded the opportunity to make arguments on the record. Subsequent
to the conclusion of the hearing, the case was reassigned from Judge Cook
to me for completion. Accordingly~ I have decided this case on the basis
of the record made before Judge Cook, including full consideration of all
of the evidence of record and the arguments made by the parties at the
hearing.
Issues
The principal issues presented in this proceeding are: (1) whether
has violated the provisions of the Act and implementing
regulations as alleged in the proposal for assessment of civil penalties
~espondent

10~

filed in this proceeding, and, i f so, (2) the appropriate civil penalty
that should be assessed against the respondent for the alleged violatjn~s
based upon the criteria set forth in section 110 (i) of the Act. Addit ...mal
issues raised by the parties are identified and disposed of in the course
of this decision.
In determining the amount of a civil penalty assessment, section
llO(i) of the Act requires consideration of the following criteria: (1)
the operator's history of previous violations, (2) the appropriateness
of such penalty to the size of the business of the operator, (3) whether
the operator was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation, and (6) the
demonstrated good faith of the operator in attempting to achieve rapid
compliance after notification of the violation.
Applicable Statutory and Regulatory Provisions

1. The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
30 U.S.C. § 801 et~·
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 CFR 2700.1 et seq.
Discussion

Citation No. 852152, issued on January 5, 1981, and alleges a
violation of 30 CFR 75.601. Judge Cook approved a settlement payment
in the amount of $195, which is for the full amount of the original
assessment (Tr. 11).
Citation No. 852149, issued on January 5, 1981, and alleges a
violation of 30 CFR 75.400. Petitioner's counsel proposed a settlement
for the full amount of $275 which was assessed for this violation, and
in support of the proposed settlement presented arguments concerning
the six statutory criteria found in section llO(i) of the Act on the
record (Tro 11-13)" Judge Cook rejected the proposed settlement
(Tr. 14, 20). The parties then re-submitted the proposed settlement
on the record by means of an amendment to reflect an agreed upon settlement
payment of $400 for this citation, and Judge Cook advised the parties
to file a motion with him (Tr. 24), Subsequently, by motion filed
with Judge Cook on August 13, 1981, the parties seek an approval of
the proposed settlement in the amount of $400.
With regard to Citation No. 852151, which was issued on January 5,
1981, for an alleged violation of 30 CFR 75.200, Judge Cook rejected
the proposed settlement and directed the parties to proceed with the
hearing on this citation and testimony and evidence was presented in
this regard (Tr. 27-53). The parties waived the filing of written
post-hearing proposed findings and conclusions, but were permitted to
make oral arguments in support of their respective positions on the
record. They also stipulated as to certain matters on the record, and
presented evidence concerning the six statutory criteria found in
section llO(i) of the Act (Tr. 24-27). These stipulations are as follows:

108

1.

The Blacksville No. 2 Mine is owned and operated by the
respondent and it is subject to the provisions of the Act.

2.

The presiding Judge has jurisdiction in this matter and
the subject citation was properly served by a duly authorized
representative of the Secretary of Labor upon an agent of
the Respondent at the date, time and place stated therein, and
may be admitted into evidence for the purpose of establishing
its issuance and not for the truthfulness or relevancy of any
statement asserted therein.

3.

The assessment of a civil penalty in this proceeding will not
affect the Respondent's ability to continue in business.

4.

The appropriateness of the penalty, if any, and the size
of the coal operator's business should be based on the fact
that the size of the company is 42,357,271 production tons,
and the size of the mine is 2,264,105 production tons annually.
With regard to the history of Respondent, with respect to
Citation 852151, there were 586 prior violations during
the 24 month period preceding the issuance of the citation.
There were 719 inspection days. During the same period there
were 23 violations of 30 CFR 75.200.

5.

The parties further stipulate the authenticity of their
exhibits but n :·t the truth of the matters asserted therein.
Findings and Conclusions

Citation No. 852152, January 5, 1981, 30 CFR 75.601
I adopt Judge Cook's previous approval of the settlement proposed
by the parties for the full amount of $195 initially assessed for this
citation,

I have fully considered the motion and supporting arguments filed
by the
on August 13, 1981, seeking approval of a proposed
settlement in the amount of $400, for this citation and it is APPROVED.

Fact of
charged with a violation of the roof control requirements of
safety standard section 75.200, in that the inspector
observed some roof conditions which required additional roof support in
a cross-cut in the 5 South section. Inspector Fred Rundle testified
as to the conditions which he found and confirmed that he issued the
citation after inspection of the areas described in the citation which
he issued on January 5, 1981. He stated that he tested the roof,

109

found it to be 11 drummy 11 , and instructed the section foreman to danger
the area off until additional support could be installed (Tr. 28-29).
He also confirmed that he measured the distances referred to in the
citation, and testified that the area in question was a travelway used
by miners for work and travel (Tr. 30). In his view, the conditions
which he observed failed to provide adequate roof protection, but that
once the conditions were corrected they did. He also stated that at
the time he observed the roof it was "working", that is, some of the
roof strata had broken loose and was dripping. If the roof posts had
not been installed, he believed the roof would have fallen in and caused
serious inJuries. He gave the respondent an hour to abate and eight
posts were installed to support the roof. He also believed that the
conditions should have been detected during the preshift or onshift
inspections (Tr. 31-32).
On cross-examination, Mr. Rundle testified that the roof control
plan was not being complied with, that he saw two men traveling in the
unsupported roof area. He also indicated that no mining was taking place,
that abatement was achieved rapidly, and that four men out of the seven
man crew were used to abate the citation. He also confirmed that the
section had been idle for five days prior to the time of his inspection,
and that while adverse roof conditions can occur at any time, he believed
the roof conditions in question were present at least three days or
possibly shorter (Tr. 32-35).
Respondent offered no rebuttal testimony or evidence with regard
to the citation, and upon careful review and consideration of the testimony
and evidence adduced by the petitioner in support of its case I conclude
and find that petitioner has established a violation of section 75.200,
and the citation is AFFIRMED.
Size of Business and Effect of Civil Penalties on Respondent's Ability
to Continue in Business.
I find that the respondent is a large mine operator and I adopt the
by the parties that the penalty assessed in this case will not
adversely affect respondent's ability to remain in business,
Good Faith Compliance
The record supports a finding that respondent achieved rapid compliance
in correcting the adverse roof conditions once they were brought to its
attention and this is reflected in the penalty assessed by me in this case.

I find that the adverse roof conditions described by the inspector
in this case presented a hazard of a possible roof fall and endangered
at least two or more miners who would have been in danger had the roof
area cited in this case fallen before the inspector acted and_ dangered it
off, Accordingly, I conclude that the violation was very serious and
this is reflected in the penalty assessed by me in this case.

110

Negligence
I conclude that the record supports a finding that the respondent
failed to exercise reasonable care to prevent the conditions cited
by the inspector and that its failure in this
constitutes ordinary
negligence. While it is true that the section may have been idle, as
soon as the shift in question began working again any preshift or onshift
inspection should have detected the adverse roof conditions cited by
the inspector.
History of Prior Violations
The parties have stipulated to the respondent's history of prior
violations during the preceding 24-month period prior to the issuance
of the citation in question. The record reflects 23 citations of the
roof control requirements of section 75.200 during 719 inspection days,
and a total of 486 prior violations during this same time period. I
am not persuaded that this history entitles respondent to any special
consideration in the penalty assessed for this violation, and absent
any analysis as to the circumstances surrounding the 23 prior roof fall
citations, I have no basis for drastically increasing the initial assessment
of $295 levied by MSHA's assessment office for this violation simply
because there were 23 prior citations for violations of this section.
However, I have considered the history of violations stipulated to by the
parties in this case and this is reflected in the penalty assessed by
me f6r the violation.
Penalty Assessment and Order
On the basis of the foregoing findings and conclusions, and taking
into account the requirements of section llO(i) of the Act, I conclude
and find that a civil penalty in the amount of $475 is reasonable and
appropriate for Citation No. 852151, January 5, 1981, 30 CFR 75.200, and
respondent IS ORDERED to pay the penalty assessed within thirty (30) days
of the date of this decision.
With regard to Citation No. 852152, respondent IS ORDERED to pay
the agreed upon settlement amount of $195 within the same thirty day
period noted above.
With regard to Citation No. 852149, respondent IS ORDERED to pay a
civil penalty in the amount of $400, within the same thirty day period noted
aboveo

111

Distribution:
Covette Rooney, Esq., U.S. Department of Labor, Office of the Solicitor,
3535 Market St., Philadelphia, PA 19104 (Certified Mail)
Jerry F. Palmer, Esq., Consolidation Coal Company, Consol Plaza, 1800
Washington Rd., Pittsburgh, PA 15241 (Certified Mail)

112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COLFAX AVENUE, SUITE 400
DENVER.COLORADO 80204

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)
)

Petitioner,

JAN 2 81982

CIVIL PENALTY PROCEEDING
DOCKET NO. WEST 80-3-M
A/C No. 04-03648-05001

)
)

v.

)

DOCKET NO. WES~ 79-385-M
A/C No. 04-03648-05002 W

)

VALLEY ROCK AND SAND CORPORATION,

)

MINE: Quail Canyon Pit & Mill

)

Respondent.

)
)

~~~~~~--~~~~~~~~~~~-

Appearances:
Linda R. Bytof, Esq., Office of Daniel W. Teehan, Regional Solicitor,
United States Department of Labor, San Francisco, ~alifornia
For the Petitioner
Peter Amschel, Esq.
Hemet, California
For the Respondent.
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration (MSHA) ~· charges that respondent~ Valley 'Rock and Sand
CorporationD violated various regulations adopted under the authority of
the Federal Mine Safety and Health ActD 30 U.S.C. 801 ~seq.
· Pursuant to notice of hearing on the merits was held in San
Bernardino$ California. The parties filed post trial briefs.
ISSUES
The issues are whether Congress may regulate an open pit sand and
gravel operation; whether respondent is a "coal or other mine 11 and extracts
nminerals'Q; whe.ther the 10th Amendment of the Constitution reserves the
power of regulation to the State of California; whether the 4th Amendment
of the Constitution requires a search warrant; whether respondent is
relieved from liability because it is not the present owner; whether OSHA
preempts MSHA; and whether the Act agitates and distracts workers
increasing their likelihood of industrial injury.

113

In WEST 80-3-M the Secretary charged that Valley violated the
following regulations which are published in Title 30, Code of Federal
Regulations.

371330
371331
371332
371333
371334
371335
376068

Standard
56.9-22
56.14-1
56.11-1
56.12-18
56.14-1
56.9-87
56.9-2
56 .14-6

Penalty
$ 56.00
44.00
34.00
44.00
44.00
44.00
44.00
52.00

In WEST 79-385-M the Secretary charged that Valley failed to comply
with various withdrawal orders thereby violating Section 104(b) (30 U.S.C.
814(b)] of the Act.
Citation

Penalty
$100.00
100.00
100.00
100.00
100.00
100.00
100.00
100.00
100.00
100.00
100.00

371337
371338
371339
376069
376070
376071
376072
376073
376074
376075

After evidence was adduced in these consolidated cases and prior to
the close of the Secretary's cases the parties entered into the following
stipulation:
One: If MSHA inspec~ors were to testify further they would
develop facts that would support a violation of the standards
in contest. All withdrawal and termination orders in these
cases were properly issued.
Two: Respondent 1 s workers were exposed to the hazards or had
access to the hazards involved.
Three: The conditions cited involve the possibility of a
worker sustaining a minor injury to being fatally injured.
Four: Concerning penalties, Petitioner's evidence would
further show that the penalties were proposed
view of
the statutory criteria of the Federal Mine Safety & Health
Act of 1977 and that the proposed penalties are reasonable
and proper unless the affirmative defenses of Respondent
prevail.

114

The afffirmative defenses of Respondent to be considered
and decided in the decision are as follows:
First Affirmative Defense: The Federal Government has no
power under the Constitution of the United States to
regulate an open-pit sand and gravel operation.
Second Affirmative Defense: Respondent's operation is not
a "coal or other mine" within the meaning of the Act.
Third Affirmative Defense: Respondent does not extract
"minerals" within the meaning of the Act.
Fourth Affirmative Defense: Regulation of Respondent's
operations is expressly reserved to the State of California
by Amendment X of the Constitution of the United St&tes.
Fifth Affirmative Defense: Any evidence of non-compliance
with the Act by Respondent should be suppressed for a failure
·of Petitioner to obtain a search warrant as required by Amendment IV of the Constitution of the United States.
Sixth Affirmative Defense: Respondent is not the present owner
of the operation.
Seventh Affirmative Defense: This Act is preempted by provisions
of State and Federal Occupational Safety & Health Acts, each of
which Respondent has fully complied with.
Eighth Affirmative Defense: Regulation under this Act agitates
and distracts employees of Respondent increasing their likelihood industrial injury.
Five: MSHA inspectors inspected the Quail Canyon Pit and Mill
on October 11, 1977 and they granted an extension of time to
obey previously issued notices until October 27, 1977.
FINDINGS OF FACT
In view of the stipulation it is not necessary to review the evidence
of the MSHA inspectors concerning the violations. I find the following
uncontroverted facts to be relevant:
1. Respondent, a sand and gravel operation, removes material at its
Quail Canyon pit and mill. The material is crushed, sized, washed, and
separated for later sale (Tr. 26),
2. Respondent removes the sand and gravel with earth moving
equipment and uses a conveyor belt, grizzles, screens, crushers, bunkers,
scales, and motors (Tr. 142, 143).

115

3. Respondent produces three or four different grades of gravel which
are sold to licensed contractors and ready mix manufacturers (Tr. 144).
4. Respondent also sells its sand to the public, to contractors,
material manufacturers (Tr. 135-136).
5. Occasionally respondent will deliver its
is within 50 miles of the plant (Tr. 137).

produ~t

J~d

if the purchaser

6. Respondent has never sold its product outside the State of
California (Tr. 135, 136).

7. Dean Gross, the manager of the respondent company, permitted the
MSHA inspectors to make their inspection although he was not shown a search
warrant (Tr. 39, 140, 168).
8.

Respondent has two to four workers in the plant (Tr. 26).
DISCUSSION

Respondent's initial contention is that Congress has no authority to
regulate open pit sand and gravel operations.
It is well settled that Congress has broad authority to regulate
commercial enterprises engaged in or effecting commerce. Donovan v.
Dewey. - U.S. -, 69 L. Ed. 2d, 262, 101 S. Ct. - .
When Congress adopted the Federal Mine Safety and Health Act of 1977
it found that "the. disruption of product ion and loss. of income to operators
and miners as a result of coal or other mine accidents or occupationally
caused diseases unduly impedes and burdens commerce." Section 2.
Section 3(h)(l) of the Act defines a "coal or'other mine" as follows:
(h) ( 1) 11 coal or other mine" means (A) an area of land from
which minerals are extracted in nonliquid form or, if in
liquid form, are extracted with workers underground, (B)
private ways and roads appurtenant to such area, and (C)
lands, excavations, underground passageways, shafts, slopes,
tunnels and workings, structures, facilities, equipment,
machines, tools, or other property including impoundments,
retention dams, and tailings ponds, on the surface or underground, used in, or to be used in, or resulting from, the
work of extracting such minerals from their natural deposits
in nonliquid form, or if in liquid form, with workers underground, or used in, or to be used in, the milling of such
minerals, or the work of preparing coal or other minerals,
and includes custom coal preparation facilities. In making
a determination of what constitutes mineral milling for
purposes of this Act, the Secretary shall give due consideration to the convenience of administration resulting from the
delegation to one Assistant Secretary of all authority with
respect to the health and safety of miners employed at one
physical establishment.

116

Section 4 of the Act mandates that the mines which are subject to the
Act are:
Each coal or other mine, the products of which
enter Commerce, or the operations or products
of which affect Connnerce, and each operator of
such mine shall be subject to the provisions of
this Act,
The legislative findings and purpose as declared in Section 2, the.
broad definition of "coal or other mine" in Section 3, and the declaration
of those mines that subject to the Act in Section 4 indicate a Congressional intent to vest the broadest jurisdictional scope constitutionally
permissible under the Commerce clause.
An example of the
ze of the enterprises which have been determined
to have an affect on commerce maybe found in the oft cited case of Wickard
v. Filburn, 317 U.S., 111, 63 S. Ct. 82. In that case a farmer exceeded
his wheat allotment of 11.1 acres by an additional 11.9 acres. The Supreme
Court held that the farmer came within the regulatory scheme of the
Agricultrual Adjustment Act of 1938 even though the farmer's contribution
to the wheat market was obviously microscopic in relation to the total
market. Cf Godwin v. OSHRC 540 F 2d 1013 (C. A 9 1976). The size of a
business enterprise is not controlling unless Congress makes it .so N.L.R.B.
v. Fainblatt et al 306 U.S. 601, 59 S. Ct. 668, 672.
Congress has found that accidents in all mines disrupt production and
cause loss of income to operators which in turn impedes and burdens
Commerce, 30 U.S.C. § 80l(f). Accordingly, even if a mine's products
remain solely. within a state, any disruption of its operations due to
safety and health hazards affects interstate commerce. Marshall v. Kilgore
478 F. Supp 4 (E.D. Tenn, 1979); Marshall v. Bosack 463 F. Supp 800 (E.D.
Pa. 1978).
Respondent cites Carter v. Carter Coal Co., 298 U.S. 238, 56 S. Ct
855 9 80 L, Ed 1160 (1936); N.L.R.B, v, Johes & Laughlin Steel Corporation
301 U.S. 1, 57 S. Ct. 615, Bl L. Ed 893 (1937) among other cases, None of
the cases relied on by respondent involve legislation where the Congress
sought to improve the working conditions in areas of safety and health. As
the Supreme Court observed in Donovan v. Dewey, supra,; "[a]s an initial
matter it is undisputed that there is a substantial federal interest in
improving the health and safety conditions in the Nation's underground and
surface mines. In enacting the statute, Congress was plainly aware that
the mining industry is among the most hazardous in the country and that the
poor health and safety record of this industry has significant deleterious
effects on interstate commerce, 11
Respondent's next two contentions are whether a sand and gravel
operation are in law subject to the 1977 Act and whether respondent
extracts minerals.

117

It is evident that sand and. gravel pits were intended to be within the
coverage of the Act. The House Report on the Act cites fatality and injury
frequency rates in surface mines; further, the Senate Report in its
regulatory impart analysis specifically noted the number and types of mines
that would be affected. The report reads as follows:

Metals and nonmetal m1n1ng operations
Underground
Open pit
Crushed stone
Sand and gravel
Mills
Total
Grand Total

Number of
year round
active mines
629
1,436
3,510
5,368
858
11, 801
21,299

Intermittent
or seasonal
mines
365
350
806
2,450
75
4,046

House Report No. 95-312, 95th Congress, 1st Session and Sen~te Report No.
95-181, 95th Congress, 1st Session reprinted respectively at pages 363 and
645 in Legislative History of the Federal Mine Safety and Health Act of
1977, 95th Congress, 2nd Session' (July 1978). Further, the Senate
Connnittee in its report clearly articulated that " •.. [w]hat is considered
to be a mine and to be regulated under this Act is given the broadest
possible interpretation, and it is the intent of this connnittee that doubts
be resolved in favor of
lusion of a facility within the coverage of the
Act
s. Risto
at 602.
In addition to the legislative history recent cases have held that
sand and gravel operations are subject to the Act. Marshall v. Stoudt's
Ferry Preparation Co.,602 F. 2d 589 (3rd Cir. 1979) Gert. denied 444 U.S.
1015 (1980); Marshall v. Cedar Lake Sand and Gravel Co. 480 F. Supp. 171
(E. Wisc, 1979).
In support of its arguments respondent's post trial brief cites the
legislative history of the Federal Metal and Non-metalic Mine Safety Act of
1966 (U,S, Code Cong. and Adm. News P. 2874 (1966)). I am not persuaded.
The Legislative History of the 1966 Act, which was repealed by the present
legislation, is simply not indicative of what Congress intended 11 years
later,
Valley 1 s post trial brief asserts that Stoudt 1 s Ferry is distiguishable from the case at bar. I disagree. In Stoudt's Ferry the
operator extracted material in a river dredging operation. The court held
that the processing of the dredged refuse and selling the resultant product
(which was akin to coal) rendered it subject to the Act. Further, in
considering the sand and gravel portion of the operation the Court ruled:
Moreover, the record also establishes that the company
processes and sells the san.d and gravel it separates
from the material dredged from the river. We are persuaded, as was the district judge, that in these circumstances the sand and gravel operation of the
company also subjects it to the jurisdiction of the
Act as a mineral preparation facility.

118

Respondent argues that the regulation of its business is expressly
reserved to the State of California by the 10th Amendment of the United
States Constitution.
The Commerce clause, expressed above, disposes of this argument.
Further, in U.S. v. California 297 U.S. 175 (1936), the Supreme Court of
the United States ruled that the State of California in operating a purely
intra-state railroad could not avoid the effects of the Federal Safety
Appliciance Act. In National League of Cities v. Usery, 426 U.S. 833
(1976), a leading 10th Amendment case, the Court specifically refused to
overrule U.S. v. California.
Respondent's additional affirmative defense asserts that the MSHA inspectors lacked a search warrant. Donovan v. Dewey, supra. decided June
17, 1981 conclusively establishes MSHA's right to conduct warrantless
inspections.
Respondent further interposes the defense is that it is not the
present owner of the operation.
This defense cannot prevail.
following definition:

Section 3 of the Act contains the

"Operator" means any owner, lessee, or other person
who operates, controls, or supervises a coal or other
mine or any independent contractor performing services
or construction at such mine;
Further, Section 2(e) recites that "the operators of such mines with
the assistance of the miners have a primary responsibility to prevent the.
existence of such conditions and practices in such mines."
If continued owners were a condition of imposing liability under the
Act the Congressional mandate would be avoided and completely frustrated
by an operator merely disposing of his interest. There is no indication
in the Act, nor in the legislative history that Congress intended to
relieve an operator of responsibility by terminating his ownership.
Respondent further contends that the Mine Act is preempted by
provisions of State and Federal Occupational Safety and Health Acts, each
of which respondent asserts it has complied with.
Contrary to respondent 1 s view the OSHA Act, 29 U.S.C. 651 et seq.,
does not preempt the Mine Safety Act. It is a fundamental rule---Of~­
statutory construction that specific statutory provisions control over
general statutory provisions. Further, House Report 95-312 observed that
11
[M]ining represents a small segment of the working population, yet the
operation is of a nature that is so unique, so complex, and so hazardous as
not to fit neatly under the Occupational Safety and Health Act."
Legislative History at 357.

119

Respondent's post trial brief cites an interagency agreement dated
April 10, 1979 between MSHA and OSHA. The brief contends that the agreement was published rn the Federal Register in Volume 44, No. 75 on Tuesday,
Apr.il 17, 1979 Not
, 22827-22830
Respondent's reliance on the interagency agreement appears for the
first time in his post trial brief. I refuse to consider it. There was no
request that official not
be taken of the document. Further, the
agreement and its affect on these inspections were not an issue encompassed at the instant hearing.
Respondent's final argument is to the effect that regulation under
this Act agitates and d tracts employees increasing their likelihood of
1.nJUry.
No evidence supports this bizarre argument. The hazards to emp
here were particularly severe with each condition involving a possible
fatal injury (Stipulation #3). The defective conditions involved: a lack
of berms; unguarded mov
machine parts (2 instances); unsafe access,
power switches not labeled; power equipment without an audible warning
device; equipment defects; and unguarded machinery. The elimination of
these hazards could only improve worker safety.
CIVIL PENALTIES
Section llO(i), (30 U.S.C. 820(i)), contains the criteria for
assessing penalt
Respondent here ignored notices it received starting
in 1977 (Tr. 30, Exhibit P-1). There was no compliance and the citations
were ultimately terminated in February 1979 because respondent sold its
business. However, respondent is a small operator. The parties have
stipulated concerning the appropriateness of the penalty and in view of the
statutory criteria I affirm the proposed penalties. For the foregoing
For the

reasons I enter the following:

ORDER
l,

All citat

2,

Respondent is ordered to pay the sum of $1,462.00 within 40 days

and proposed penalties are affirmed.

of the date of this order.

Qu._ f;t·A~

/ J9hn J. Mory'iS
()<X'dministratLre Law Judge

120

Distribution:
Linda R. Bytof, Esq.
Office of the Solicitor
United States Department of Labor
11071 Federal Building, Box 36011
450 Golden Gate Avenue
San Francisco, California 94102
Peter Amschel, Esq.
Amschel Law Corporation
120 South Harvard Street
Hemet, California 92343

121

U.S. GOVERMEl!T PRINTil!G OFFICE 1982-0- 361-638/4366

